(CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. Index Identification Capital Stock Breakdown 1 Earnings Distribution 2 Individual Financial Statements Balance Sheet Assets 3 Balance Sheet Liabilities 4 Statement of Income 6 Statement of Comprehensive Income 7 Statement of Cash Flows 8 Statement of Changes in Shareholders' Equity Statement of Changes in Shareholders' Equity - from 01/01/2013 to 03/31/2013 9 Statement of Changes in Shareholders' Equity - from 01/01/2012 to 03/31/2012 10 Statement of Added Value 11 Consolidated Financial Statements Balance Sheet Assets 12 Balance Sheet Liabilities 13 Statement of Income 15 Statement of Comprehensive Income 16 Statement of Cash Flows 17 Statement of Changes in Shareholders' Equity Statement of Changes in Shareholders' Equity - from 01/01/2013 to 03/31/2013 18 Statement of Changes in Shareholders' Equity - from 01/01/2012 to 03/31/2012 19 Statement of Added Value 20 Explanatory Notes 47 Breakdown of the Capital by Owner 122 Declarations and Opinion Independent Auditors' Report on Review of Quarterly Financial Information 123 Opinion of the Fiscal Council 125 Statement of Executive Board on the Quarterly Financial Information and Independent Auditor's Report on Review of Quarterly Financial Information 126 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. Identification / Capital Stock Breakdown Number of shares Current Quarter (Units) Paid-in Capital Common 872,473,246 Preferred - Total 872,473,246 Treasury Shares Common 1,651,230 Preferred - Total 1,651,230 1 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. Identification / Earnings Distribution Event Approval Corporate action Begin payments Type os shares Earning per share Executive Board Meeting December 20, 2012 Interest on shareholders’ equity February 15, 2013 Ordinary 0.20085 Shareholders Ordinary and Extraordinary Meeting April 9, 2013 Dividend April 30, 2013 Ordinary 0.05205 Executive Board Meeting June 20, 2013 Interest on shareholders’ equity August 15, 2013 Ordinary 0.41225 2 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. Individual FS / Balance Sheet Assets (in thousands of Brazilian Reais) Account Current Year Previous Year Code Account Description 1 Total Assets 31,202,645 30,580,753 1.01 Current Assets 9,601,913 9,352,151 1.01.01 Cash and Cash Equivalents 587,898 907,919 1.01.02 Marketable Securities 199,807 269,033 1.01.02.01 Financial Investments Evaluated at Fair Value 199,807 269,033 1.01.02.01.01 Held for Trading 199,259 268,375 1.01.02.01.02 Available for Sale 548 658 1.01.03 Trade Accounts Receivable 3,425,027 3,029,069 1.01.03.01 Trade Accounts Receivable 3,356,520 2,997,671 1.01.03.02 Other Receivables 68,507 31,398 1.01.04 Inventories 2,600,056 2,490,329 1.01.05 Biological Assets 1,268,511 1,358,115 1.01.06 Recoverable Taxes 1,136,421 892,104 1.01.06.01 Current Recoverable Taxes 1,136,421 892,104 1.01.08 Other Current Assets 384,193 405,582 1.01.08.03 Other 384,193 405,582 1.01.08.03.02 Derivatives 4,800 32,804 1.01.08.03.04 Accounts Receivable from Disposal of Equity Interest 52,571 41,172 1.01.08.03.05 Other 326,822 331,606 1.02 Non-current Assets 21,600,732 21,228,602 1.02.01 Non-current Assets 3,841,338 3,709,659 1.02.01.02 Marketable Securities Valued at Amortized Cost 53,568 51,752 1.02.01.02.01 Held to Maturity 53,568 51,752 1.02.01.03 Trade Accounts Receivable 265,313 89,161 1.02.01.03.01 Trade Accounts Receivable 10,972 11,128 1.02.01.03.02 Other Receivables 254,341 78,033 1.02.01.05 Biological Assets 441,509 428,190 1.02.01.06 Deferred Taxes 799,953 825,998 1.02.01.06.01 Income Tax and Social Contribution 799,953 825,998 1.02.01.08 Receivables from Related Parties 16,420 13,793 1.02.01.08.04 Receivables from Other Related Parties 16,420 13,793 1.02.01.09 Other Non-current Assets 2,264,575 2,300,765 1.02.01.09.03 Judicial Deposits 404,390 363,875 1.02.01.09.04 Recoverable Taxes 916,749 1,134,588 1.02.01.09.06 Accounts Receivable from Disposal of Equity Interest 318,111 284,880 1.02.01.09.07 Restricted Cash 90,259 83,877 1.02.01.09.08 Other 535,066 433,545 1.02.02 Investments 3,158,036 3,171,703 1.02.02.01 Investments 3,158,036 3,171,703 1.02.02.01.01 Equity in Affiliates 12,739 22,287 1.02.02.01.02 Interest on Wholly-owned Subsidiaries 3,144,424 3,148,436 1.02.02.01.04 Other 873 980 1.02.03 Property, Plant and Equipment, Net 10,514,134 10,250,576 1.02.03.01 Property, Plant and Equipment in Operation 9,480,121 9,266,128 1.02.03.02 Property, Plant and Equipment Leased 261,716 145,805 1.02.03.03 Property, Plant and Equipment in Progress 772,297 838,643 1.02.04 Intangible 4,087,224 4,096,664 1.02.04.01 Intangible 4,087,224 4,096,664 1.02.04.01.02 Software 119,603 125,024 1.02.04.01.03 Trademarks 1,173,000 1,173,000 1.02.04.01.04 Other 11,231 13,039 1.02.04.01.05 Goodwill 2,767,985 2,767,985 1.02.04.01.06 Software Leased 15,405 17,616 3 3 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. Individual FS / Balance Sheet Liabilities (in thousands of Brazilian Reais) Account Current Year Previous Year Code Account Description 2 Total Liabilities 31,202,645 30,580,753 2.01 Current Liabilities 8,686,558 8,575,314 2.01.01 Social and Labor Obligations 87,771 115,913 2.01.01.01 Social Obligations 12,288 12,012 2.01.01.02 Labor Obligations 75,483 103,901 2.01.02 Trade Accounts Payable 2,926,981 3,135,464 2.01.02.01 Domestic Suppliers 2,716,791 2,901,597 2.01.02.02 Foreign Suppliers 210,190 233,867 2.01.03 Tax Obligations 174,888 186,614 2.01.03.01 Federal Tax Obligations 62,013 66,418 2.01.03.01.02 Other Federal 62,013 66,418 2.01.03.02 State Tax Obligations 110,800 117,603 2.01.03.03 Municipal Tax Obligations 2,075 2,593 2.01.04 Short Term Debts 2,177,268 2,111,007 2.01.04.01 Short Term Debts 2,177,268 2,111,007 2.01.04.01.01 Local Currency 1,964,441 1,679,612 2.01.04.01.02 Foreign Currency 212,827 431,395 2.01.05 Other Obligations 2,823,444 2,574,940 2.01.05.01 Liabilities with Related Parties 1,881,856 1,946,739 2.01.05.01.04 Other Liabilities with Related Parties 1,881,856 1,946,739 2.01.05.02 Other 941,588 628,201 2.01.05.02.01 Dividends and Interest on Shareholders' Equity Payable 329,879 159,915 2.01.05.02.04 Derivatives 324,233 198,524 2.01.05.02.05 Management and Employees Profit Sharing 78,764 76,935 2.01.05.02.07 Other Obligations 208,712 192,827 2.01.06 Provisions 496,206 451,376 2.01.06.01 Tax, Social Security, Labor and Civil Risk Provisions 92,069 163,798 2.01.06.01.01 Tax Risk Provisions 11,260 23,999 2.01.06.01.02 Social Security and Labor Risk Provisions 68,531 112,070 2.01.06.01.04 Civil Risk Provisions 12,278 27,729 2.01.06.02 Other Provisons 404,137 287,578 2.01.06.02.04 Vacations & Christmas Bonuses Provisions 385,747 270,164 2.01.06.02.05 Employee Benefits Provisions 18,390 17,414 2.02 Non-current Liabilities 7,969,996 7,466,911 2.02.01 Long-term Debt 5,203,350 4,593,942 2.02.01.01 Long-term Debt 5,203,350 4,593,942 2.02.01.01.01 Local Currency 1,854,741 2,210,308 2.02.01.01.02 Foreign Currency 3,348,609 2,383,634 2.02.02 Other Obligations 1,622,221 1,847,310 2.02.02.01 Liabilities with Related Parties 674,777 1,325,929 2.02.02.01.04 Other Liabilities with Related Parties 674,777 1,325,929 2.02.02.02 Other 947,444 521,381 2.02.02.02.06 Other Obligations 947,444 521,381 2.02.04 Provisions 1,144,425 1,025,659 2.02.04.01 Tax, Social Security, Labor and Civil Risk Provisions 841,863 739,227 2.02.04.01.01 Tax Risk Provisions 190,414 151,889 2.02.04.01.02 Social Security and Labor Risk Provisions 61,128 6,653 2.02.04.01.04 Civil Risk Provision 33,279 22,625 2.02.04.01.05 Contingent Liability 557,042 558,060 2.02.04.02 Other Provisons 302,562 286,432 2.02.04.02.04 Employee Benefits Provisions 302,562 286,432 4 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. Individual FS / Balance Sheet Liabilities (in thousands of Brazilian Reais) 2.03 Shareholders' Equity 14,546,091 14,538,528 2.03.01 Paid-in Capital 12,460,471 12,460,471 2.03.02 Capital Reserves 54,051 17,990 2.03.02.01 Goodwill on the Shares Issuance 62,767 62,767 2.03.02.04 Granted Options 56,387 45,464 2.03.02.05 Treasury Shares (35,726) (51,907) 2.03.02.07 Gain on Disposal of Shares 16,697 7,740 2.03.02.08 Goodwill on Acquisition of Non-Controlling Entities (46,074) (46,074) 2.03.04 Profit Reserves 2,275,160 2,261,079 2.03.04.01 Legal Reserves 220,246 220,246 2.03.04.02 Statutory Reserves 1,871,560 1,916,860 2.03.04.07 Tax Incentives Reserve 183,354 123,973 2.03.05 Accumulated Earnings 148,591 - 2.03.08 Other Comprehensive Income (392,182) (201,012) 2.03.08.01 Derivative Financial Intruments (320,411) (175,892) 2.03.08.02 Financial Instruments (Available for Sale) (5,798) 18,224 2.03.08.03 Cumulative Translation Adjustments of Foreign Currency (3,672) 9,006 2.03.08.04 Actuarial Losses (62,301) (52,350) 5 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. Individual FS / Statement of Income (in thousands of Brazilian Reais) Accumulated Previous Accumulated Current Quarter Current Year Quarter Previous Year Account 04.01.13 to 01.01.13 to 04.01.12 to 01.01.12 to Code Account Description 3.01 Net Sales 7,053,836 13,823,525 3,423,951 6,702,244 3.02 Cost of Goods Sold (5,321,690) (10,581,016) (2,903,760) (5,635,986) 3.03 Gross Profit 1,732,146 3,242,509 520,191 1,066,258 3.04 Operating (Expenses) Income (1,064,276) (2,092,426) (264,874) (678,663) 3.04.01 Selling (939,881) (1,764,081) (416,438) (802,245) 3.04.02 General and Administrative (92,877) (158,760) (55,994) (101,862) 3.04.04 Other Operating Income 42,927 68,752 68,784 131,230 3.04.05 Other Operating Expenses (154,316) (243,595) (139,433) (198,772) 3.04.06 Equity Pick-Up 79,871 5,258 278,207 292,986 3.05 Income before Financial and Tax Results 667,870 1,150,083 255,317 387,595 3.06 Financial Results (422,916) (469,449) (274,282) (264,041) 3.06.01 Financial Income 155,580 264,987 76,499 164,766 3.06.02 Financial Expenses (578,496) (734,436) (350,781) (428,807) 3.07 Income before Taxes 244,954 680,634 (18,965) 123,554 3.08 Income and Social Contribution (36,516) (113,662) 25,352 36,032 3.08.01 Current 64,573 - - - 3.08.02 Deferred (101,089) (113,662) 25,352 36,032 3.09 Net Income from Continued Operations 208,438 566,972 6,387 159,586 3.11 Net Income 208,438 566,972 6,387 159,586 3.99 Earnings per Share - (Brazilian Reais/Share) 3.99.01 Earnings per Share - Basic 870,346,975 870,346,975 869,469,377 869,469,377 3.99.01.01 ON 0.23949 0.65143 0.00735 0.18354 3.99.02 Earning per Share - Diluted 871,206,130 871,206,130 869,685,597 869,685,597 3.99.02.01 ON 0.23925 0.65079 0.00734 0.18350 6 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. Individual FS / Statement of Comprehensive Income (in thousands of Brazilian Reais) Accumulated Previous Accumulated Current Quarter Current Year Quarter Previous Year Account 04.01.13 to 01.01.13 to 04.01.12 to 01.01.12 to Code Account Description 4.01 Net Income 208,438 566,972 6,387 159,586 4.02 Other Comprehensive Income (266,647) (191,170) (216,004) (120,501) 4.02.01 Loss in Foreign Currency Translation Adjustments 6,375 (12,678) 456 423 4.02.02 Unrealized Gain (Loss) in Available for Sale Marketable Securities, Net of Income Taxes (23,103) (24,022) 2,578 6,591 4.02.03 Unrealized Losses in Cash Flow Hedge, Net of Income Taxes (246,037) (144,519) (210,812) (111,064) 4.02.04 Actuarial Losses, Net of Income Taxes (3,882) (9,951) (8,226) (16,451) 4.03 Comprehensive Income (58,209) 375,802 (209,617) 39,085 7 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. Individual FS / Statement of Cash Flows (in thousands of Brazilian Reais) Accumulated Accumulated Current Year Previous Year Account 01.01.13 to 01.01.12 to Code Account Description 6.01 Net Cash Provided by Operating Activities 288,073 816,583 6.01.01 Cash from Operations 1,764,270 356,288 6.01.01.01 Net Income for the period 566,972 159,586 6.01.01.03 Depreciation and Amortization 540,474 236,683 6.01.01.04 Gain on Disposals of Property, Plant and Equipments (107,933) (53,236) 6.01.01.05 Deferred Income Tax 113,662 (36,032) 6.01.01.06 Provision (Reversal) for Tax, Civil and Labor Risks 114,132 20,931 6.01.01.07 Other Provisions (12,463) (31,511) 6.01.01.08 Interest and Exchange Rate Variations 554,684 251,270 6.01.01.09 Equity Pick-Up (5,258) (292,986) 6.01.01.10 Results on the execution of TCD - 101,583 6.01.02 Changes in Operating Assets and Liabilities (1,476,197) 460,295 6.01.02.01 Trade Accounts Receivable (485,733) (482,792) 6.01.02.02 Inventories (91,342) (136,742) 6.01.02.03 Trade Accounts Payable (85,476) 87,242 6.01.02.04 Payment of Tax, Civil and Labor Risks Provisions (92,656) (52,920) 6.01.02.05 Payroll and Related Charges (624,721) 698,296 6.01.02.06 Investment in Held for Trading Securities - (1,250,140) 6.01.02.07 Redemption of Held for Trading Securities 76,499 1,807,451 6.01.02.10 Other Financial Assets and Liabilities (88,926) (46,347) 6.01.02.11 Payment of Interest (173,446) (78,855) 6.01.02.13 Interest on Shareholders' Equity Received - 8,988 6.01.02.14 Biological assets 89,604 (93,886) 6.02 Net Cash Provided by Investing Activities (815,607) (563,402) 6.02.05 Restricted Cash Investments (6,382) - 6.02.06 Additions to Property, Plant and Equipment (634,166) (445,180) 6.02.07 Proceeds from Disposals of Property, Plant and Equipment 172,159 6,743 6.02.08 Capital increase in subsidiaries (90,294) - 6.02.09 Additions to Intangible (1,678) (1,914) 6.02.10 Additions to Biological Assets (255,246) (112,442) 6.02.14 Business Combination - (10,609) 6.03 Net Cash Provided by Financing Activities 197,768 853,249 6.03.01 Proceeds from Debt Issuance 1,915,901 2,069,355 6.03.02 Payment of Debt (1,514,264) (864,316) 6.03.03 Dividends and Interest on Shareholders' Equity Paid (220,050) (339,790) 6.03.05 Advance for Future Capital Increase - (12,000) 6.03.06 Treasury Shares Disposal (Acquisition) 16,181 - 6.03.08 Capital increase - - 6.04 Exchange Rate Variation on Cash and Cash Equivalents 9,745 7,581 6.05 Increase (Decrease) in Cash and Cash Equivalents (320,021) 1,114,011 6.05.01 At the Beginning of the Period 907,919 68,755 6.05.02 At the End of the Period 587,898 1,182,766 8 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. Individual FS / Statement of Changes in Shareholders' Equity for the Period from 01/01/2013 to 06/31/2013 (in thousands of Brazilian Reais) Capital Reserves, Granted Options Other Account and Treasury Retained Comprehensive Shareholders' Code Account Description Capital Stock Shares Profit Reserves earnings (losses) Income Equity 5.01 Balance at January 1, 2013 12,460,471 17,990 2,261,079 - (201,012) 14,538,528 5.03 Opening Balance Adjusted 12,460,471 17,990 2,261,079 - (201,012) 14,538,528 5.04 Share-based Payments - 36,061 (45,300) (359,000) - (368,239) 5.04.03 Options Granted - 10,924 - - - 10,924 5.04.05 Treasury Shares Sold - 16,181 - - - 16,181 5.04.06 Dividends - - (45,300) - - (45,300) 5.04.07 Interest on Shareholders' Equity - - - (359,000) - (359,000) 5.04.08 Gain on Disposal of Shares - 8,956 - - - 8,956 5.04.10 Participation of Non-Controlling Shareholders' - 5.05 Total Comprehensive Income - - - 566,972 (191,170) 375,802 5.05.01 Net Income for the Period - - - 566,972 - 566,972 5.05.02 Other Comprehensive Income - (191,170) (191,170) 5.05.02.01 Financial Instruments Adjustments - (227,016) (227,016) 5.05.02.02 Tax on Financial Instruments Adjustments - 82,497 82,497 5.05.02.06 Unrealized Loss in Available for Sale Marketable Securities - (24,022) (24,022) 5.05.02.07 Actuarial Loss - (9,951) (9,951) 5.05.02.08 Cumulative Translation Adjustments of Foreign Currency - (12,678) (12,678) 5.06 Statements of Changes in Shareholders' Equity - - 59,381 (59,381) - - 5.06.08 Tax Incentives Reserve - - 59,381 (59,381) - - 5.07 Balance at March 31, 2013 12,460,471 54,051 2,275,160 148,591 (392,182) 14,546,091 9 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. Individual FS / Statement of Changes in Shareholders' Equity for the Period from 01/01/2012 to 06/31/2012 (in thousands of Brazilian Reais) Capital Reserves, Granted Options Other Account and Treasury Retained Comprehensive Shareholders' Code Account Description Capital Stock Shares Profit Reserves earnings (losses) Income Equity 5.01 Balance at January 1, 2012 12,460,471 10,939 1,760,446 - (161,516) 14,070,340 5.03 Opening Balance Adjusted 12,460,471 10,939 1,760,446 - (161,516) 14,070,340 5.04 Share-based Payments - 9,562 - (100,000) - (90,438) 5.04.03 Options Granted - 8,735 - - - 8,735 5.04.05 Treasury Shares Sold - 691 - - - 691 5.04.07 Interest on Shareholders' Equity - - - (100,000) - (100,000) 5.04.08 Gain on Disposal of Shares - 136 - - - 136 5.04.10 Participation of Non-Controlling Shareholders' - 5.05 Total Comprehensive Income - - - 159,586 (120,501) 39,085 5.05.01 Net Income for the Period - - - 159,586 - 159,586 5.05.02 Other Comprehensive Income - (120,501) (120,501) 5.05.02.01 Financial Instruments Adjustments - (162,864) (162,864) 5.05.02.02 Tax on Financial Instruments Adjustments - 51,800 51,800 5.05.02.06 Unrealized Gain in Available for Sale Marketable Securities - 6,591 6,591 5.05.02.07 Actuarial Loss - (16,451) (16,451) 5.05.02.08 Cumulative Translation Adjustments of Foreign Currency - 423 423 5.06 Statements of Changes in Shareholders' Equity - - 39,143 (39,143) - - 5.06.08 Tax Incentives Reserve - - 39,143 (39,143) - - 5.07 Balance at March 31, 2012 12,460,471 20,501 1,799,589 20,443 (282,017) 14,018,987 10 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. Individual FS / Statement of Value Added (in thousands of Brazilian Reais) Accumulated Accumulated Current Year Previous Year Account 01.01.13 to 01.01.12 to Code Account Description 7.01 Revenues 15,523,655 7,513,733 7.01.01 Sales of Goods, Products and Services 15,154,274 7,314,717 7.01.02 Other Income (79,977) (185,870) 7.01.03 Revenue Related to Construction of Own Assets 447,196 376,642 7.01.04 Reversal (Provisions) for Doubtful Accounts 2,162 8,244 7.02 Raw Material Acquired from Third Parties (10,228,812) (5,536,013) 7.02.01 Costs of Products and Goods Sold (8,580,925) (4,616,614) 7.02.02 Materials, Energy, Third Parties Services and Other (1,661,584) (919,805) 7.02.03 Recovery (Loss) of Assets Values 13,697 406 7.03 Gross Value Added 5,294,843 1,977,720 7.04 Retentions (540,474) (236,683) 7.04.01 Depreciation, Amortization and Exhaustion (540,474) (236,683) 7.05 Net Value Added 4,754,369 1,741,037 7.06 Received from Third Parties 272,102 546,052 7.06.01 Equity Pick-Up 5,258 292,986 7.06.02 Financial Income 264,987 164,766 7.06.03 Other 1,857 88,300 7.07 Value Added to be Distributed 5,026,471 2,287,089 7.08 Distribution of Value Added 5,026,471 2,287,089 7.08.01 Payroll 1,939,004 871,363 7.08.01.01 Salaries 1,490,871 665,489 7.08.01.02 Benefits 345,338 155,201 7.08.01.03 Government Severance Indemnity Fund for Employees Guarantee Fund for Length of Service - FGTS 102,795 50,673 7.08.02 Taxes, Fees and Contributions 1,640,652 772,182 7.08.02.01 Federal 773,042 372,972 7.08.02.02 State 786,006 389,329 7.08.02.03 Municipal 81,604 9,881 7.08.03 Capital Remuneration from Third Parties 879,843 483,958 7.08.03.01 Interests 759,457 436,970 7.08.03.02 Rents 120,386 46,988 7.08.04 Interest on Own Capital 566,972 159,586 7.08.04.01 Interest on Shareholders' Equity 359,000 100,000 7.08.04.03 Retained Earnings 207,972 59,586 11 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. Consolidated FS / Balance Sheet Assets (in thousands of Brazilian Reais) Account Current Year Previous Year Code Account Description 1 Total Assets 31,587,077 30,772,248 1.01 Current Assets 11,972,385 11,589,980 1.01.01 Cash and Cash Equivalents 2,028,379 1,930,693 1.01.02 Marketable Securities 525,461 621,908 1.01.02.01 Financial Investments Evaluated at Fair Value 476,206 553,755 1.01.02.01.01 Held for Trading 210,949 280,693 1.01.02.01.02 Available for Sale 265,257 273,062 1.01.02.02 Marketable Securities Evaluated at Amortized Cost 49,255 68,153 1.01.02.02.01 Held to Maturity 49,255 68,153 1.01.03 Trade Accounts Receivable 3,291,271 3,208,619 1.01.03.01 Trade Accounts Receivable 3,157,316 3,131,198 1.01.03.02 Other Receivables 133,955 77,421 1.01.04 Inventories 3,141,835 3,018,576 1.01.05 Biological Assets 1,281,172 1,370,999 1.01.06 Recoverable Taxes 1,251,308 964,769 1.01.06.01 Current Recoverable Taxes 1,251,308 964,769 1.01.08 Other Current Assets 452,959 474,416 1.01.08.03 Other 452,959 474,416 1.01.08.03.02 Derivatives 7,521 33,200 1.01.08.03.04 Accounts Receivable from Disposal of Equity Interest 52,571 41,172 1.01.08.03.05 Other 392,867 400,044 1.02 Non-current Assets 19,614,692 19,182,268 1.02.01 Non-current Assets 3,824,698 3,723,249 1.02.01.02 Marketable Securities Evaluated at Amortized Cost 53,568 74,458 1.02.01.02.01 Held to Maturity 53,568 74,458 1.02.01.03 Trade Accounts Receivable 326,409 163,431 1.02.01.03.01 Trade Accounts Receivable 10,972 11,128 1.02.01.03.02 Other Receivables 315,437 152,303 1.02.01.05 Biological Assets 441,509 428,190 1.02.01.06 Deferred Taxes 707,218 724,942 1.02.01.06.01 Income Tax and Social Contribution 707,218 724,942 1.02.01.09 Other Non-current Assets 2,295,994 2,332,228 1.02.01.09.03 Judicial Deposits 405,238 365,301 1.02.01.09.04 Recoverable Taxes 921,474 1,141,797 1.02.01.09.06 Accounts Receivable from Disposal of Equity Interest 318,111 284,880 1.02.01.09.07 Restricted Cash 99,377 93,014 1.02.01.09.08 Other 551,794 447,236 1.02.02 Investments 91,237 36,658 1.02.02.01 Investments 91,237 36,658 1.02.02.01.01 Equity in Affiliates 89,102 34,711 1.02.02.01.04 Other 2,135 1,947 1.02.03 Property, Plant and Equipment, Net 10,939,909 10,670,700 1.02.03.01 Property, Plant and Equipment in Operation 9,831,981 9,647,038 1.02.03.02 Property, Plant and Equipment Leased 264,214 145,805 1.02.03.03 Property, Plant and Equipment in Progress 843,714 877,857 1.02.04 Intangible 4,758,848 4,751,661 1.02.04.01 Intangible 4,758,848 4,751,661 1.02.04.01.02 Software 140,146 136,916 1.02.04.01.03 Trademarks 1,304,255 1,305,937 1.02.04.01.04 Other 196,460 207,929 1.02.04.01.05 Goodwill 3,102,582 3,083,263 1.02.04.01.06 Software Leased 15,405 17,616 12 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. Consolidated FS / Balance Sheet Liabilities (in thousands of Brazilian Reais) Account Current Year Previous Year Code Account Description 2 Total Liabilities 31,587,077 30,772,248 2.01 Current Liabilities 7,505,686 7,481,632 2.01.01 Social and Labor Obligations 108,603 134,968 2.01.01.01 Social Obligations 22,985 21,494 2.01.01.02 Labor Obligations 85,618 113,474 2.01.02 Trade Accounts Payable 3,176,279 3,381,246 2.01.02.01 Domestic Suppliers 2,718,818 2,901,516 2.01.02.02 Foreign Suppliers 457,461 479,730 2.01.03 Tax Obligations 234,593 227,995 2.01.03.01 Federal Tax Obligations 90,070 98,637 2.01.03.01.01 Income Tax and Social Contribution Payable 8,978 13,547 2.01.03.01.02 Other Federal 81,092 85,090 2.01.03.02 State Tax Obligations 142,448 126,765 2.01.03.03 Municipal Tax Obligations 2,075 2,593 2.01.04 Short Term Debts 2,443,488 2,440,782 2.01.04.01 Short Term Debts 2,443,488 2,440,782 2.01.04.01.01 Local Currency 1,964,441 1,679,612 2.01.04.01.02 Foreign Currency 479,047 761,170 2.01.05 Other Obligations 1,019,392 814,038 2.01.05.02 Other 1,019,392 814,038 2.01.05.02.01 Dividends and Interest on Shareholders' Equity Payable 330,098 160,020 2.01.05.02.04 Derivatives 364,224 253,420 2.01.05.02.05 Management and Employees Profit Sharing 78,764 76,935 2.01.05.02.07 Other Obligations 246,306 323,663 2.01.06 Provisions 523,331 482,603 2.01.06.01 Tax, Social Security, Labor and Civil Risk Provisions 98,110 173,916 2.01.06.01.01 Tax Risk Provisions 11,261 24,000 2.01.06.01.02 Social Security and Labor Risk Provisions 74,512 122,070 2.01.06.01.04 Civil Risk Provisions 12,337 27,846 2.01.06.02 Other Provisons 425,221 308,687 2.01.06.02.04 Vacations and Christmas Bonuses Provisions 406,831 291,273 2.01.06.02.05 Employee Benefits Provisions 18,390 17,414 2.02 Non-current Liabilities 9,500,263 8,714,576 2.02.01 Long-term Debt 7,329,793 7,077,539 2.02.01.01 Long-term Debt 7,329,793 7,077,539 2.02.01.01.01 Local Currency 1,854,741 2,210,308 2.02.01.01.02 Foreign Currency 5,475,052 4,867,231 2.02.02 Other Obligations 977,317 561,900 2.02.02.02 Other 977,317 561,900 2.02.02.02.06 Other Obligations 977,317 561,900 2.02.03 Deferred Taxes 25,174 27,792 2.02.03.01 Deferred Income Tax and Social Contribution 25,174 27,792 2.02.04 Provisions 1,167,979 1,047,345 2.02.04.01 Tax, Social Security, Labor and Civil Risk Provisions 865,417 760,913 2.02.04.01.01 Tax Risk Provisions 192,058 155,542 2.02.04.01.02 Social Security and Labor Risk Provisions 71,599 12,373 2.02.04.01.04 Civil Risk Provision 33,237 22,525 2.02.04.01.05 Contingent Liabilities 568,523 570,473 2.02.04.02 Other Provisons 302,562 286,432 2.02.04.02.04 Employee Benefits Provisions 302,562 286,432 2.03 Shareholders' Equity 14,581,128 14,576,040 2.03.01 Paid-in Capital 12,460,471 12,460,471 2.03.02 Capital Reserves 54,051 17,990 2.03.02.01 Goodwill on the Shares Issuance 62,767 62,767 2.03.02.04 Granted Options 56,387 45,464 2.03.02.05 Treasury Shares (35,726) (51,907) 2.03.02.07 Gain on Disposal of Shares 16,697 7,740 13 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. Consolidated FS / Balance Sheet Liabilities (in thousands of Brazilian Reais) 2.03.02.08 Goodwill on Acquisition of Non-Controlling Shareholders (46,074) (46,074) 2.03.04 Profit Reserves 2,275,160 2,261,079 2.03.04.01 Legal Reserves 220,246 220,246 2.03.04.02 Statutory Reserves 1,871,560 1,916,860 2.03.04.07 Tax Incentives Reserve 183,354 123,973 2.03.05 Accumulated Earnings / Loss 148,591 - 2.03.08 Other Comprehensive Income (392,182) (201,012) 2.03.08.01 Derivative Financial Instruments (320,411) (175,892) 2.03.08.02 Financial Instrument (Available for Sale) (5,798) 18,224 2.03.08.03 Cumulative Translation Adjustments of Foreign Currency (3,672) 9,006 2.03.08.04 Actuarial Losses (62,301) (52,350) 2.03.09 Non-controlling Shareholders' Equity 35,037 37,512 14 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. Consolidated FS / Statement of Income (in thousands of Brazilian Reais) Accumulated Previous Accumulated Current Quarter Current Year Quarter Previous Year Account 04.01.13 to 01.01.13 to 04.01.12 to 01.01.12 to Code Account Description 3.01 Net Sales 7,525,447 14,734,343 6,842,127 13,179,249 3.02 Cost of Goods Sold (5,648,333) (11,160,384) (5,352,968) (10,346,610) 3.03 Gross Profit 1,877,114 3,573,959 1,489,159 2,832,639 3.04 Operating (Expenses) Income (1,374,601) (2,540,387) (1,208,571) (2,284,021) 3.04.01 Selling (1,140,303) (2,142,177) (1,060,985) (2,014,419) 3.04.02 General and Administrative (118,227) (221,191) (94,497) (180,225) 3.04.04 Other Operating Income 44,880 76,708 39,006 149,547 3.04.05 Other Operating Expenses (163,149) (263,325) (97,244) (249,727) 3.04.06 Equity Pick-Up 2,198 9,598 5,149 10,803 3.05 Income before Financial and Tax Results 502,513 1,033,572 280,588 548,618 3.06 Financial Results (258,993) (360,741) (287,493) (362,440) 3.06.01 Financial Income 428,116 630,665 374,730 658,768 3.06.02 Financial Expenses (687,109) (991,406) (662,223) (1,021,208) 3.07 Income Before Taxes 243,520 672,831 (6,905) 186,178 3.08 Income and Social Contribution (34,669) (107,653) 18,133 (22,095) 3.08.01 Current 61,751 (1,927) (5,072) (43,277) 3.08.02 Deferred (96,420) (105,726) 23,205 21,182 3.09 Net Income from Continued Operations 208,851 565,178 11,228 164,083 3.11 Net Income 208,851 565,178 11,228 164,083 3.11.01 Attributable to: BRF Shareholders 208,438 566,972 6,387 159,586 3.11.02 Attributable to: Non-Controlling Shareholders 413 (1,794) 4,841 4,497 3.99 Earnings per share - (Brazilian Reais/Share) 3.99.01 Earnings per Share - Basic 3.99.01.01 ON 0.23949 0.65143 0.00735 0.18354 3.99.02 Earning per Share - Diluted 3.99.02.01 ON 0.23925 0.65079 0.00734 0.18350 15 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. Consolidated FS / Statement of Comprehensive Income (in thousands of Brazilian Reais) Accumulated Previous Accumulated Current Quarter Current Year Quarter Previous Year Account 04.01.13 to 01.01.13 to 04.01.12 to 01.01.12 to Code Account Description 4.01 Net Income 208,851 565,178 11,228 164,083 4.02 Other Comprehensive Income (266,647) (191,170) (216,004) (120,501) 4.02.01 Loss in Foreign Currency Translation Adjustments 6,375 (12,678) 456 423 4.02.02 Unrealized Gain (Loss) in Available for Sale Marketable Securities, Net of Income Taxes (23,103) (24,022) 2,578 6,591 4.02.03 Unrealized Losses in Cash Flow Hedge, Net of Income Taxes (246,037) (144,519) (210,812) (111,064) 4.02.04 Actuarial Losses, Net of Income Taxes (3,882) (9,951) (8,226) (16,451) 4.03 Comprehensive Income (57,796) 374,008 (204,776) 43,582 4.03.01 Attributable to: BRF Shareholders (58,209) 375,802 (209,617) 39,085 4.03.02 Attributable to: Non-Controlling Shareholders 413 (1,794) 4,841 4,497 16 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. Consolidated FS / Statement of Cash Flows (in thousands of Brazilian Reais) Accumulated Accumulated Current Year Previous Year Account 01.01.13 to 01.01.12 to Code Account Description 6.01 Net Cash Provided by Operating Activities 1,256,590 1,103,833 6.01.01 Cash from Operations 1,869,798 1,265,960 6.01.01.01 Net Income for the Period 566,972 159,586 6.01.01.02 Non-controlling Shareholders (1,794) 4,497 6.01.01.03 Depreciation and Amortization 569,504 477,120 6.01.01.04 Gain on Disposals of Property, Plant and Equipments (101,898) (43,111) 6.01.01.05 Deferred Income Tax 105,726 (21,182) 6.01.01.06 Provision (Reversal) for Tax, Civil and Labor Risks 114,188 40,702 6.01.01.07 Other Provisions (27,221) 12,657 6.01.01.08 Interest and Exchange Rate Variations 653,919 577,155 6.01.01.09 Equity Pick-Up (9,598) (10,803) 6.01.01.10 Results on the execution of TCD - 69,339 6.01.02 Changes in Operating Assets and Liabilities (613,208) (162,127) 6.01.02.01 Trade Accounts Receivable 8,207 379,595 6.01.02.02 Inventories (134,589) (423,197) 6.01.02.03 Trade Accounts Payable (81,587) 109,329 6.01.02.04 Payment of Tax, Civil and Labor Risks Provisions (94,658) (92,427) 6.01.02.05 Payroll and Related Charges (106,463) (457,541) 6.01.02.06 Investment in Held for Trading Securities - (2,528,809) 6.01.02.07 Redemption of Held for Trading Securities 77,522 3,298,630 6.01.02.08 Investment in Available for Sale Securities - (1,595) 6.01.02.09 Redemptions of Available for Sale Securities - 5,552 6.01.02.10 Other Financial Assets and Liabilities (114,709) (33,627) 6.01.02.11 Payment of Interest (255,701) (212,288) 6.01.02.12 Payment of Income Tax and Social Contribution (1,057) (26,993) 6.01.02.13 Interest on Shareholders' Equity Received - 8,988 6.01.02.14 Biological assets 89,827 (187,744) 6.02 Net Cash Provided by Investing Activities (770,312) (1,188,456) 6.02.01 Marketable Securities (314,991) (48,619) 6.02.02 Redemptions of Marketable Securities 377,489 45,819 6.02.03 Investment in Available for Sale Securities (108,679) - 6.02.04 Redemptions of Available for Sale Securities 121,912 - 6.02.05 Restricted Cash (6,363) (5,853) 6.02.06 Additions to Property, Plant and Equipment (671,447) (934,595) 6.02.07 Receivable from Disposals of Property, Plant and Equipment 173,457 7,744 6.02.09 Additions to Intangible (31,983) (2,987) 6.02.10 Additions to Biological Assets (255,246) (238,130) 6.02.11 Other Investments, Net (54,461) (1,226) 6.02.14 Business Combination - (10,609) 6.03 Net Cash Provided by Financing Activities (440,355) 796,425 6.03.01 Proceeds from Debt Issuance 2,047,153 2,745,406 6.03.02 Payment of Debt (2,273,639) (1,609,191) 6.03.03 Dividends and Interest on Shareholders' Equity Paid (220,050) (339,790) 6.03.06 Treasury Shares Disposal 16,181 - 6.03.08 Capital increase in subsidiaries (10,000) - 6.04 Exchange Rate Variation on Cash and Cash Equivalents 51,763 28,287 6.05 Decrease in Cash and Cash Equivalents 97,686 740,089 6.05.01 At the Beginning of the Period 1,930,693 1,366,843 6.05.02 At the End of the Period 2,028,379 2,106,932 17 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. Consolidated FS / Statement of Changes in Shareholders' Equity for the Period from 01/01/2013 to 06/31/2013 (in thousands of Brazilian Reais) Capital Reserves, Granted Options Other Participation of Total Account and Treasury Retained Comprehensive Shareholders' Non-Controlling Shareholders' Code Account Description Capital Stock Shares Profit Reserves earnings (losses) Income Equity Shareholders Equity 5.01 Balance at January 1, 2013 12,460,471 17,990 2,261,079 - (201,012) 14,538,528 37,512 14,576,040 5.03 Opening Balance Adjusted 12,460,471 17,990 2,261,079 - (201,012) 14,538,528 37,512 14,576,040 5.04 Share-based Payments - 36,061 (45,300) (359,000) - (368,239) (681) (368,920) 5.04.03 Options Granted - 10,924 - - - 10,924 - 10,924 5.04.05 Treasury Shares Sold - 16,181 - - - 16,181 - 16,181 5.04.06 Dividends - - (45,300) - - (45,300) - (45,300) 5.04.07 Interest on Shareholders' Equity - - - (359,000) - (359,000) - (359,000) 5.04.08 Gain on Disposal of Shares - 8,956 - - - 8,956 - 8,956 5.04.10 Participation of Non-Controlling Shareholders' - (681) (681) 5.05 Total Comprehensive Income - - - 566,972 (191,170) 375,802 (1,794) 374,008 5.05.01 Net Income for the Period - - - 566,972 - 566,972 (1,794) 565,178 5.05.02 Other Comprehensive Income - (191,170) (191,170) - (191,170) 5.05.02.01 Financial Instruments Adjustments - (227,016) (227,016) - (227,016) 5.05.02.02 Tax on Financial Instruments Adjustments - 82,497 82,497 - 82,497 5.05.02.06 Unrealized Loss in Available for Sale Marketable Securities - (24,022) (24,022) - (24,022) 5.05.02.07 Actuarial Loss - (9,951) (9,951) - (9,951) 5.05.02.08 Cumulative Translation Adjustments of Foreign Currency - (12,678) (12,678) - (12,678) 5.06 Statements of Changes in Shareholders' Equity - - 59,381 (59,381) - 5.06.08 Tax Incentives Reserve - - 59,381 (59,381) - 5.07 Balance at March 31, 2013 12,460,471 54,051 2,275,160 148,591 (392,182) 14,546,091 35,037 14,581,128 18 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. Consolidated FS / Statement of Changes in Shareholders' Equity for the Period from 01/01/2012 to 06/31/2012 (in thousands of Brazilian Reais) Capital Reserves, Granted Options Other Participation of Total Account and Treasury Retained Comprehensive Shareholders' Non-Controlling Shareholders' Code Account Description Capital Stock Shares Profit Reserves earnings (losses) Income Equity Shareholders Equity 5.01 Balance at January 1, 2012 12,460,471 10,939 1,760,446 - (161,516) 14,070,340 39,577 14,109,917 5.03 Opening Balance Adjusted 12,460,471 10,939 1,760,446 - (161,516) 14,070,340 39,577 14,109,917 5.04 Share-based Payments - 9,562 - (100,000) - (90,438) 7,103 (83,335) 5.04.03 Options Granted - 8,735 - - - 8,735 - 8,735 5.04.05 Treasury Shares Sold - 691 - - - 691 - 691 5.04.07 Interest on Shareholders' Equity - - - (100,000) - (100,000) - (100,000) 5.04.08 Gain on Disposal of Shares - 136 - - - 136 - 136 5.04.10 Participation of Non-Controlling Shareholders' - 7,103 7,103 5.05 Total Comprehensive Income - - - 159,586 (120,501) 39,085 4,497 43,582 5.05.01 Net Income for the Period - - - 159,586 - 159,586 4,497 164,083 5.05.02 Other Comprehensive Income - (120,501) (120,501) - (120,501) 5.05.02.01 Financial Instruments Adjustments - (162,864) (162,864) - (162,864) 5.05.02.02 Tax on Financial Instruments Adjustments - 51,800 51,800 - 51,800 5.05.02.06 Unrealized Gain in Available for Sale Marketable Securities - 6,591 6,591 - 6,591 5.05.02.07 Actuarial Loss - (16,451) (16,451) - (16,451) 5.05.02.08 Cumulative Translation Adjustments of Foreign Currency - 423 423 - 423 5.06 Statements of Changes in Shareholders' Equity - - 39,143 (39,143) - 5.06.08 Tax Incentives Reserve - - 39,143 (39,143) - 5.07 Balance at March 31, 2012 12,460,471 20,501 1,799,589 20,443 (282,017) 14,018,987 51,177 14,070,164 19 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. Consolidated FS / Statement of Value Added (in thousands of Brazilian Reais) Accumulated Accumulated Current Year Previous Year Account 01.01.13 to 01.01.12 to Code Account Description 7.01 Revenues 16,619,375 15,038,417 7.01.01 Sales of Goods, Products and Services 16,224,144 14,466,202 7.01.02 Other Income (87,440) (161,207) 7.01.03 Revenue Related to Construction of Own Assets 470,958 765,406 7.01.04 (Provision) Reversal for Doubtful Accounts Reversal (Provisions) 11,713 (31,984) 7.02 Raw Material Acquired from Third Parties (11,042,311) (10,406,594) 7.02.01 Costs of Products and Goods Sold (9,014,693) (8,283,133) 7.02.02 Materials, Energy, Third Parties Services and Other (2,040,031) (2,131,672) 7.02.03 Recovery of Assets Values 12,413 8,211 7.03 Gross Value Added 5,577,064 4,631,823 7.04 Retentions (569,504) (477,120) 7.04.01 Depreciation, Amortization and Exhaustion (569,504) (477,120) 7.05 Net Value Added 5,007,560 4,154,703 7.06 Received from Third Parties 642,123 757,717 7.06.01 Equity Pick-Up 9,598 10,803 7.06.02 Financial Income 630,665 658,768 7.06.03 Other 1,860 88,146 7.07 Value Added to be Distributed 5,649,683 4,912,420 7.08 Distribution of Value Added 5,649,683 4,912,420 7.08.01 Payroll 2,129,435 1,891,650 7.08.01.01 Salaries 1,662,490 1,462,991 7.08.01.02 Benefits 362,770 329,165 7.08.01.03 Government Severance Indemnity Fund for Employees Guarantee Fund for Length of Service - FGTS 104,175 99,494 7.08.02 Taxes, Fees and Contributions 1,803,744 1,694,074 7.08.02.01 Federal 896,146 981,557 7.08.02.02 State 818,862 694,587 7.08.02.03 Municipal 88,736 17,930 7.08.03 Capital Remuneration from Third Parties 1,151,326 1,162,613 7.08.03.01 Interests 1,017,314 1,045,232 7.08.03.02 Rents 134,012 117,381 7.08.04 Interest on Own Capital 565,178 164,083 7.08.04.01 Interest on Shareholders' Equity 359,000 100,000 7.08.04.03 Retained Earnings 207,972 59,586 7.08.04.04 Non-Controlling Interest (1,794) 4,497 20 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. Management Report / Comments on the Performance Dear Shareholders, One of BRF’s major concerns is the focus on the consumer, and the offer of products which match tastes and needs. There are two tendencies in the global food industry which go hand in hand and are increasingly attractive to our customers. One of these is what is being termed as the trend towards so-called ‘healthy’ foods, which can be summed up as eats and drinks items which put health first and foremost. The other is practical foods imposed by the inescapable rhythm of our daily lives and the lack of time for dealing with so many commitments. In this context, since last year BRF has been focusing on innovations in products geared towards these two market tendencies with the unveiling of a modern Innovation Center in Jundiai in the state of São Paulo being part of this process. These initiatives have been instrumental in the growth of the Company’s revenues following the asset sale and discontinuation of certain product categories, measures to which we committed under the Performance Agreement Instrument (TCD). We can report a very favorable second quarter performance in spite of a less effervescent domestic market. Consolidated net sales grew 10% to R$ 7.5 billion. Adjusted EBITDA reported R$ 909.9 million – a growth of 61% on a net margin of 12.1% against 8.3% posted in 2Q12. EBITDA was R$ 801.0 million, an increase of 55%. The Company reported a net income of R$ 208.4 million with net margin improving from 0.1% to 2.8%. Based on a year-on-year comparative basis, in addition to new product launches which supported domestic market performance, export demand recorded a significant recovery due and equilibrium between world demand and supply. The food service and dairy products segments also recorded a premium performance in relation to the same period in 2012. BRF has sought to reduce the cost and lengthen the maturity profile of its debt through bond issues totaling US$ 500 million at an annual coupon of 3.95% (yield to maturity 4.135%) and R$ 500 million, issued at an interest rate of 7.75% p.a. The operation commanded one of the best prices for a Brazilian corporate issue. During the quarter, Japan, as one of the largest consumers of pork, opened up its market to imports from plants located in the state of Santa Catarina. In July, BRF concluded its first shipment of pork filet and shoulder (coppa) cuts produced at the company plant in Campos Novos (SC). Currently, BRF is already the largest exporter of poultry meat to the Japanese market. 21 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. During the quarter, Japan, as one of the largest consumers of pork, opened up its market to imports from plants located in the state of Santa Catarina. In July, BRF concluded its first shipment of pork filet and shoulder (coppa) cuts produced at the company plant in Campos Novos (SC). Currently, BRF is already the largest exporter of poultry meat to the Japanese market. A major challenge lies ahead of BRF with the start of the new cycle in 2013. Throughout its existence, the company has created the foundations for consolidating its footprint in the global food market. As it moves in the direction of strengthening and expanding its businesses in the international market, the Company is advancing discussions of the Accelerated Growth Plan and examining the opportunities for reviewing processes which could add value to the businesses. For BRF, the focus on consumer well being is a sure path towards success of its renowned brands and is based on the constant perfection of its processes, high quality products and prioritization of human capital. São Paulo, July 2013 Abilio dos Santos Diniz Chairman of the Board of Directors José Antonio do Prado Fay Chief Executive Officer 22 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. 2 nd Quarter 2013 (2Q13) · Net sales totaled R$7.5 billion, corresponding to a year-on-year growth of 10%, more especially the result of the performance of export-related revenue and the launch of new products, both of which served to offset the effects of the agreement signed with the Brazilian Anti-Trust Authority – Cade (TCD -Performance Agreement Instrument). · Meats, dairy products and other processed products in addition to other items, recorded sales of 1.5 million tons, a reduction of 6.1%. In this context, it should be recalled that 2Q12 figures still incorporated both assets subsequently sold as well as categories discontinued in compliance with the TCD. · Gross profit amounted to R$ 1.9 billion, 26.1% greater than price adjustments in the light of the new costs scenario and the improvement in the international markets, with gross margin showing a positive evolution from 21.8% to 24.9%. · Adjusted EBITDA reached R$ 909.9 million, an improvement of 61%, reaching 12.1% against 8.3% in 2012 due to the gradual recovery in exports, the improved operating margins of domestic market business, despite the effects of the asset transfers. EBITDA reached R$ 801.1 million in the quarter (55.5% more than in 2Q12) with a corresponding EBITDA margin of 10.6% against 7.5%. · Net income was R$ 208.4 million against a net result of R$ 6.4 million reported in 2Q12, due to lower turnover in the latter period. Net income in 2Q13 was also impacted by the non-cash effect of the Real’s devaluation against the US Dollar · Financial trading volume in shares recorded an average of US$ 82.4 million/day in the quarter, 16.1% higher than 2Q12. 23 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. Highlights (R$ Million) 2Q13 2Q12 var. % Net Sales 7,525 6,842 10 Domestic Market 4,101 3,970 3 Exports 3,424 2,872 19 Gross Profit 1,877 1,489 26 Gross Margin 24.9% 21.8% 310 bps EBIT 503 281 79 Net Income 208 6 3,163 Net Margin 2.8% 0.1% 270 bps EBITDA 801 515 55 EBITDA Margin 10.6% 7.5% 310 bps Adjusted EBITDA 910 565 61 Adjusted EBITDA Margin 12.1% 8.3% 380 bps Earnings per share 0.24 0.01 2,400 (1) Consolidated earnings per share (in R$), excluding treasury shares. Accumulated first half 2013 (1H13) · Net revenue totaled R$ 14.7 billion, a growth of 11.8%, as a result of sales performance in the Company’s chosen business segments and in spite of the sale of assets required for complying with the TCD. · The meats, dairy products and other processed products in addition to other items recorded sales of 3.0 million tons, a reduction of 5.6%. · Gross profit amounted to R$ 3.6 billion, 26.2% higher due to the improvement in market performance and reduced cost pressures. The Company reported a gain of 2.8 p.p in gross margin. · Adjusted EBITDA reached R$ 1.8 billion, 60.6% higher than 2Q12, reflecting in an adjusted EBITDA margin of 12.0% against 8.3% in 1H12. The Company reported first half EBITDA of R$ 1.6 billion (a 57.1% improvement) corresponding to an EBITDA margin of 10.9% against 7.7%. · Net income was R$ R$ 567.0 million against R$ 159.6 million reported for 1H12 – an increase of 255.3% and equivalent to a net margin of 3.8% against 1.2%. The financial trading volume in company shares averaged US$86.5 million/day during the period, 10.0% up on 1H13. 24 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. Highlights (R$ Million) 1H13 1H12 var. % Net Sales 14,734 13,179 12 Domestic Market 8,170 7,886 4 Exports 6,564 5,293 24 Gross Profit 3,574 2,833 26 Gross Margin 24.3% 21.5% 280 bps EBIT 1,034 549 88 Net Income 567 160 255 Net Margin 3.8% 1.2% 260 bps EBITDA 1,605 1,021 57 EBITDA Margin 10.9% 7.7% 320 bps Adjusted EBITDA 1,762 1,097 61 Adjusted EBITDA Margin 12.0% 8.3% 370 bps Earnings per share(1) 0.65 0.18 361 (1) Consolidated earnings per share (in R$), excluding treasury shares. The variations in this report are comparisons between the first half of 2013 (1H13) and the same period in 2012 (1H12) or for the 2 nd quarter 2013 (2Q13) against the 2 nd quarter 2012 (2Q12), as specified. Adjusted EBITDA (R$ million) Second quarter 25 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. Quarterly Brazilian Exports Brazilian exports of chicken meat and beef in 2Q13 were characterized by larger volumes and revenues compared with 1Q13. However, chicken meat shipments for the full first half were down 5% on a comparative year-on-year basis. Pork shipments in turn were lower both in volume and revenue. Export volume of chicken meat in 2Q13 totaled 989 thousand tons, 9.7% up on 1Q13 and 2.4% down in relation to 2Q12. Quarterly revenues were 12.3% above those of 1Q13 and 12.1% above 2Q12 (in US$ terms). For the accumulated period from January to June 2013, volumes amounted to 1.9 million tons, 5% less than the same period in 2012. Saudi Arabia, Japan and Hong Kong continue to absorb the larger part of Brazilian exports. While still not officially confirmed, prospects for the opening of the Mexican market should provide a boost to Brazilian shipments before the year-end if this becomes a reality. Volumes of pork exports in 2Q13 were very similar to 1Q13 at approximately 120 thousand tons (representing a variation of -0.3% in 2Q13 vs 1Q13). However, there was a decline of 17.2% in year-on-year volumes. Revenue performance (in US$) also tracked lower: -2.1% compared to 2Q13 with 1Q13 and -16.2% in 2Q13 vs 2Q12. Lower volumes in the quarter under review are principally due to movement in the Ukrainian market. While volumes exported to Russia reported an increase of 24% in the first half of 2013 vs 2012 (January to June), sanitary restrictions imposed by the Ukraine on Brazilian exports introduced in March 2013 had a significant impact on sales volume to the country, declining from 65 thousand tons in January-June 2012 to 25 thousand tons in the same period 2013, a fall of 61%. However, in view of the outlook for the market, pork volumes are expected to recover during the course of the year. The Ministry of Agriculture, Livestock and Supply (MAPA) announced the certification of production units for exportation to Japan, a consuming market of high value prime cuts. 26 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. Beef export volume continued to increase during the year. Shipments in 2Q13 totaled 354 thousand tons, an increase of 10.3% vs 1Q13 and 5.5% vs 2Q12. Total revenues (US$) for the quarter were 8.4% more than 1Q13 and 3.1% lower than 2Q12. For the first half of the year (January to June), Brazilian exports to Hong Kong were particularly outstanding, increasing by 68% in relation to the same period in 2012 and totaling 173 thousand tons. Iranian imports also recorded significant volumes between comparable periods (98%). Export volumes to Venezuela (46%) and Russia (155 thousand tons from January to June) were also notable. Domestic Consumption Brazilian domestic inflation measured by the IPCA (Amplified Consumer Price Index) was 6.70% for the 12 month period ending June 2013 breached the top of the Central Bank’s tolerance band. In addition, sales at supermarket and specialist food and beverage stores experienced reduced sales volume due to the increase in food prices, a trend detected by the IBGE (the federal government statistics office) surveys since the beginning of the year. Again and in parallel, domestic indicators which reflect the consumer confidence index (ICC), both calculated by the FGV (national scope) as well as by Fecomércio (the Commercial Federation for Goods, Services and Tourism for the State of São Paulo), have revealed a weakening trend over recent months. However, in spite of this negative tendency, in absolute terms the ICC continues to show a degree of optimism, reflecting a less confident consumer albeit still positive in relation to the current and future scenario according to LCA Consultoria’s analysis. In addition, reduced pricing pressure on food products should result in improved volume turnover in the supermarket and hypermarket segment through to the end of the year. 27 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. Food Consumption Tendencies Surveys show that the consumer seeks more nutritious and quality products although without sacrificing taste. Food consumption tendencies reveal five factors which are shaping new habits and attitudes in relation to food worldwide: 1) Sensorial and pleasure; 2) Healthiness and well being; 3) Convenience and practicality; 4) Quality and reliability; 5) Sustainability and ethics. According to the Fiesp/Ibope survey for the BrasilfoodTrends 2020 project, the most important aspects to be considered by the Brazilian consumer when trying a product are that it should be an item: 54% with a brand in which he trusts and knows; 52% which is appetizing and tasty; 28% which is nutritious and enriched with vitamins; 27% which is a quality food; 27% which is cheap; 22% which is food with the lowest level of preservatives possible. The outlook is that the market in the so called healthy foods in Brazil will surpass the R$ 40 billion mark by 2014. Investments Investment in Capex in the quarter amounted to R$ 390 million, 37.4% down when compared to the same period of 2012, directed mainly at projects destined for growth, efficiency and support. Investments of R$ 134 million in biological assets (breeder stock) for supplying growth projects are also considered in this amount. Principal disbursements were used for investments in increased production capacity at Lucas do Rio Verde (MT), Videira (SC), Ponta Grossa (PR), Capinzal(SC), Tatuí(SP) and Uberlândia (MG); the building of new plants: margarines (Vitória do Santo Antão-PE); cheese (Três de Maio-RS); the Rio de Janeiro-RJ distribution center and the processed products unit in the Middle East in addition to investments in projects for automation, expansion of product lines and support. 28 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. Innovation Center On June 20, 2013, the Company unveiled the BRF Innovation Center in Jundiaí (SP), a research center equipped with modern laboratories, experimental kitchens and mini-plants for pilot production runs. The project, worth R$ 58 million, is part of the Company’s objective of doubling investments in research, development and innovation by 2015, bringing with it the capture of important synergies by bringing together personnel and the other areas of BRF. The complex is divided into four areas: breeding and research, application, experimental kitchens and sensorial analysis. Unlike previous ones, this new structure will have facilities for conducting tests in the form of specific mini-production lines for evaluation and for product development purposes. 29 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. The Innovation Center in Jundiaí-SP, unveiled in June 2013. Sale of Ana Rech assets On May 7, 2013, once the Suspensive Conditions to the Ana Rech Industrial Unit (pork processing unit and poultry farms) in the state of Rio Grande do Sul have been verified, BRF committed to sell and JBS agreed to acquire the Biological Assets and the Property known as Granja André da Rocha in the city of Nova Prata (RS). The amount of the operation is worth R$ 200 million with repayment in 50 monthly installments and an initial grace period of six months. BRF recorded a loss on the operation of R$ 33,2 million. Production A total of 1.4 million tons of food was produced in the quarter, a volume 7.16% down on 2Q12. Adjustments were made to the meat production segment in the light of the implementation of the Performance Agreement Instrument (TCD) and a reduction in the output of dry line dairy products (UHT milk) – a strategic decision in view of the focus on ramping up profitability. Production at Quickfood, Argentina was consolidated in July 2012 and recorded in the Company’s overall numbers for meats and other processed products. 30 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. Production 2Q13 2Q12 var. % 1H13 1H12 var.% Poultry Slaughter (million heads) 459 447 3 900 896 1 Hog/ Cattle Slaughter (thousand heads) 2,448 2,844 (14) 4,922 5,550 (11) Production (thousand tons) Meats 1,036 1,085 (5) 2,060 2,126 (3) Dairy Products 203 259 (22) 401 516 (22) Other Processed Products 128 130 (2) 243 230 5 Feed and Premix (thousand tons) 2,835 3,095 (8) 5,575 5,969 (7) Product Launches and Investments in Marketing The Company is seeking to expand its portfolio, reposition brands and categories and add value, launching 70 new products during the year to date: Food Service – 4; domestic market – 27; exports – 33; and 6 in the dairy product segment. The principal innovations introduced into the portfolio were in the lines and brands of the following product categories: Ready-to-Eat Meals, Pizzas, Meu Menu , Ouro, Breaded Products, Processed Products, Dairy Products, Frozen Vegetables and Margarines. During the course of 2013 to date, a total of 128 new products were delivered to the consumer. On May 21, 2013, Sadia and Batavo announced their support for the Rio 2016™ Olympic Games – an incursion of BRF brands into the sporting world and underscoring the association with their vision of a more healthy life. The Sadia and Batavo brands will be official supporters (level 2) of the Rio Olympics in the Packaged Food and Dairy Products categories, respectively. On June 10, 2013, BRF signed a sponsorship agreement with the Brazilian Soccer Confederation (CBF) to expire in 2022 and involving the national soccer team and all the other categories managed by the Confederation; the Sadia brand, a leader in the domestic market and BRF’s flagship brand in export markets, will spearhead the partnership, already having participated in the Confederations Cup. The brand logo was also chosen to be affixed to the uniforms of the Brazilian national team and elsewhere. The agreement signed with the CBF allows all other company meat brands to be similarly advertised. DOMESTIC MARKET The challenge for BRF’s domestic market operations in 2Q13 was to mitigate the impacts of lackluster consumer demand as well as the sales of assets and suspension of certain brands. The domestic market has been incorporating new products into its portfolio since early 2012 with a view to offsetting these impacts. 31 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. Domestic market sales revenue reached R$ 3.1 billion in 2Q13, 4.3% higher on 11.5% lower volumes and 17.8% higher average prices, average costs rising by 13.5%. This was reflected in the operating profit of R$ 225.4 million for this segment, 24.1% higher, with operating margin at 7.3% against 6.1% when compared with 2Q12. Performance is indicative of management’s capacity to overcome an adverse market scenario and the reduction of a third of our sales volume in domestic market resulting from the implementation of the TCD. During 2013, the Company will continue to focus on strategic actions for the domestic market which permit: identification of the role and positioning of each category in the market; establishment of strategies for each brand; and the capture of synergies through the increase in productivity and efficiency at low cost, supported by the consolidation effect of the merger and the integration of distribution channels, operating all the brands together and undertaking deliveries with a single vehicle. Consolidated domestic market sales in 1H13 totaled R$ 6.2 billion, 4.2% higher on 9.5% lower volumes with 15.2% higher average prices and 10.4% higher average costs. Operating profit in this segment was R$ 642.3 million, a 37.9% increase, the operating margin being 10.4% against 7.8% in 1H12. Market Share – Value % Dairy, margarines e pastas: basis apr/may Pizzas, specialty meats and frozen processed meats: basis mar/apr Source: AC Nielsen 32 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. EXPORTS After short spell when export margins came under pressure in 1Q13, business in 2Q13 benefited from the gradual recovery in the principal markets, a more favorable exchange rate and a reduction in the costs of the principal raw materials. During the quarter, export turnover was R$ 3.4 billion, 19.4% higher in revenue terms with a 4.9% increase in volumes. Average prices reported a gradual recovery as the demand and supply equation normalized in the leading markets and also the foreign exchange transaction effect saw export revenues grow 13.8% in Reais while average costs also rose 8.1% - albeit less so than the increase in export revenues. This reflected an easing in the costs of the principal raw materials with the release of the new Brazilian grain crop into the market thus boosting a recovery in operating margins from 2.3% to 6.4% in the quarter under review. Exports were R$ 6.5 billion, 24.7% up in revenue terms, volumes 4.5% higher and totaling 1.3 million tons in the first half of the year. First half operating margins also saw an improvement at 19.3% against an accumulated 14.6% in 1H12 driven by the recovery in average prices of 3.9% against 0.2% in the 1H12. In addition, other factors were at play in supporting this more promising scenario for exports: the first pork shipment to Japan; greater stability in the Far East market and European markets, the reopening of the Ukraine for pork imports; and demand for chicken meat from Mexico (in negotiation). The situation in the leading markets during 2Q13 was as follows: Middle East – in 2Q13, performance was dictated by the opportunities during the period both in terms of price as well as volume. This was due to the attractiveness of the local market which saw the small and medium-sized players direct a large part of their production to satisfy domestic demand. In the 2Q13 there was a year-on-year decline in volumes in 2Q13 of the order of 9.2%, due to a carry-over of inventory and these volumes were sold in the same period. Because of an equilibrium in the local Inventories, we had recovery in prices in the quarter with consequent improvement in revenues in the order of 13.5%. Far East – Export revenue and volume rose 11.8% and 1.7%, respectively in the quarter. The highlight in the area was the opening up of Japan to Brazilian pork imports, the Japanese market being an important source of demand for high value prime cuts. In June, the Ministry of Agriculture, Livestock and Supply announced certifications for exports to Japan, two BRF units being included (Herval d’Oeste and Campos Novos). The post-avian influenza period in the Far East has created a good business environment, worthy of mention being the launch of a new line of Sadia-branded processed products in Hong Kong. The aim of BRF’s sales strategy is to achieve a leading position in the local market. 33 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. Europe – With the approach of the northern hemisphere summer, the seasonality factor has stimulated improved demand since April. In May, the European market saw additional signs of recovery, more especially in prices. Quarterly revenues rose 15.9% with volumes reporting a similar upward movement of 4.1%. Eurasia – Due to weaker demand in this market (41.2% decline in sales), revenues fell 34.1% in the quarter. In June, the Ukraine announced the partial lifting of an import ban imposed in March on Brazilian pork exports. Five units in the states of Rio Grande do Sul and Santa Catarina were certified for exports to the Ukraine, two of them BRF plants (Lajeado and Campos Novos). This is an important advance since the Ukraine has been consolidating into the principal market for Brazilian pork exports. The Americas –The process of integrating Avex, Danica and Quickfood is underway, bringing synergies to the businesses and ensuring increasingly more efficient processes. Consolidation of the acquisitions has also been instrumental in increasing growth by 118.5% in revenues and 53.2% in volumes for this market in the quarter. Africa and other countries – In South Africa following the ruling in favor of Brazil in the dumping investigations, in June local chicken meat producers requested an increase in import duties on the product. Discussions on the matter continue. In the quarter, growth was 25.2% in revenues and 47.7% in volumes due to demand for dark chicken meat. Exports by Region 34 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. DAIRY PRODUCTS Revenue from dairy products amounted to R$ 704.8 million, improving by 0.4% with a strategic reduction in volumes of 18.8%, notably in the case of UHT milk. At the same time, average prices increased by 23.6%, exceeding increases in raw materials and other costs of approximately 17.7%. Operating margins recorded an improvement of 0.4% to 3.5%. New products in the chilled yogurt, cheese and milk beverage lines were launched while there was a reduction in the dependence of the segment on fluid milks (both UHT and pasteurized). There was thus a resulting increase in margins despite the increase in milk collection due to the seasonal peak in output. For the first half of 2013, the Company reported dairy product revenues of R$ 1.3 billion, 0.4% higher, and again with a strategic reduction in volumes of 17.7%. The segment reported an increase in average prices and costs of 21.9% and 16.1%, respectively. FOOD SERVICE After a promising April, the Food Service market recorded slower demand in May and June. This scenario reflects a combination of factors such as: inflation in the food sector which reduced the availability of disposable incomes for expenditure on away from home eating for leisure (33% of sector sales is generated from meals for pleasure/entertainment), street demonstrations which impacted the food service business for some days in June, lack of security in public places as well as the declining confidence in the outlook for the economy among the general public. Other factors contributing to this scenario are the high cost of labor, occupation (rents and fees) and the tax burden, all of which continue to squeeze the profitability of the Food Service segment. Increased overheads are not always fully passed on to the consumers with immediate effect. In spite of the adverse economic climate and maintaining the focus and development of the level of service to transformers, we recorded growth for the segment of 2.0% in relation to the same period for the preceding year, sales revenue reaching R$ 360.2 million on 7.7% lower volumes. Average prices were 10.5% higher against average cost increases of 7.1%. The highlight was a recovery in the segment’s profitability with a gain of 1.1 percentage points on an operating margin of 10.2% thanks to the equalization of the price/cost ratio of items sold. The Food Service segment posted an operating result of R$ 36.6 million representing strong year-on-year growth of 14.3%. In the first half, Food Service revenues were R$ 725.2 million, 2.7% higher on 11.2% lower volumes. Average prices rose 15.7% against 11.7% lower costs. 35 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. Sales by Channel 36 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. DOMESTIC MARKET THOUSAND TONS R$ MILLION 2Q13 2Q12 ch. % 2Q13 2Q12 ch. % In Natura 97 96 1 20 Poultry 62 64 (3) 329 257 28 Pork/beef 35 32 9 238 215 11 Processed 1 Other sales 96 9 Total 4 EXPORT MARKET THOUSAND TONS R$ MILLION 2Q13 2Q12 ch. % 2Q13 2Q12 ch. % In Natura 11 Poultry 451 475 (5) 2,203 1,926 14 Pork/beef 64 76 (16) 430 447 (4) Processed 82 31 55 Other sales 51 9 52 8 Total 5 19 DAIRY THOUSAND TONS R$ MILLION 2Q13 2Q12 ch. % 2Q13 2Q12 ch. % Dry Division 141 193 (27) 363 399 (9) Fresh and Frozen Division 63 68 (6) 325 289 12 Other sales 24 21 14 17 14 21 Total 0 FOOD SERVICE THOUSAND TONS R$ MILLION 2Q13 2Q12 ch. % 2Q13 2Q12 ch. % Total 51 55 2 TOTAL THOUSAND TONS R$ MILLION 2Q13 2Q12 ch. % 2Q13 2Q12 ch. % Total 10 37 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. DOMESTIC MARKET THOUSAND TONS R$ MILLION 1H13 1H12 ch. % 1H13 1H12 ch. % In Natura 2 24 Poultry 134 130 3 721 530 36 Pork/beef 65 65 1 462 423 9 Processed Other sales 3 24 Total 4 EXPORT MARKET THOUSAND TONS R$ MILLION 1H13 1H12 ch. % 1H13 1H12 ch. % In Natura 18 Poultry 879 912 (4) 4,243 3,464 22 Pork/beef 130 143 (9) 866 860 1 Processed 35 53 Other sales 55 9 55 8 Total 5 25 DAIRY THOUSAND TONS R$ MILLION 1H13 1H12 ch. % 1H13 1H12 ch. % Dry Division 282 378 (25) 690 765 (10) Fresh and Frozen Division 129 134 (4) 629 556 13 Other sales 45 42 7 33 26 28 Total 0 FOOD SERVICE THOUSAND TONS R$ MILLION 1H13 1H12 ch. % 1H13 1H12 ch. % Total 3 TOTAL THOUSAND TONS R$ MILLION 1H13 1H12 ch. % 1H13 1H12 ch. % Total 12 Net Operating Sales In 2Q13, sales revenues increased 10% to R$ 7.5 billion thanks to management’s successful strategy of increasing the portfolio to offset the impacts of weaker consumption levels in the domestic market and the reduction in volumes and revenue (transferred to third parties in line with commitments under the TCD as well as the discontinuation of specific categories of Perdigão- and Batavo-branded products). Business was also driven by a gradual recovery in export markets. In the first half, net operating revenue reached R$ 14.7 billion, an increase of 11.8%, the result of organic growth, incorporation of Quickfood and an increase in the portfolio through innovation with the launch of various products and categories to offset the impact of the transfer of assets in 3Q12 pursuant to the agreement with the Brazilian anti-trust authorities (TCD). 38 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. Breakdown of Net Sales (%) 39 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. Cost of Sales (CPV) In 2Q13, the cost of sales was R$ 5.6 billion, an increase of 5.5%, due to the increase in other raw materials as well as collective wage bargaining agreements signed in the quarter. Although results in the quarter benefited from the reduction in grain costs – principal raw materials (corn – 19.1% below 1Q13 and 1.9% less than prices prevailing in 2Q12 and soy beans – 7.8% where prices were lower than 1Q13 although 6.7% higher than 2Q12). Cost of sales increased 7.9% to R$ 11.2 billion in relation to 1H12. In spite of this increase, costs rose at a lesser pace than revenue, permitting an improvement in gross margin. The principal increases were reported in the following items: 1) a spike in the first quarter in the prices of the principal raw materials, especially corn from 4T12 and reflecting the hiatus between successive Brazilian crop harvests. While the related costs fed through to the production of in-natura products, from 1Q13 there was a decline in grain prices with the delivery of the new crop in 2Q13 as shown above; 2) an increase in items indexed to the foreign exchange rate such as: packaging, freight, vitamins; 3) readjustment in payroll costs due to annual wage bargaining agreements; and 4) an increase in the price of milk collection due to a decline in output with the onset of winter. Gross Profit and Gross Margin Gross Profit amounted to R$ 1.9 billion, an improvement of 26.1% in 2Q13, with gross margin 3.1 percentage points up on 2Q12, increasing from 21.8% to 24.9%. In the first half year, Gross Profit was R$ 3.6 billion, an increase of 26.2% and corresponding to a gross margin of 24.3% against 21.5%, showing gains relative to commercial performance and a reduction in the costs of key raw materials. Operating Expenses The Company successfully managed to hold operating expenses as a percentage of net sales at 2Q12 levels of 16.7%, this in spite of higher investments in marketing and trading during the quarter aimed at offsetting the impacts of weak Brazilian consumer activity. Commercial expenses rose 7.5% largely reflecting the increase in variable expenses due to investments in development of new lines and products (innovation), launches and campaigns and additional logistical costs (truck drivers’ law). Administrative expenses and fees increased by 25.1% as a result of the engagement of consultancies as well as due to travel expenses and taxes. 40 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. In 1H13, operating expenses amounted to R$ 2.4 billion, an increase of 7.7%, especially impacted by variable commercial and administrative expenses. Other Operating Expenses The growth of 103% in the quarter and 86% in the first half relate to provisions for participation in profits and results sharing due to better quarterly performance, an increase in tax provisions and other expenses relating to the pre-operational phase of industrial units such as Lucas do Rio Verde-MT. Operating Result before Financial Expenses and Operating Margin In the light of the comments above, the operating result before financial expenses was R$ 502.5 million in the quarter – 79.1% higher and representing an operating margin of 6.7% of net sales over the 4.1% recorded in 2Q12. The increase of 2.6 percentage points reflects an improving export performance and a decline in the principal raw material costs. Together with the gradual recovery in domestic market revenue following a decline due to the release of assets under the TCD and despite weaker consumption levels, more notably in the Brazilian market, these factors also explain the pre-financial expense operating result reported for 1H13 of R$ 1.0 billion, an improvement of 88.4% over 1H12, reflecting an enhanced operating margin of 2.8 percentage points. Financial Results Net financial expenses amounted to R$ 259 million in the quarter and a reduction of 9.9% when compared with 2Q12, albeit with a significant increase in relation to financial expenses for 1Q13. This reflects the foreign exchange transaction effect on exposure to unhedged dollar denominated debt. First half financial expenses amounted to R$ 361 million – stable in relation to the same period in 2012. In the light of the high level of exports, the Company conducts operations with the specific purpose of currency hedging. In accordance with hedge accounting standards (CPC 38 and IAS 39), the Company uses financial derivatives (for example: NDF) and non-derivative financial instruments (for example: foreign currency debt) for hedge operations and concomitantly, to eliminate the respective unrealized foreign exchange rate variations from the income statement (under the Financial Expenses line). 41 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. The use of non-derivative financial instruments for foreign exchange cover continues to permit a significant reduction in the net currency exposure in the balance sheet, resulting in substantial benefits through the matching of currency liability flows with export shipments and therefore contributing to a reduction in the volatility of the financial result. On June 30, 2013, the non-financial derivative instruments designated as hedge accounting for foreign exchange cover amounted to USD 723 million, and a proportional reduction in book currency exposure of the same value. In addition, the financial derivative instruments designated as hedge accounting according to the concept of a cash flow hedge for coverage of highly probable exports, totaled USD 1,072 million + EUR 129 million + GBP 40 million and also contributed directly to the reduction in currency exposure. In both cases, the unrealized result for foreign exchange rate variation was booked to shareholders’ equity, thus avoiding the impact on the Financial Expenses. The Company’s net debt was R$ 7.4 billion, 5.8% more than reported for December 31, 2012, resulting in a net debt to adjusted EBITDA ratio (last twelve months) of 2.2 times with a book currency exposure of US$ 312 million, a 24% decrease. In spite currency devaluation, BRF was able to reduce its leverage in relation to 1Q13. Debt Debt - R$ Million 6/30/2013 12/31/2012 Current Non-Current Total Total % ch. Local Currency (1,965) (1,855) (3,820) (3,890) (2) Foreign Currency (843) (5,475) (6,318) (5,882) 7 Gross Debt 4 Cash Investments Local Currency 658 144 802 1,209 (34) Foreign Currency 1,903 9 1,912 1,545 24 Total Cash Investments (1) Net Accounting Debt 6 Exchange Rate Exposure - US$ Million (36) 42 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. Trend in Net Debt/Adjusted EBITDA Equity Income Result Due to the results reported for domestic and international subsidiaries, in 1H13 equity income reported a gain of R$ 9.6 million although when compared to the same period in 2012, there was a reduction of 11.2%, principally reflecting the results of Brazil-based affiliates. Income Tax and Social Contribution Income tax and social contribution reported an expense of R$ 34.7 million in the quarter against an income of R$ 18.1 million in the preceding quarter, representing an effective tax rate of 14.2%. In the accumulated first half period 2013, the expense amounted to R$107.6 million against one of R$22.1 million in the same period in 2012. This corresponds to an increase of 387.2% and an effective tax rate of 16% and 11.9%, respectively. Participation of non-controlling shareholders The negative result of R$ 0.4 million against a loss of R$ 4.8 million in 2Q12, reported under this item relates to the participation in the results for the subsidiaries acquired in Argentina, the Middle East and Europe - cases where the Company does not have full ownership. 43 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. Net Income and Net Margin Net income was R$ 208.4 million in 2Q13 on a net margin of 2.8%, an increase of 2.7 percentage points in relation to 2Q12 in the light of a year-on-year improvement in operating results. In the first half of 2013, BRF’s net earnings were R$ 567 million, 255.3% more than registered in the same period in 2012. Net margin was 3.8% against 1.2% for the accumulated first two quarters of 2013. This reflects the better trading environment for the Company’s exports together with the reduced costs of acquiring raw materials, thus offsetting the pressures experienced in the domestic market which showed signs of weakening consumption. EBITDA Adjusted EBITDA (operating cash generation) reached R$ 909.9 million, a rise of 61% and corresponding to an adjusted EBITDA margin of 12.1% against 8.3% reported in 2Q12, an additional 3.8 percentage points increment. In 1H13, adjusted EBITDA amounted to R$ 1.8 billion, an increase of 60.6% with an adjusted EBITDA margin of 12.0% against 8.3% reported in 1H12, a result of the factors explained above. The Company reported EBITDA of R$ 801.1 million in 2Q13 (55.5% higher than 2Q12), equivalent to an EBITDA margin of 10.6% against 7.5% in 2Q12. EBITDA was R$ 1.6 billion in the first half (57.1% above 1H13) and corresponding to an EBITDA margin of 10.9% against 7.7%. EBITDA - R$ Million 2Q13 2Q12 var. % 1H13 1H12 var. % Net Income 208 6 3,163 567 160 255 Income Tax and Social Contribution 35 (18) - 108 22 83 Net Financial Expenses 259 287 (10) 361 362 (0) Depreciation and Amortization 299 240 25 570 477 19 EBITDA 55 57 Other Operating Results 111 50 120 169 82 106 Equity Accounting (2) (5) (57) (10) (11) (11) Non Controlling Shareholders 0 5 (91) (2) 4 - Adjusted EBITDA 61 61 The expenses net of Other Operating Results are shown in Explanatory Note 33. The disclosure of adjusted EBITDA is in line with what the Company has already informed in the presentation of the previous quarterly and /or annual results or in other publications released to the market. 44 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. Shareholders’ Equity On June 30, 2013, Shareholders’ Equity was R$ 14.6 billion and in line with the amount reported for December 31, 2012 due to appropriation of interest on capital, despite the good operating cash generation recorded for the period. The return on annualized investment was 7.9%. CAPITAL MARKETS The closing price on the São Paulo Stock Exchange (BM&FBovespa) for BRF’s shares in the quarter was R$ 48,45 while the Company’s ADRs closed at US$ 21.71 on the New York Stock Exchange, an appreciation of 8.6% in Brazil and a decline of 1.8% in New York. Performance substantially exceeded the 15.8% negative variation reported by the Ibovespa, the stock index comprising the shares with the greatest liquidity traded on the Brazilian Stock Exchange, reflecting the better profitability of BRF among the most liquid companies and components of the Ibovespa this year. The Company’s market capitalization stood at R$ 42.3 billion, a growth of 59.6% in relation to 1H12. Trend in BRF Shares X Ibovespa x NYSE PERFORMANCE 2Q13 2Q12 1H13 1H12 BRFS3 - BM&F Bovespa Share price - R$ * 48.45 30.39 48.45 30.39 Traded shares (Volume) - Millions 127.8 138.3 268.3 291.0 Performance 8.6% (15.6%) 14.8% (16.6%) Bovespa Index (15.8%) (15.7%) (22.1%) (4.2%) IGC (Brazil Corp. Gov. Index) (8.6%) (8.2%) (8.7%) 4.7% ISE (Corp. Sustainability Index) (8.0%) 3.6% (7.7%) 11.4% BRFS - NYSE Share price - US$ * 21.71 15.19 21.71 15.19 Traded shares (Volume) - Millions 99.8 138.3 207.4 236.5 Performance (1.8%) (24.1%) 2.8% (22.3%) Dow Jones Index 2.3% (2.5%) 13.8% 5.4% * Closing price 45 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. Financial Trading Volume (2Q13) An average of USD 82.4/day (16.1% higher than 2Q12) Financial Trading Volume (1H13) An average of USD 86.5 million/day (10.0% higher than 1H12) 46 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. Share Performance – 2Q13 ADR Performance – 2Q13 47 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. CORPORATE GOVERNANCE Diffused Control Baseline Date: June 30, 2013 Number of Shares: 872,473,246 common shares Capital Stock: R$ 12.6 billion Shareholder Remuneration The Board of Directors approved the distribution of profits to shareholders in the amount of R$ 359 million, corresponding to R$ 0.41225416 per share with payout scheduled for August 15, 2013 in the form of interest on capital with the corresponding retention of Income Tax at Source in accordance with the prevailing legislation. Rating Fitch Ratings, Standard & Poor’s and Moody’s have all assigned an investment grade rating to the Company. Merger BRF and Sadia The process involving the asset exchange agreement with Marfrig – signed with the Brazilian Anti-Trust Authorities (Cade) in May 2009 – was concluded in 3Q12. The agreement established the temporary suspension of some categories of Perdigão- and Batavo-branded goods in addition to the transfer of some industrial units. 48 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. Conversely, BRF has acquired control of Quickfood in Argentina, the owner of the leading brand of hamburger in that market. In expanding its footprint in South America, the Company underscored its target of growing overseas, which, together with organic expansion currently in progress in Brazil, provides the foundation for sustained growth in line with the objectives of the BRF Strategic Plan 15. Novo Mercado BRF signed up to the BM&FBovespa’s Novo Mercado Listing Regulations on April 12, 2006, requiring it to settle disputes through the Market Arbitration Panel under the arbitration commitment clause written into its bylaws and regulations. Risk Management BRF and its subsidiaries adopt a series of previously structured measures for maintaining the risks inherent to its businesses under the most rigorous control, details being shown under explanatory note 4 of the Financial Statements. Risks involving the markets in which the Company operates, sanitary controls, grains, nutritional safety and environmental protection as well as internal controls and financial risks are all monitored. Relationship with the independent auditors Pursuant to CVM Instruction 381 of January 14, 2003, the Company informs that its policy for engaging services unrelated to the external audit is based on principles which preserve the auditor’s independence. In turn, these principles are based on the fact that the independent auditor should not audit its own work, may not exercise managerial functions, should not advocate on behalf of its client or render any other services which are deemed as not permitted under the prevailing norms, in this way maintaining the independence of the work undertaken. Pursuant to CVM Instruction 480/09, at a meeting held on July 29, 2013, management declares that it has discussed, reviewed and agreed the information expressed in the review report of the independent auditors and with the quarterly opinions for the fiscal period ending June 30, 2013. SOCIAL REPORT BRF’s human capital incorporates a universe of approximately 114 thousand employees, the Company adopting a policy of internal recruiting and decentralization of the selection process to the individual units. This helps drive local economies, thus collaborating with the development of society. The principal purpose is to attract, select and direct manpower in accordance with its profile and potential, hiring those aligned with BRF’s values. The practice is to prioritize candidates originating from the location where there is a vacancy. In the second quarter, 84% of all vacancies were filled by employees drawn from the Company itself, this figure being 83.5% for the first half of 2013. 49 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. Enhancement of Human Capital BRF runs development programs for leaders according to their various hierarchical levels, such programs including: Formation of Leaders; E-learning for Integration of Leaders and Leaders Development Program – PDL. The new Our Way of Leading Program was launched, focused on the development of supervisors and coordinators. In the second quarter of 2013, the Company continued the BRF Performance Cycle - incorporating evaluations of targets and competencies - and the definition and execution of the Individual Development Plans for Executives (PDI). Since January 2013, a further trainee program is underway involving a job rotation scheme through the various vice presidential divisions with a third group of 30 participants, selected from a total of 19 thousand candidates. In August 2013, the Company will begin the selection process of participants for the 2014 program. During the second quarter, a further selection process was begun for the BRF Interns Program, for which 198 vacancies have been opened. The program now has a total of 591 active interns. Additionally, BRF selected eight candidates for the Summer Project designed to identify young potential from the world’s most prestigious MBA schools and to provide joint development combining important contributions which participants can make to the business while at the same time allowing them to acquire professional knowledge in areas which are strategic to the company. Again in the second quarter, BRF held its first post merger Organizational Climate Survey to identify employee perception of the Company in support of actions which contribute to the increasing improvement in the working environment. The survey enjoyed the participation of 92.2% of all the employees. The next stage is to analyze and publish the results and prepare action plans in conjunction with the managers for each area. SSMA The SSMA program continues to show significant progress from year to year. The accident frequency rate with time off work for example has seen a reduction of 79.3% since 2008. In the first half of 2013, the rate fell 17.98% compared with the same period in 2012. It should be noted that in the month of June 2013, the accident rate with time off work was the lowest in the Company’s history with a rate of 1.21. For 2013 to the end of June the accident frequency rate was 1.78 against 1.97 in 2012. 50 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. Stock Option Plan The Company has granted a total of 9,292,188 stock options to 259 executives, the maximum vesting period being five years according to the Compensation Plan Regulations based on the shares approved on March 31, 2010 and amended on April 24, 2012 and April 9, 2013 at the Extraordinary and Annual General Shareholders’ Meeting. The plan contemplates the CEO, vice presidents, officers and others at BRF. TCD – Under the Performance Agreement Instrument (TCD) and signed with Cade, in 2012, 8,849 employees were transferred to the company which acquired BRF’s assets. Added Value Distribution (R$ million) 1H13 1H12 ch. % Human Resources 2,129 1,892 13 Taxes 1,804 1,694 6 Interest / Rents 1,151 1,163 (1) Retention 567 160 255 Non-controlling shareholders (2) 4 - Total 15 The results for the second quarter of 2013 consolidate the BRF S.A. Companies – Brasil Foods and Sadia S.A. (wholly-owned subsidiary), incorporated by BRF on December 31, 2012. Sadia’s results began being fully consolidated as from July 2009 pursuant to the Association Agreement and the Meetings for share incorporations held in July and August 2009. All statements contained in this report with regard to the Company’s business prospects, project results and potential growth of its business constitute mere forecasts and were based on management’s expectations in relation to the Company’s future performance. These expectations are heavily dependent on changes in the market and on the country’s general economic performance, that of the sector and the international markets and, therefore, being subject to changes. On July 13, 2011, the plenary session of the Administrative Council for Economic Defense- CADE approved the Association between BRF and Sadia S.A., subject to compliance with the provisions contained in the Performance Commitment Agreement – TCD signed between the parties concerned. These documents are available in the website: www.brf-br.com/ir 51 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. FINANCIAL STATEMENTS R$ million 2Q13 2Q12 Ch. % Net Sales 10 Cost of sales 6 % of NS -75.1% -78.2% 310 bps Gross Profit 26 % of NS 24.9% 21.8% 310 bps Operating Expenses 9 % of NS -16.7% -16.9% 20 bps Selling Expenses 7 % of NS -15.2% -15.5% 30 bps Fixed (659) (611) 8 Variable (481) (450) 7 General and Administrative Expenses 25 % of NS -1.6% -1.4% 20 bps Honorary of our administrators (5) (6) (12) % of NS -0.1% -0.1% - General and administrative (113) (88) 28 % of NS -1.5% -1.3% 20 bps Operating Income 85 % of NS 8.2% 4.9% 330 bps Other Operating Results Equity Income 2 5 Result before financial income 79 % of NS 6.7% 4.1% 260 bps Net Financial Income Pre-tax income - % of NS 3.2% -0.1% 310 bps Income tax and social contribution 18 - % of pre-tex income -14.2% -262.6% 24.840 bps Net income before participation 11 Participation of non-controlling shareholders - - Net Income 6 % of NS 2.8% 0.1% 270 bps EBITDA 55 % of NS 10.6% 7.5% 310 bps Adjusted EBITDA 61 % of NS 12.1% 8.3% 380 bps 52 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. FINANCIAL STATEMENTS R$ million 1H13 1H12 Ch. % Net Sales 14,734 13,179 12 Cost of sales (11,160) (10,347) 8 % of NS -75.7% -78.5% 280 bps Gross Profit 3,574 2,833 26 % of NS 24.3% 21.5% 280 bps Operating Expenses (2,363) (2,195) 8 % of NS -16.0% -16.7% 70 bps Selling Expenses (2,142) (2,014) 6 % of NS -14.5% -15.3% 80 bps Fixed (1,220) (1,159) 5 Variable (922) (856) 8 General and Administrative Expenses (221) (180) 23 % of NS -1.5% -1.4% 10 bps Honorary of our administrators (11) (11) (7) % of NS -0.1% -0.1% - General and administrative (211) (169) 25 % of NS -1.4% -1.3% 10 bps Operating Income 1,211 638 90 % of NS 8.2% 4.8% 340 bps Other Operating Results (187) (100) 86 Equity Income 10 11 (11) Result before financial income 1,034 549 88 % of NS 7.0% 4.2% 280 bps Net Financial Income (361) (362) (0) Pre-tax income 673 186 261 % of NS 4.6% 1.4% 320 bps Income tax and social contribution (108) (22) 387 % of pre-tex income -16.0% -11.9% 410 bps Net income before participation 565 164 244 Participation of non-controlling shareholders 2 (4) - Net Income 567 160 255 % of NS 3.8% 1.2% 260 bps EBITDA 1,605 1,021 57 % of NS 10.9% 7.7% 320 bps Adjusted EBITDA 1,762 1,097 61 % of NS 12.0% 8.3% 370 bps 53 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. BALANCE SHEET - R$ Million var. % Assets 3 Current Assets 3 Cash and cash equivalents 2,028 1,931 5 Financial investments 525 622 (16) Accounts receivable 3,157 3,131 1 Recoverable taxes 1,251 965 30 Dividends/interest on shareholders’ equity 22 - Assets held for sale 6 23 (1) Securities receivable 134 77 73 Inventories 3,142 3,019 4 Biological assets 1,281 1,371 (7) Other financial assets 8 33 (77) Other receivables 284 326 (13) Anticipated expenses 133 92 44 Non-Current Assets 2 Long-term assets 3 Cash investments 54 74 (28) Accounts receivable 11 11 (1) Escrow deposits 405 365 11 Biological assets 442 428 3 Securities receivable 315 152 107 Recoverable taxes 921 1,142 (19) Deferred taxes 707 725 (2) Restricted cash 99 93 7 Other receivables 546 732 (25) Antecipated expenses 324 0 Permanent Assets 2 Investments 91 37 184 Property, plant and equipment 10,940 10,671 3 Intangible 4,759 4,752 0 Liabilities 3 Current Liabilities 0 Loans and financing 2,443 2,441 0 Suppliers 3,176 3,381 (6) Payroll and mandatory social charges 515 426 21 Taxes payable 235 228 3 Dividends/interest on shareholders’ equity 330 160 106 Management and staff profit sharing 79 77 2 Other financial liabilities 364 253 44 Provisions 98 174 (44) Other liabilities 265 341 (22) Non-Current Liabilities 9 Loans and financing 7,330 7,078 4 Suppliers 146 38 316 Taxes and social charges payable 12 13 8 Provision for tax, civil and labor contingencies 865 761 14 Deferred taxes 25 28 (9) Employee pension plan 303 286 6 Other liabilities 819 511 60 Shareholders’ Equity 0 Capital stock paid in 12,460 12,460 - Capital reserves 90 70 28 Profit reserves 2,275 2,261 1 Other related results (392) (201) 62 Retained profits (losses) 567 - - Interest on shareholders’ equity (359) - Transfer reserves and tax incentives (59) - - Treasury shares (36) (52) (31) Participation of non controling shareholders 35 38 (7) 54 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. Cash Flow - R$ million 2Q13 2Q12 CH. % 1H13 1H12 CH. % Operating Activities Result for the fiscal year 208 6 3,163 567 160 255 Adjustments to the result 754 1,048 (28) 1,266 1,847 (31) Changes in assets and liabilities Accounts receivable from clients (121) (145) (17) 8 380 (98) Inventory 35 (91) - (135) (423) (68) Biological Assets 38 (164) - 90 (188) - Interest on Shareholders' Equity received - 9 - - 9 - Suppliers 40 109 (64) (82) 109 - Payment of contingencies (71) (42) 71 (95) (92) 2 Interest payments (126) (85) 48 (256) (212) 20 Payment of income tax and social contribution (1) (8) - (1) (27) (96) Salaries, social obligations and others (46) (154) (70) (106) (458) (77) Net cash provided by operating activities 46 14 Investment Activities Financial investments 43 24 77 76 (3) - Investments in restricted cash (4) (4) (7) (6) (6) 9 Acquisition of companies - (11) - - (11) - Other investments 0 (1) - (54) (1) 4,342 Acquisition of fixed assets (253) (487) (48) (671) (935) (28) Acquisition of biological assets (134) (121) 10 (255) (238) 7 Revenue from the sale of fixed assets 172 4 3,793 173 8 2,140 Intangible investments (3) (2) 78 (32) (3) 971 Cash from (invested) investment activities Financing activities Loans and financing 78 960 (92) (226) 1,136 (120) Capital Reduction - - - (10) - - Interest on shareholders' equity (45) - - (220) (340) (35) Acquisitions of treasury shares 12 - - 16 - - Cash from (invested) in financing activities 44 Currency variation on cash and cash equivalents 71 53 33 52 28 83 Net increase (decrrease) in cash held 98 Cash and cash equivalents at the beginning of the period 1,381 1,205 15 1,931 1,367 41 Cash and cash equivalents at the end of the period 2,028 2,107 (4) 2,028 2,107 (4) 55 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. Explanatory Notes (in thousands of Brazilian Reais) 1. COMPANY’S OPERATIONS BRF S.A., new denomination of BRF – Brasil Foods S.A. as from April 9, 2013 (“BRF” or “parent company”) and its subsidiaries (collectively “Company”) is one of Brazil’s largest companies in the food industry. BRF is a public company, listed on the New Market of Brazilian Securities, Commodities & Futures Exchange (“BM&FBOVESPA”), under the ticker BRFS3, and listed on the New York Stock Exchange (“NYSE”), under the ticker BRFS. Its headquarter is located at 475, Jorge Tzachel Street in the City of Itajaí, State of Santa Catarina. With a focus on raising, producing and slaughtering of poultry, pork and beef, processing and/or sale of fresh meat, processed products, milk and dairy products, pasta, sauces, mayonnaise, frozen vegetables and soybean derivatives, among which the following are highlighted: · Whole chickens and frozen cuts of chicken, turkey, pork and beef; · Ham products, bologna, sausages, frankfurters and other smoked products; · Hamburgers, breaded meat products, kibe and meatballs; · Lasagnas, pizzas, cheese breads, pies and frozen vegetables; · Milk, dairy products and desserts; · Juices, soy milk and soy juices; · Margarine, sauces and mayonnaise; and · Soy meal and refined soy flour, as well as animal feed. The Company's activities are segregated into 4 operating segments, being: domestic market, foreign market, food service and dairy products, as disclosed in note 5. In the domestic market, the Company operates 29 meat processing plants, 11 dairy products processing plants, 2 margarine processing plants, 3 pasta processing plants, 1 dessert processing plant and 3 soybean crushing plant, all of them located near the Company’s raw material suppliers or the main consumer centers. The Company has an advanced distribution system and uses 32 distribution centers (18 owned and 14 leased) to deliver its products to supermarkets, retail stores, wholesalers, restaurants and other institutional customers in the domestic market. In the foreign market, the Company operates 6 meat processing plants, 1 margarine and oil processing plant, 1 sauces and mayonnaise processing plant, 1 pasta and pastries processing plant, 1 frozen vegetables processing plant, 1 cheese processing plant and 15 distribution centers (4 owned and 11 outsourced), besides subsidiaries or sales offices in the United Kingdom, Italy, Austria, Hungary, Japan, The Netherlands, Russia, Singapore, United Arab Emirates, Portugal, France, Germany, Turkey, China, Cayman Islands, South Africa, Venezuela, Uruguay and Chile. The Company exports its products to more than 140 countries. 56 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. BRF has a number of trademarks among which the most important are: Batavo, Claybon, Chester®, Elegê, Fazenda, Nabrasa, Perdigão, Perdix, Hot Pocket, Miss Daisy, Nuggets, Qualy, Sadia , Speciale Sadia, Dánica and Paty, in addition to licensed trademarks such as Bob Esponja and Trakinas. The table below summarizes the direct and indirect ownership interests of the Company, as well as the activities of each subsidiary: 57 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. Interest in subsidiaries Subsidiary Main activity Country PSA Laboratório Veterinário Ltda. Veterinary activities Brazil 88.00% 88.00% Sino dos Alpes Alimentos Ltda. (a) Industrialization and commercializations of products Brazil 99.99% 99.99% PDF Participações Ltda. Holding Brazil 1.00% 1.00% Sino dos Alpes Alimentos Ltda. (a) Industrialization and commercializations of products Brazil 0.01% 0.01% Vip S.A. Emp. Part. Imobiliárias Commercialization of ow ned real state Brazil 100.00% 100.00% Establecimiento Levino Zaccardi y Cia. S.A. Industrialization and commercializations of dairy products Argentina 10.00% 10.00% Avipal S.A. Construtora e Incorporadora (a) Construction and real estate marketing Brazil 100.00% 100.00% Avipal Centro-oeste S.A. (a) Industrialization and commercializations of milk Brazil 100.00% 100.00% Establecimiento Levino Zaccardi y Cia. S.A. Industrialization and commercializations of dairy products Argentina 90.00% 90.00% UP! Alimentos Ltda. (b) Industrialization and commercializations of products Brazil 50.00% 50.00% Perdigão Trading S.A. (a) Holding Brazil 100.00% 100.00% PSA Laboratório Veterinário Ltda. Veterinary activities Brazil 12.00% 12.00% PDF Participações Ltda. Holding Brazil 99.00% 99.00% BRF GmbH Holding Austria 100.00% 100.00% Perdigão Europe Ltd. Import and commercialization of products Portugal 100.00% 100.00% Perdigão International Ltd. Import and commercialization of products Cayman Island 100.00% 100.00% BFF International Ltd. Financial fundraising Cayman Island 100.00% 100.00% Highline International (a) Financial fundraising Cayman Island 100.00% 100.00% Plusfood Germany GmbH Import and commercialization of products Germany 100.00% 100.00% Perdigão France SARL Marketing and logistics services France 100.00% 100.00% Plusfood Holland B.V. Administrative services The Netherlands 100.00% 100.00% Plusfood Groep B.V. (h) Holding The Netherlands - 100.00% Plusfood B.V. Industrialization, import and commercializations of products The Netherlands 100.00% 100.00% BRF Brasil Foods Japan KK Marketing and logistics services Japan 100.00% 100.00% BRF Brasil Foods PTE Ltd. Marketing and logistics services Singapore 100.00% 100.00% Plusfood Hungary Trade and Service LLC Import and commercialization of products Hungary 100.00% 100.00% Plusfood Iberia SL Marketing and logistics services Spain 100.00% 100.00% Plusfood Italy SRL Import and commercialization of products Italy 67.00% 67.00% Plusfood UK Ltd. Import and commercialization of products United Kingdom 100.00% 100.00% Plusfood Wrexham Industrialization, import and commercializations of products United Kingdom 100.00% 100.00% BRF Global GmbH (d) Holding and trading Austria 100.00% 100.00% Xamol Consultores Serviços Ltda. (a) Import and commercialization of products Portugal 100.00% 100.00% BRF Brasil Foods África Ltd. Import and commercialization of products South Africa 100.00% 100.00% Sadia Chile S.A. Import and commercialization of products Chile 40.00% 40.00% Rising Star Food Company Ltd. (c) Industralization, import and commercialization of products China 50.00% 50.00% Badi Ltd. Import and commercialization of products United Arab Emirates 100.00% 100.00% Al-Wafi Al-Takamol Imp. Import and commercialization of products Saudi Arabia 75.00% 75.00% Federal Foods Ltd. (c) (f ) Import and commercialization of products United Arab Emirates 49.00% - Al-Wafi Food Products Factory LLC (e) Industrialization and commercialization of products United Arab Emirates 49.00% - Wellax Food Logistics C.P.A.S.U. Lda. Import and commercialization of products Portugal 100.00% 100.00% Qualy 5201 B.V. (d) Import and commercialization of products The Netherlands 100.00% 100.00% BRF Foods LLC Import and commercialization of products Russia 90.00% 90.00% Sadia Foods GmbH (a) Import and commercialization of products Germany 100.00% 100.00% BRF Foods LLC Import and commercialization of products Russia 10.00% 10.00% Quickfood S.A. Industrialization and commercialization of products Argentina 90.05% 90.05% Sadia International Ltd. Import and commercialization of products Cayman Island 100.00% 100.00% Sadia Uruguay S.A. Import and commercialization of products Uruguay 100.00% 100.00% Sadia Alimentos S.A. Import and export of products Argentina 0.02% 0.02% Sadia Chile S.A. Import and commercialization of products Chile 60.00% 60.00% Sadia U.K. Ltd. (a) Import and commercialization of products United Kingdom 100.00% 100.00% Sadia Overseas Ltd. Financial fundraising Cayman Island 100.00% 100.00% K&S Alimentos S.A. (b) Industrialization and commercialization of products Brazil 49.00% 49.00% Sadia Alimentos S.A. Import and export of products Argentina 99.98% 99.98% Avex S.A. Industrialization and commercialization of products Argentina 99.46% 99.46% Flora Dánica S.A. Industrialization and commercialization of products Argentina 95.00% 95.00% GB Dan S.A. Industrialization and commercialization of products Argentina 5.00% 5.00% Flora San Luis S.A. Industrialization and commercialization of products Argentina 95.00% 95.00% Flora Dánica S.A. Industrialization and commercialization of products Argentina 5.00% 5.00% GB Dan S.A. Industrialization and commercialization of products Argentina 95.00% 95.00% Flora San Luis S.A. Industrialization and commercialization of products Argentina 5.00% 5.00% BRF - Suínos do Sul Ltda. Participation in other companies Brazil 99.00% 99.00% Nutrifont Alimentos S.A. (c) (e) Industrialization and commercialization of products Brazil 50.00% 50.00% Sadia GmbH (g) Holding Germany - 100.00% 58 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. (a) Dormant subsidiaries. (b) Affiliated company. (c) Joint venture (d) The wholly-owned subsidiary BRF Global GmbH (previously denominated Acheron Beteiligung-sverwaltung GmbH) started to operate as a trading in the European market as from May 1, 2013. In addition, it owns 100 direct subsidiaries in Madeira Island, Portugal, which, as of June 30, 2013, total interest amounts to R$2,106 (R$2,169 as of December 31, 2012). The wholly-owned subsidiary Qualy 5201 B.V. owns 213 subsidiaries in The Netherlands, which as of June 30, 2013, the total interest is represented by a net capital deficiency of R$11,529 (R$10,957 as of December 31, 2012). The purpose of these subsidiaries is to operate in the European market to increase the Company’s market share, which is regulated by a system of poultry and turkey import quotas. (e) Company in pre-operational phase. (f) The BRF acquired 49% of the share interest equity with the rights to 60% of dividends as permitted by Federal Law. 8/1984, in force in the United Arab Emirates and according to the shareholders' agreement (note15.4) (g) Company incorporated by BRF GmbH on March 31, 2013. (h) Company extinguished on June 20, 2013. Acquisition of assets related to integration, production and slaughter of porks – DOUX to JBS On November 7, 2012, BRF entered into an agreement with Administrative Council for Economic Defense (“CADE”) which allowed the disposal of assets from Doux, comprising a manufacturing plant located in the City of Ana Rech, State of Rio Grande do Sul, biological assets (hogs) and a farm property denominated André da Rocha, located in the City of Nova Prata, State of Rio Grande do Sul. Such assets were given as collateral to BRF in order to guarantee certain cash advances made from BRF to Doux. On June 01, 2013, BRF has completed the disposal of those assets to JBS S.A. (“JBS”) for the amount of R$200,000, recorded in other accounts receivable, to be settled by JBS in 50 consecutive monthly installments, updated by the Interbank Deposit Certificate rate (“CDI”), with first maturity on December 01, 2013.Such disposal generated a loss of R$33,184. Seasonality The Company does not operate with any significant seasonality through the fiscal year. In general, during the fourth quarter the demand in the domestic market is slightly stronger than in the other quarters, mainly due to the year-end holiday season such as Christmas and New Years Eve. Our bestselling products are: turkey, Chester® and ham. 59 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. 2. MANAGEMENT’S STATEMENT AND BASIS OF PREPARATION AND PRESENTATION OF QUARTERLY FINANCIAL INFORMATION The Company’s consolidated quarterly financial information is prepared in accordance with the accounting practices adopted in Brazil which comprise the rules issued by the Brazilian Securities Commission (“CVM”) and the pronouncements and interpretations of the Brazilian Accounting Pronouncements Committee (“CPC”), which are in conformity with the International Financial Reporting Standards (“IFRS”) issued by the International Accounting Standards Board (“IASB”). The Company’s individual quarterly financial information has been prepared in accordance with the accounting practices adopted in Brazil and for presentation purposes, is identified as “BR GAAP”. Such information differs from IFRS in relation to the evaluation of investments in subsidiaries, affiliates and joint ventures, which were measured and recorded based on the equity pick-up accounting method rather than at cost or fair value, as required by IFRS. The Company’s individual and consolidated quarterly financial information are expressed in thousands of Brazilian Reais (“R$”), as well as the amounts of other currencies disclosed in the quarterly financial information, when applicable, were also expressed in thousands. The preparation of the Company’s quarterly financial information requires Management to make judgments, use estimates and adopt assumptions that affect the reported amounts of revenues, expenses, assets and liabilities, as well as the disclosures of contingent liabilities. However, the uncertainty inherent to these judgments, assumptions and estimates could lead to results requiring a material adjustment to carrying amount of the affected asset or liability in future periods. The settlement of the transactions involving such estimates can result in amounts significantly different from those recorded in the quarterly financial information due to the lack of precision inherent to the estimation process. The Company reviews its judgments, estimates and assumptions on a quarterly basis. The individual and consolidated quarterly financial information were prepared based on the historical cost except for the following material items: (i) derivative financial instruments measured at fair value; (ii) non-derivative financial instruments measured at fair value through the statement of income; 60 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. (iii) available for sale financial assets measured at fair value; (iv) assets and liabilities of acquired companies as from January 1, 2009 recorded initially at fair value; and (v) share-based payments measured at fair value. 3. SUMMARY OF ACCOUNTING PRACTICES The quarterly financial information was prepared according to CVM Deliberation No. 673/11, which establishes the minimum content of interim financial statements and the principles for measurement and recognition of a full set or a condensed financial statements for an interim period. The interim financial statements, in this case denominated as quarterly financial information, aims to provide updated information based on the last annual financial statements disclosed. Therefore, the quarterly financial information is focused on new activities, events and circumstances and do not duplicate the information previously disclosed, except in the case where Management judged that the maintenance of the information was relevant. The current quarterly financial information was consistently prepared based on the accounting policies and estimates calculation methodology adopted in the preparation of the annual financial statements for the year ended December 31, 2012 (note 3). There were no changes of any nature related to such policies and estimates calculation methodology. As allowed by CVM Deliberation No. 673/11, Management decided not to disclose again the details of the accounting policies adopted by the Company. Hence, the quarterly financial information should be read in conjuction with the annual financial statements for the year ended December 31, 2012, in order to allow the users of this financial information to further understand the Company’s capacity of profit and future cash flows generation as well as its financial conditions and liquidity. 61 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. The exchange rates effective at the date of these quarterly financial information were as follows: Final rate 12.31.12 U.S. Dollar (US$) 2.2156 2.0435 Euro (€) 2.8827 2.6954 Pound Sterling (£) 3.3697 3.3031 Argentine Peso (AR$) 0.4114 0.4160 Average rates U.S. Dollar (US$) 2.0329 1.9546 Euro (€) 2.6696 2.5114 Pound Sterling (£) 3.1368 3.0989 Argentine Peso (AR$) 0.3966 0.4295 4. FINANCIAL INSTRUMENTS AND RISK MANAGEMENT Overview In the normal course of its business, the Company is exposed to market risks related mainly to the fluctuation of interest rates, variation of foreign exchange rates and changes in the commodities prices. The Company utilizes hedging instruments to mitigate its exposure to these risks, based on a Risk Policy under the management of the Financial Risk Management Committee, Board of Executive Officers and Board of Directors. Such policy includes the monitoring of the levels of exposure to each market risk and its measurement is performed based on the accounting exposure and forecast of future cash flows. The monitoring, evaluation and approval processes of risk management were properly disclosed in details in the financial statements for the year ended December 31, 2012 and has not changed during the six month period ended June 30, 2013 and for this reason were not disclosed in this quarterly financial information. 62 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. Breakdown of the balances of exposure in foreign currency The assets and liabilities denominated in foreign currency are as follows: BR GAAP BR GAAP and IFRS Parent company Consolidated 12.31.12 12.31.12 Cash and cash equivalents and marketable securities 120,671 1,502,407 Trade accounts receivable 231,560 1,606,544 Accounts receivable from subsidiaries 1,225,246 - Restricted cash - - 9,137 Future dollar agreements 204,350 204,350 Inventories 1,973 543,030 Exchange rate contracts (Swap) (31,652) (31,652) Loans and financing (2,815,029) (5,628,401) Bonds designated as cash-flow hedge 306,525 306,525 Exports pre-payment designated as cash-flow hedge 815,778 815,778 Trade accounts payable (233,867) (479,730) Advance to subsidiaries related to exports pre-payment (3,258,361) - - Other assets and liabilities, net 11,271 310,829 (3,421,535) (587,796) (841,183) Foreign exchange exposure in US$ (1,674,350) (411,638) The Company's net foreign exchange exposure as of June 30, 2013 totaled US$265,299 which is within the limit established by the Risk Policy. 63 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. Breakdown of the balances of derivative financial instruments The positions of outstanding derivatives are as follows: BRGAAP Parent company Reference Hedge value Market Instrument object Maturity Receivable (2) Payable (2) (notional) value (1) Note Financial instruments designated as hedge accounting NDF Exchange rate From 07/2013 to 05/2014 R$ (6.91%fixed) US$ 1,471,158 (93,714) 4.3.1 NDF Exchange rate From 07/2013 to 05/2014 R$ (6.96%fixed) EUR 372,733 (20,225) 4.3.1 NDF Exchange rate From 07/2013 to 05/2014 R$ (6.73%fixed) GBP 135,799 (4,350) 4.3.1 Swap Exchange rate 03/2014 and 05/2018 R$ (8.99%fixed) US$ +1.59% 572,990 (150,277) 4.3.2 Swap Exchange rate Up to 07/2013 US$ +7.00% R$ (76.00%of CDI)(3) 77,546 1,249 4.3.2 Swap Exchange rate From 10/2013 to 12/2013 US$ +LIBOR 3M +3.83% R$ (97.50%of CDI)(3) 73,853 (1,031) 4.3.2 Swap Interest rate 06/2018 US$ +LIBOR 3M +2.60% US$ +5.47% 221,560 (14,952) 4.3.2 Swap Interest rate From 07/2013 to 01/2018 US$ +LIBOR 6M +2.40% US$ +5.57% 267,455 (18,961) 4.3.2 Fixed exchange rate Exchange rate From 01/2014 to 05/2014 R$ (8.01%fixed) US$ 144,014 (7,518) 4.3.3 Options Exchange rate From 07/2013 to 10/2013 R$ US$ 376,652 (3,250) 4.3.4 20 Financial instruments not designated as hedge accounting Swap Exchange rate Up to 03/2015 R$ (8.41%fixed) US$ - 0.20% 26,692 (6,845) Options Live cattle From 07/2013 to 12/2013 R$ R$ 50,691 (460) NDF Live cattle Up to 01/2014 R$ R$ 3,296 (36) Future contract Exchange rate Up to 07/2013 US$ R$ 66,468 1,284 Future contract Live cattle Up to 05/2014 R$ R$ 107,872 (347) 20 BRGAAP Parent company Reference Hedge value Market Instrument object Maturity Receivable (2) Payable (2) (notional) value (1) Financial instruments designated as hedge accounting NDF Exchange rate From 01/2013 to 11/2013 R$ (6.53%fixed) US$ 2,057,805 (20,044) NDF Exchange rate From 01/2013 to 11/2013 R$ (7.13%fixed) EUR 530,994 (11,268) NDF Exchange rate From 01/2013 to 11/2013 R$ (6.22%fixed) GBP 176,386 (6,425) Fixed exchange rate Exchange rate From 01/2013 to 04/2013 R$ (7.66%fixed) US$ 132,828 2,080 Swap Exchange rate Up to 03/2014 R$ (9.75%fixed) US$ +1.58% 408,700 (76,934) Swap Exchange rate Up to 07/2013 US$ +7.00% R$ (76.00%of CDI)(3) 56,112 2,119 Swap Exchange rate From 01/2013 to 12/2013 US$ +LIBOR 3M +3.83% R$ (97.50%of CDI)(3) 330,750 (2,165) Swap Interest rate From 01/2013 to 06/2018 US$ +LIBOR 3M +2.60% US$ +5.47% 204,350 (21,661) Swap Interest rate From 01/2013 to 02/2019 US$ +LIBOR 6M +1.96% US$ +5.23% 319,662 (25,091) Financial instruments not designated as hedge accounting Swap Exchange rate Up to 03/2015 R$ (8.41%fixed) US$ - 0.20% 31,652 (5,609) Options Live cattle From 01/2013 to 07/2013 R$ R$ 28,784 10 NDF Live cattle Up to 01/2013 R$ R$ 854 57 Future contract Exchange rate Up to 02/2013 US$ R$ 204,350 (782) Future contract Live cattle Up to 10/2013 R$ R$ 20,309 (7) 64 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. BRGAAP and IFR S Consolidated Reference Subject to value Market Instrument hedge Maturity Receivable (2) Payable (2) (notional) value (1) Note Financial instruments designated as hedge accounting NDF Exchange rate From 07/2013 to 05/2014 R$ (6.91%fixed) US$ 1,471,158 (93,714) 4.3.1 NDF Exchange rate From 07/2013 to 05/2014 R$ (6.96%fixed) EUR 372,733 (20,225) 4.3.1 NDF Exchange rate From 07/2013 to 05/2014 R$ (6.73%fixed) GBP 135,799 (4,350) 4.3.1 Swap Exchange rate 03/2014 and 05/2018 R$ (8.99%fixed) US$ +1.59% 572,990 (150,277) 4.3.2 Swap Exchange rate Up to 07/2013 US$ +7.00% R$ (76.00%of CDI)(3) 77,546 1,249 4.3.2 Swap Exchange rate From 04/2013 to 12/2013 US$ +LIBOR 3M +3.83% R$ (97.50%of CDI)(3) 73,853 (1,031) 4.3.2 Swap Interest rate 06/2018 US$ +LIBOR 3M +2.60% US$ +5.47% 221,560 (14,952) 4.3.2 Swap Interest rate From 07/2013 to 02/2019 US$ +LIBOR 6M +2.59% US$ +5.77% 710,575 (58,898) 4.3.2 Fixed exchange rate Exchange rate From 07/2014 to 05/2015 R$ (8.01%fixed) US$ 144,014 (7,518) 4.3.3 Options Exchange rate From 07/2013 to 10/2013 R$ US$ 376,652 (3,250) 4.3.4 20 Financial instruments not designated as hedge accounting NDF Exchange rate Up to 06/2013 US$ (0.12%fixed) EUR 230,616 2,667 Swap Exchange rate Up to 03/2015 R$ (8.41%fixed) US$ - 0.20% 26,692 (6,845) Options Live cattle From 07/2013 to 12/2013 R$ R$ 50,691 (460) NDF Live cattle Up to 01/2014 R$ R$ 3,296 (36) Future contract Exchange rate Up to 07/2013 US$ R$ 66,468 1,284 Future contract Live cattle Up to 05/2014 R$ R$ 107,872 (347) 20 BRGAAP and IFRS Consolidated Subject to value M arket Instrument hedge Maturity Receivable (2) Payable (2) (notional) value (1) Financial instruments designated as hedge accounting NDF Exchange rate From 01/2013 to 11/2013 R$ (6.53%fixed) US$ 2,057,804 (20,044) NDF Exchange rate From 01/2013 to 11/2013 R$ (7.13%fixed) EUR 530,994 (11,268) NDF Exchange rate From 01/2013 to 11/2013 R$ (6.22%fixed) GBP 176,385 (6,425) Fixed exchange rate Exchange rate From 01/2013 to 04/2013 R$ (7.66%fixed) US$ 132,828 2,080 Swap Exchange rate Up to 03/2014 R$ (9.75%fixed) US$ +1.58% 408,700 (76,934) Swap Exchange rate Up to 07/2013 US$ +7.00% R$ (76.00%of CDI)(3) 56,112 2,119 Swap Exchange rate From 01/2013 to 12/2013 US$ +LIBOR 3M +3.83% R$ (97.50%of CDI)(3) 330,750 (2,165) Swap Interest rate From 01/2013 to 06/2018 US$ +LIBOR 3M +2.48% US$ +4.27% 408,700 (23,033) Swap Interest rate From 01/2013 to 02/2019 US$ +LIBOR 6M +2.37% US$ +5.60% 728,362 (78,615) Financial instruments not designated as hedge accounting NDF Exchange rate Up to 03/2013 US$ (0.28%fixed) EUR 134,770 396 Swap Exchange rate Up to 03/2015 R$ (8.41%fixed) US$ - 0.20% 31,652 (5,609) Options Live cattle From 01/2013 to 07/2013 R$ R$ 28,784 10 NDF Live cattle Up to 01/2013 R$ R$ 854 57 Future contract Exchange rate Up to 02/2013 US$ R$ 204,350 (782) Future contract Live cattle Up to 10/2013 R$ R$ 20,309 (7) The market value determination method used by the Company consists of calculating the future value based on the contracted conditions and determining the present value based on market curves, extracted from the database of Bloomberg and BM&F. Refers to the average exchange rates. Interbank Deposit Certificate (“CDI”). 65 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. Non-deliverable forwards – NDF The position of non-deliverable forwards is set forth below: BR GAAP and IFRS Parent company and Consolidated NDF R$ x US$ R$ x EUR R$ x GBP Maturities Curve MTM Notional (US$) Notional (R$) Average US$ Curve MTM Notional (EUR) Notional (R$) Average EUR Curve MTM Notional (GBP) Notional (R$) Average GBP July 2013 (5,917) (6,093) 60,000 132,936 2.1197 (3,113) (3,209) 18,000 51,889 2.7132 (107) (125) 4,800 16,174 3.3504 August 2013 (11,090) (12,645) 104,000 230,422 2.1238 (2,081) (2,486) 17,000 49,006 2.7779 (396) (487) 4,500 15,164 3.3042 September 2013 (10,542) (12,255) 105,000 232,638 2.1419 (2,166) (2,484) 13,500 38,916 2.7564 (166) (275) 4,000 13,479 3.3665 October 2013 (11,696) (13,238) 100,000 221,560 2.1371 (1,520) (1,809) 11,000 31,710 2.7931 (5) (99) 4,000 13,479 3.4317 November 2013 (16,892) (18,317) 110,000 243,716 2.1166 (744) (1,081) 14,000 40,358 2.9027 296 177 4,000 13,479 3.5219 December 2013 (16,127) (17,157) 90,000 199,404 2.1025 (1,241) (1,571) 10,000 28,827 2.8340 (336) (400) 4,000 13,479 3.3934 January 2014 - (1,453) (1,676) 13,000 37,475 2.8830 (631) (743) 4,000 13,479 3.3259 February 2014 - (1,774) (1,947) 8,000 23,062 2.7816 (906) (963) 2,500 8,424 3.1339 March 2014 - (1,484) (1,583) 6,300 18,161 2.7929 (646) (690) 2,500 8,424 3.2709 April 2014 (8,472) (9,086) 45,000 99,702 2.1418 (1,570) (1,764) 9,500 27,385 2.8759 (475) (544) 3,000 10,109 3.3862 May 2014 (3,786) (4,923) 50,000 110,780 2.2665 (635) (615) 9,000 25,944 3.0229 (187) (201) 3,000 10,109 3.5301 66 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. Interest rate and currency swap The positions of interest rate and currency swap are set forth below: BR GAAP Parent company Assets Liabilities Maturity Balance Balance (Hedged object) (Protected risk) Notional (R$) Notional (US$) date (Contract curve) (MTM) LIBOR 6M 4.06% p.a. 23,739 10,714 07.22.13 (375) (424) LIBOR 6M + 0.80% p.a. 4.31% p.a. 13,294 6,000 08.23.13 (142) (201) LIBOR 6M + 0.80% p.a. 4.36% p.a. 8,862 4,000 07.19.13 (121) (135) LIBOR 6M + 2.82% p.a. 5.86% p.a. 221,560 100,000 01.22.18 (2,000) (18,201) 267,455 120,714 (2,638) (18,961) LIBOR 3M + 2.60% p.a. 5.47% p.a. 221,560 100,000 06.18.18 (335) (14,952) 221,560 100,000 (335) (14,952) US$ + 7.00% p.a. 76.00% of CDI 77,546 35,000 07.15.13 1,178 1,249 77,546 35,000 1,178 1,249 LIBOR 3M + 2.50% p.a. 92.50% of CDI 24,618 11,111 10.01.13 (172) (292) LIBOR 3M + 4.50% p.a. 100.00% of CDI 49,235 22,222 12.23.13 (22) (739) 73,853 33,333 (194) (1,031) R$ + 9.80% US$ + 1.71% 65,440 40,000 03.17.14 (22,979) (22,784) R$ + 9.70% US$ + 1.53% 47,910 30,000 03.17.14 (18,406) (18,237) R$ + 9.70% US$ + 1.45% 112,080 70,000 03.17.14 (42,650) (42,204) R$ + 9.80% US$ + 1.68% 48,600 30,000 03.17.14 (17,709) (17,561) R$ + 9.80% US$ + 1.65% 48,960 30,000 03.17.14 (17,353) (17,191) R$ + 7.75% US$ + 1.65% 250,000 123,280 05.22.18 (21,580) (32,300) 572,990 323,280 (140,677) (150,277) 1,213,404 612,327 (142,666) (183,972) 67 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. BR GAAP and IFRS Consolidated Assets Liabilities Maturity Balance Balance (Hedged object) (Protected risk) Notional (R$) Notional (US$) date (Contract curve) (MTM) LIBOR 6M 4.06% p.a. 23,739 10,714 07.22.13 (375) (424) LIBOR 6M + 0.80% p.a. 4.31% p.a. 13,294 6,000 08.23.13 (142) (201) LIBOR 6M + 0.80% p.a. 4.36% p.a. 8,862 4,000 07.19.13 (121) (135) LIBOR 6M + 2.82% p.a. 5.86% p.a. 221,560 100,000 01.22.18 (2,000) (18,201) LIBOR 6M + 2.70% p.a. 5.90% p.a. 221,560 100,000 02.01.19 (1,992) (20,088) LIBOR 6M + 2.70% p.a. 5.88% p.a. 221,560 100,000 02.01.19 (1,978) (19,849) 710,575 320,714 (6,608) (58,898) LIBOR 3M + 2.60% p.a. 5.47% p.a. 221,560 100,000 06.18.18 (335) (14,952) 221,560 100,000 (335) (14,952) US$ + 7.00% p.a. 76.00% of CDI 77,546 35,000 07.15.13 1,178 1,249 77,546 35,000 1,178 1,249 LIBOR 3M + 2.50% p.a. 92.50% of CDI 24,618 11,111 10.01.13 (172) (292) LIBOR 3M + 4.50% p.a. 100.00% of CDI 49,235 22,222 12.23.13 (22) (739) 73,853 33,333 (194) (1,031) R$ + 9.80% US$ + 1.71% 65,440 40,000 03.17.14 (22,979) (22,784) R$ + 9.70% US$ + 1.53% 47,910 30,000 03.17.14 (18,406) (18,237) R$ + 9.70% US$ + 1.45% 112,080 70,000 03.17.14 (42,650) (42,204) R$ + 9.80% US$ + 1.68% 48,600 30,000 03.17.14 (17,709) (17,561) R$ + 9.80% US$ + 1.65% 48,960 30,000 03.17.14 (17,353) (17,191) R$ + 7.75% US$ + 1.60% 250,000 123,280 05.22.18 (21,580) (32,300) 572,990 323,280 (140,677) (150,277) 1,656,524 812,327 (146,636) (223,909) Fixed exchange rate The position of fixed exchange rate is set forth below: BR GAAP and IFRS Parent company and Consolidated R$ x US$ Maturities Curve MTM Notional (US$) Notional (R$) Average US$ January 2014 (866) (902) 15,000 33,234 2.2538 March 2014 (1,591) (1,727) 10,000 22,156 2.1609 April 2014 (3,464) (3,637) 20,000 44,312 2.1653 May 2014 (1,362) (1,252) 20,000 44,312 2.3067 (7,283) (7,518) 65,000 144,014 2.2286 Options The Company designates only variation in the intrinsic value of its options as a hedge instrument (hedge accounting), recognizing the time value of the premium in the financial result. If the hedge is not effective and the option is not exercised due to devaluation of the Real, the losses related to the options will be registered as financial expenses in the statement of income. 68 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. The Company has designated as hedge accounting transactions involving options denominated collar where there is a purchase of a put option ("PUT") and a sale of a call option ("CALL"). When the quote of any of the options is not available in an active market, the fair value will be based on an option pricing model (Black-Scholes or Binomial). BR GAAP and IFRS Parent company and Consolidated R$ x US$ Type Maturities MTM Notional (US$) Notional (R$) US$ Average Put From July 2013 to October 2013 Call From July 2013 to October 2013 Breakdown of the balances of non-derivative financial instruments Exports pre-payments – PPEs The position of the PPEs is set forth below: BR GAAP and IFRS Parent company and Consolidated Reference Hedge Notional date instrument Hedge object Type of risk hedged Maturities (US$) MTM PPE Foreign Market Sales US$ (E.R.) From 07.2013 to 02.2019 12.31.12 PPE Foreign Market Sales US$ (E.R.) From 10.2013 to 02.2019 399,206 815,778 The unrealized gains and losses from PPEs designated as hedge accounting, recorded in the shareholders’ equity are represented by a loss of R$100,672 (R$66,527 as of December 31, 2012), net of income tax of R$51,862 (R$34,271 as of December 31, 2012). Senior Unsecured Notes – Bonds The position of the bonds designated as hedge accounting is set forth below: BR GAAP and IFRS Parent company and Consolidated Fiscal year Notional ended Hedge Instrument Subject to hedge Type of risk hedged Maturity (US$) MTM BRFSBZ 2022 Foreign Market Sales US$ (E.R.) BRFSBZ 2023 Foreign Market Sales US$ (E.R.) 12.31.12 BRFSBZ 2022 Foreign Market Sales US$ (E.R.) 06.2022 150,000 306,525 The unrealized gains and losses from bonds designated as hedge accounting, recorded in the shareholders’ equity are represented by a loss of R$36,749 (R$2,198 as of December 31, 2012), net of income tax of R$18,931 (R$1,132 as of December 31, 2012). 69 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. Gains and losses from derivative and non-derivative financial instruments designated as hedge accounting The unrealized gains and losses from derivative financial instruments designated as hedge accounting are recognized in the shareholders’ equity and when realized are recorded as financial income or expense are set forth below: BR GAAP Parent company Shareholders' equity Statement of income Derivatives for the purpose of protection Foreign exchange risks (40,746) (64,591) Interest rate risk (43,465) (7,759) (84,211) (72,350) Non derivatives for the purpose of protection Foreign exchange risks (104,128) - - (104,128) - - Derivatives for the purpose of financial results Foreign exchange risks - - (14,141) Market risk of live cattle - - 1,002 - - (13,139) (188,339) (85,489) BR GAAP and IFRS Consolidated Shareholders' equity Statement of income Derivatives for the purpose of protection Foreign exchange risks (40,746) (64,591) Interest rate risk (95,053) (10,810) (135,799) (75,401) Non derivatives for the purpose of protection Foreign exchange risks (104,128) - - (104,128) - - Derivatives for the purpose of financial results Foreign exchange risks - - (15,930) Market risk of live cattle - - 1,002 - - (14,928) (239,927) (90,329) Rollforward (6,877) Income taxes (1,722) Impact on other comprehensive income (8,599) The gains and losses from derivative financial instruments designated as hedge accounting, recorded in the shareholders’ equity, are represented by a loss of R$147,024 in the parent company and a loss of R$182,990 in the consolidated (loss of R$55,579 in the parent company and a loss of R$107,167 in the consolidated as of December 31, 2012), net of income tax of R$75,739 (R$28,632 as of December 31, 2012) in the parent company and consolidated. 70 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. Breakdown by category of the balances of financial instruments – except derivatives BR GAAP Parent company Loans and Available for Trading Held to Financial receivables sale securities maturity liabilities Total Assets Amortized cost Marketable securities - Trade accounts receivable - Credit notes - Other receivables - Fair value Marketable securities - - - Restricted cash - Liabilities Amortized cost Trade accounts payable - Loans and financing Local currency - Foreign currency - Capital lease - BR GAAP Parent company Loans and Available for Trading Held to Financial receivables sale securities maturity liabilities Total Assets Amortized cost Marketable securities - Trade accounts receivable - Credit notes - Other receivables - Fair value Marketable securities - - - Restricted cash - Liabilities Amortized cost Trade accounts payable - Loans and financing Local currency - Foreign currency - Capital lease - 71 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. BR GAAP and IFRS Consolidated Loans and Available for Trading Held to Financial receivables sale securities maturity liabilities Total Assets Amortized cost Marketable securities - Trade accounts receivable - Credit notes - Other receivables - Fair value Marketable securities - - - Restricted cash - Liabilities Amortized cost Trade accounts payable - Loans and financing Local currency - Foreign currency - Capital lease - BR GAAP and IFRS Consolidated Loans and Available for Trading Held to Financial receivables sale securities maturity liabilities Total Assets Amortized cost Marketable securities - Trade accounts receivable - Credit notes - Other receivables - Fair value Marketable securities - - - Restricted cash - Liabilities Amortized cost Trade accounts payable - Loans and financing Local currency - Foreign currency - Capital lease - Determination of the fair value of financial instruments The Company discloses its financial assets and liabilities at fair value, based on the appropriate accounting pronouncements, which refers to concepts of valuation and practices, and requires certain disclosures on the fair value. Particularly related to the disclosure, the Company applies the hierarchy requirements set out in CVM Deliberation No. 604/09. Management concluded that balances of cash and cash equivalents, trade accounts receivable and trade accounts payable approximate to their fair value due to the short-term cycle of these operations. 72 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. The book value of financing and loans in the quarterly financial information approximates to the fair value due to the fact that the major portion of the total gross debt bears interest based on the variation of Long Term Interest Rate (“TJLP”), London Interbank Offered Rate (“LIBOR”) and CDI, except the capital markets transactions (Bond). On June 30, 2013, the fair value adjustment for the Bond (“BRFSBZ”) is represented by a positive impact of R$14,768, which is composed by an increase of R$41,566 attributable to Sadia’s Bonds (“BRFSBZ17”), an increase of R$133,847 attributable to BFF’s Notes (“BRFSBZ20”), an increase of R$42,706 attributable to BRF’s Notes (“BRFSBZ22”) and a reduction of R$203,351 attributable to BRF’S Notes (“BRFSBZ23” and “BRFSBZ27”). This impact was measured only for disclosure purposes, not being recorded in the quarterly financial information. Comparison between book value and fair value of financial instruments On June 30, 2013, the Company evaluated and determined that the book of financial instruments is equivalent to the fair value, except for the items presented bellow. BR GAAP Parent company 12.31.12 Book Fair Book Fair value value value value Bonds BRF BRFSBZ22 (1,531,036) (1,676,635) BRFSBZ23 - - BRFSBZ27 - - (1,531,036) (1,676,635) BR GAAP e IFRS Consolidated 12.31.12 Book Fair Book Fair value value value value Bonds BRF BRFSBZ22 (1,531,036) (1,676,635) BRFSBZ23 - - BRFSBZ27 - - Bonds BFF BRFSBZ20 (1,561,993) (1,857,023) Bonds Sadia BRFSBZ17 (514,387) (594,850) (3,607,416) (4,128,508) Fair value valuation hierarchy 73 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. The table below shows the overall classification of financial assets and liabilities according to the valuation hierarchy. BR GAAP Parent company Level 1 Level 2 Level 3 Total Assets Financial assets Available for sale Stocks - - Held for trading Bank deposit certificates - - Financial treasury bills - - Other financial assets Derivatives designed as hedge - - Derivatives not designated as hedge - - - Liabilities Financial liabilities Other financial liabilities Derivatives designed as hedge - - Derivatives not designated as hedge - BR GAAP Parent company 12.31.12 Level 1 Level 2 Level 3 Total Assets Financial assets Available for sale Stocks 658 - - 658 Held for trading Bank deposit certificates - 167,867 - 167,867 Financial treasury bills 100,508 - - 100,508 Other financial assets Derivatives designed as hedge - 32,688 - 32,688 Derivatives not designated as hedge - 116 - 116 101,166 200,671 - 301,837 Liabilities Financial liabilities Other financial liabilities Derivatives designed as hedge - (192,077) - (192,077) Derivatives not designated as hedge - (6,447) - (6,447) - (198,524) - (198,524) 74 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. BR GAAP and IFRS Consolidated Level 1 Level 2 Level 3 Total Assets Financial assets Available for sale Credit linked notes - - Brazilian foreign debt securities - - Stocks - - Held for trading Bank deposit certificates - - Financial treasury bills - - Other financial assets Derivatives designated as hedge - - Derivatives not designated as hedge - - - Liabilities Financial liabilities Other financial liabilities Derivatives designated as hedge - - Derivatives not designated as hedge - BR GAAP and IFRS Consolidated 12.31.12 Level 1 Level 2 Level 3 Total Assets Financial assets Available for sale Credit linked notes 174,181 - - 174,181 Brazilian foreign debt securities 89,004 - - 89,004 Exclusive investment funds 9,219 - - 9,219 Stocks 658 - - 658 Held for trading Bank deposit certificates - 180,185 - 180,185 Financial treasury bills 100,508 - - 100,508 Other financial assets Derivatives designated as hedge - 32,688 - 32,688 Derivatives not designated as hedge - 512 - 512 373,570 213,385 - 586,955 Liabilities Financial liabilities Other financial liabilities Derivatives designated as hedge - (246,973) - (246,973) Derivatives not designated as hedge - (6,447) - (6,447) - (253,420) - (253,420) 75 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. Credit management On June 30, 2013, the Company held financial investments over R$10.000 at the following financial institutions: Banco Bradesco, Banco do Brasil, Banco do Nordeste, Banco Itaú, Banco Safra, Banco Santander, Caixa Econômica Federal and Credit Suisse. The Company also held derivative contracts with the following financial institutions: Banco Bradesco, Banco do Brasil, Banco Itaú, Banco Safra, Banco Santander, Banco Votorantim, Barclays, Citibank, Credit Suisse, Deutsche Bank, HSBC, ING Bank, JP Morgan, Merrill Lynch, Morgan Stanley and Rabobank. Liquidity risk management Liquidity risk management aims to reduce the impacts caused by events which may affect the Company’s cash flow performance. The table below summarizes the commitments and contractual obligations that may impact the Company’s liquidity as of June 30, 2013: BR GAAP Parent company Book Cash flow Up to 6 After value contracted months 5 years Non derivative financial liabilities Loans and financing 4,215,378 4,793,249 1,391,911 1,399,116 308,236 228,524 399,896 1,065,566 Bonds BRF 3,165,240 4,779,454 90,066 180,133 180,133 180,133 180,133 3,968,856 Trade accounts payable 2,926,981 2,926,981 2,926,981 - Capital lease (1) 159,586 234,630 7,930 26,842 29,418 26,390 144,050 - Operational lease - 305,760 36,193 57,461 34,375 30,681 30,575 116,475 Derivative financial liabilities Designated as hedge accounting Interest rate and exchange rate derivatives 185,221 26,596 (11,408) 31,565 (3,458) (3,383) (3,474) 16,754 Currency derivatives (NDF) 118,585 59,000 62,839 (3,839) - Fixed exchange rate 7,518 (836) - (836) - Currency derivatives (options) 5,216 620 620 - Not designated as hedge accounting Currency derivatives (Future) 347 347 347 - Interest rate and exchange rate derivatives 6,845 (1,192) (731) (750) 289 - - - Commodities derivatives 501 687 522 165 - 76 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. BR GAAP and IFRS Consolidated Book Cash flow Up to 6 After 5 value contracted months years Non derivative financial liabilities Loans and financing 4,697,332 5,308,687 1,570,195 1,474,635 332,020 235,034 406,334 1,290,469 Bonds BRF 3,165,240 4,779,454 90,066 180,133 180,133 180,133 180,133 3,968,856 Bonds BFF 1,418,324 2,202,178 55,823 111,647 111,647 111,647 111,647 1,699,767 Bonds Sadia 492,385 647,857 18,099 36,183 36,183 36,183 508,396 12,813 Trade accounts payable 3,176,279 3,176,279 3,176,279 - Capital lease (1) 159,586 234,630 7,930 26,842 29,418 26,390 144,050 - Operational lease - 307,762 37,212 58,197 34,473 30,747 30,658 116,475 Derivative financial liabilities Designated as hedge accounting Interest rate and exchange rate derivatives 225,158 93,890 (5,327) 43,544 8,654 8,596 8,571 29,852 Currency derivatives (NDF) 118,585 59,000 62,839 (3,839) - Fixed exchange rate 7,518 (836) - (836) - Currency derivatives (options) 5,216 620 620 - Not designated as hedge accounting Currency derivatives (NDF) 54 (1,419) (1,419) - Currency derivatives (Future) 347 347 347 - Interest rate and exchange rate derivatives 6,845 (1,192) (731) (750) 289 - - - Commodities derivatives 501 687 522 165 - Does not comprise the capital leases contracted with financial institutions which are recorded as loans and financing. Commodity price risk management During the six month period ended June 30, 2013, the Company utilized derivative instruments to mitigate the exposure to live cattle price variation. The contracts are recorded at their fair value through the statement of income. On June 30, 2013, the Company held a short position in the BM&F of 3,089 future contracts (636 contracts as of December 31, 2012) with maturity dates between May and December 2013. In the counter market, the Company held a short position of 100 contracts with maturity dates in 2013. Additionally, through the utilization of options, the Company held a short position of 830 allotments (450 allotments as of December 31, 2012). Table of sensitivity analysis The Company has financing and loans and receivables denominated in foreign currency and in order to mitigate the risks resulting from exchange rate exposure, it contracts derivative financial instruments. The Company understands that the current interest rate fluctuations do not significantly affect its financial results since it opted to fix the exchange rate of a considerable portion of its floating interest rates debts by using derivative transactions (interest rates swaps). The Company designates such derivatives as hedge accounting and, therefore, the effectiveness is monitored through prospective and retrospective tests. 77 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. In the table showed below, five scenarios are considered for the next twelve-month period, considering the variations of the quote of the parity between the Brazilian Reais and U.S. Dollar, Brazilian Reais and Euro and Brazilian Reais and Pounds Sterling, whereas the most likely scenario is that one adopted by the Company. The total of export sales analyzed corresponds to the total of derivative financial instruments increased by the amortization flow of PPEs designated as hedge accounting. 78 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. Parity - Brazilian Reais x U.S. Dollar Transaction/Instrument Risk Scenario I Scenario II Scenario III Scenario IV Scenario V (probable) (10% appreciation) (25% appreciation) (25% devaluation) (50% devaluation) NDF and Fixed exchange rate (hedge accounting) Devaluation of R$ (51,896) 109,621 351,897 (455,689) (859,482) Options - currencies Devaluation of R$ - 15,157 43,406 (44,098) (91,179) Exports pre payment Devaluation of R$ (152,534) (73,722) 44,496 (349,564) (546,594) Bonds Devaluation of R$ (55,680) 10,788 110,490 (221,850) (388,020) Swaps Devaluation of R$ (62,000) 9,626 117,065 (241,065) (420,130) Exports Appreciation of R$ 112,490 (120,839) (476,348) 702,021 1,294,536 Net of tax effect (209,620) (49,369) 191,006 (610,245) (1,010,869) Statement of income - Shareholders' equity (209,620) (49,369) 191,006 (610,245) (1,010,869) Parity - Brazilian Reais x Euro Transaction/Instrument Risk Scenario I Scenario II Scenario III Scenario IV Scenario V (probable) (10% appreciation) (25% appreciation) (25% devaluation) (50% devaluation) NDF (hedge accounting) Devaluation of R$ (7,905) 29,368 85,278 (101,088) (194,271) Exports Appreciation of R$ 7,905 (29,368) (85,278) 101,088 194,271 Net of tax effect - Statement of income - Shareholders' equity - Parity - Brazilian Reais x Pound Sterling Transaction/Instrument Risk Scenario I Scenario II Scenario III Scenario IV Scenario V (probable) (10% appreciation) (25% appreciation) (25% devaluation) (50% devaluation) NDF (hedge accounting) Devaluation of R$ 70 13,650 34,020 (33,880) (67,829) Exports Appreciation of R$ (70) (13,650) (34,020) 33,880 67,829 Net of tax effect - Statement of income - Shareholders' equity - 79 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. 5. SEGMENT INFORMATION The operating segments are reported consistently with the management’s reports provided to Board of Directors and to its main executives for assessment of the performance of each reporting segment and allocation of resources. The segment information is prepared ​​considering 4 reportable segments: domestic market, foreign market, dairy products and food service. The reportable segments identified primarily observe division by sales channel and the criteria was detailed in note 5 of the financial statements for the year ended December 31, 2012. The net sales for each reportable operating segments are presented below: BR GAAP and IFRS Consolidated Net sales 06.30.12 Domestic market Poultry 530,019 Pork and Beef 422,543 Processed products 3,246,252 Other processed 1,353,558 Other 394,819 5,947,191 Foreign market Poultry 3,463,764 Pork and Beef 859,631 Processed products 732,854 Other processed 114,451 Other 7,722 5,178,422 Dairy products Milk 709,996 Dairy products and other beverages 637,706 1,347,702 Food service Poultry 157,624 Pork and Beef 112,447 Processed products 359,051 Other processed 76,812 705,934 13,179,249 The operating results for each reportable operating segments are presented below: 80 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. BR GAAP and IFRS Consolidated 06.30.12 Operating income Domestic market 465,819 Foreign market 10,104 Dairy products 1,907 Food service 70,788 548,618 No individual customer or economic group represented more than 5% of net sales for the six month period ended June 30, 2013. Net export sales were originated in the segments of the foreign market, dairy products and food service, as set forth below: BR GAAP and IFRS Consolidated 06.30.12 Net export sales per market Foreign market 5,178,422 Dairy products 117 Food service 114,553 5,293,092 Net export sales by region is presented below: BR GAAP and IFRS Consolidated 06.30.12 Net export sales per region Europe 884,715 Far East 1,196,593 Middle East 1,745,302 Eurasia (including Russia) 454,287 America / Africa / Other 1,012,195 5,293,092 The goodwill originated from the expectation of future profitability of acquired companies, as well as the intangible assets with indefinite useful life (trademarks) was allocated to the reportable operating segments, taking into account the nature of the products manufactured by each segment (cash-generating unit). The allocation of intangible assets is presented below: 81 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. BR GAAP and IFRS Consolidated Goodwill Trademarks Total 12.31.12 12.31.12 12.31.12 Domestic market 1,069,958 982,478 2,052,436 Foreign market 1,260,368 323,459 1,583,827 Dairy products 671,398 - - 671,398 Food service 81,539 - - 81,539 3,083,263 1,305,937 4,389,200 Information referring to the total assets by reportable segments is not being disclosed, as it is not included in the set of information made available to the Company’s Management, which make investment decisions and determine the allocation of assets on a consolidated basis. 6. CASH AND CASH EQUIVALENTS BR GAAP BR GAAP and IFRS Average rate Parent company Consolidated (%p.a.) 12.31.12 12.31.12 Cash and bank accounts: U.S. Dollar - 298 81,757 Brazilian Reais - 147,448 147,629 Euro - - 17,046 Other currencies - - 8,964 147,746 255,396 Cash equivalents In Brazilian Reais: Investment funds 6.27% 13,508 13,508 Bank deposit certificates 7.75% 626,292 630,412 639,800 643,920 In U.S. Dollar: Interest bearing account - - 45,572 - 359,416 Term deposit 0.36% - 306,734 Overnight 0.10% 59,537 180,292 In Euro: Interest bearing account - - 11,740 - 122,341 Term deposit 1.20% - - 4,916 Other currencies: Interest bearing account - - 3,524 - 54,206 Term deposit 5.11% - - 3,472 120,373 1,031,377 907,919 1,930,693 7. MARKETABLE SECURITIES 82 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. Average BR GAAP BR GAAP and IFRS interest rate Parent company Consolidated WATM (1) Currency (% p.a.) 12.31.12 12.31.12 Available for sale Credit linked note 7.02 US$ 3.71% - - 174,181 Brazilian foreign debt securities 2.88 US$ 2.71% - - 89,004 Shares - R$ - 658 658 Exclusive investment funds - US$ - 9,219 658 273,062 Held for trading Bank deposit certificates 2.62 R$ 7.72% 167,867 180,185 Financial treasury bills 0.93 R$ 7.90% 100,508 100,508 268,375 280,693 Held to maturity Credit linked note 0.37 US$ 4.78% - - 90,859 Financial treasury bills 4.25 R$ 7.90% 51,752 51,752 51,752 142,611 320,785 696,366 Current 269,033 621,908 Non-current 51,752 74,458 ( 1 ) Weighted average maturity in years. There were no changes in the characteristics of marketable securities disclosed above, compared to the information disclosed in the financial statements for the year ended December 31, 2012 (note 8). The unrealized gain resulted from the change in the fair value of the available for sale marketable securities, recorded in shareholders’ equity, corresponds to the accumulated amount of R$5,798 (R$18,224 as of December 31, 2012), net of income tax of R$242 (R$395 as of December 31, 2012). Additionally, on June 30, 2013, R$72,689 of the total of marketable securities, were pledged as collateral for futures contract operations in U.S. Dollars and live cattle, traded on the Futures and Commodities Exchange (“BM&F”) (R$97,271 as of December 31, 2012). On June 30, 2013, the maturities of the non-current balance of marketable securities in the consolidated balance sheet is as follow: BR GAAP and IFRS Maturities Parent company and Consolidated 2017 53,568 The Company conducted an analysis of sensitivity to foreign exchange rate as presented in note 4.11. 8. TRADE ACCOUNTS RECEIVABLE, NET AND OTHER RECEIVABLES 83 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. The increase in the balance of other receivables is mainly due to disposal of assets from Doux to JBS (note 1.2). The trade accounts receivable involving related parties are disclosed in note 28. The consolidated trade accounts receivable refers to transactions with the affiliated company UP! in the domestic market and with the joint ventures in the foreign market Federal Foods and Rising Star. BR GAAP BR GAAP and IFRS Parent Company Consolidated 12.31.12 12.31.12 Current Domestic third parties 1,567,225 1,568,370 Domestic related parties 898 - Foreign third parties 229,025 1,603,902 Foreign related parties 1,225,246 - ( - ) Estimated losses on doubtful accounts (24,723) (41,074) 2,997,671 3,131,198 Non-current Domestic third parties 90,476 90,619 Foreign third parties 2,535 2,642 ( - ) Adjustment to present value (189) (189) ( - ) Estimated losses on doubtful accounts (81,694) (81,944) 11,128 11,128 3,008,799 3,142,326 BR GAAP BR GAAP and IFRS Parent Company Consolidated 12.31.12 12.31.12 Current Other receivables 31,398 77,421 31,398 77,421 Non-current Other receivables 78,033 152,303 78,033 152,303 109,431 229,724 The rollforward of estimated losses from doubtful accounts is presented below: 84 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. BR GAAP Parent company Exchange rate 12.31.12 Additions Reversals Write-offs variation 106,417 23,113 (11,561) (13,927) 213 106,417 23,113 (11,561) (13,927) 213 BR GAAP and IFRS Consolidated Exchange rate Additions Reversals Write-offs variation 123,018 40,562 (37,220) (13,927) (1,128) 123,018 40,562 (37,220) (13,927) (1,128) The breakdown by maturity of overdue amounts which were not included in estimated losses from doubtful accounts is set forth below: BR GAAP BR GAAP and IFRS Parent company Consolidated 12.31.12 12.31.12 91 to 120 days - 5,311 5,461 121 to 180 days 4,078 4,240 181 to 360 days 7,805 8,010 More than 361 days 490 665 17,684 18,376 The receivables excluded from estimated losses on doubtful accounts are secured by credit letters issued by financial institutions and by credit insurance hired from insurance companies. The breakdown of accounts receivable by maturity is as follows: BR GAAP BR GAAP and IFRS Parent company Consolidated 12.31.12 12.31.12 Current 2,978,506 3,040,239 Overdue 01 to 60 days 17,920 83,688 61 to 90 days 7,791 9,638 91 to 120 days 8,763 9,646 121 to 180 days 10,377 12,547 181 to 360 days 9,962 15,665 More than 361 days 82,086 94,110 ( - ) Adjustment to present value (189) (189) ( - ) Estimated losses on doubtful accounts (106,417) (123,018) 3,008,799 3,142,326 85 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. 9. INVENTORIES BR GAAP BR GAAP and IFRS Parent company Consolidated 12.31.12 12.31.12 Finished goods 1,472,988 1,836,175 Goods for resale 24,505 24,577 Work in process 147,012 147,012 Raw materials 410,469 427,931 Packaging materials 81,301 84,195 Secondary materials 202,933 204,489 Spare parts 112,399 112,399 Goods in transit - 1,420 152,091 Imports in transit 57,864 57,864 Advances to suppliers 10,138 10,138 (-) Provision for adjustment to maarket value (9,087) (14,920) (-) Provision for deterioration (19,978) (21,740) (-) Provision for obsolescense (1,635) (1,635) 2,490,329 3,018,576 The transfers of products sold from inventories to cost of sales during the six month period ended June 30, 2013 totaled R$10,581,016 in the parent company and R$11,160,384 in the consolidated (R$5,635,986 in the parent company and R$10,346,610 in the consolidated as of June 20, 2012). Such amounts include the additions and reversals of inventory provisions as presented in the table below: BR GAAP Parent company Additions Reversals Write-offs Provision for adjustment to market value (9,087) (5,169) 8,741 - Provision for deterioration (19,978) (6,514) - 17,716 Provision for obsolescence (1,635) (1,170) - 93 (30,700) (12,853) 8,741 17,809 BR GAAP and IFRS Consolidated Exchange Additions Reversals Write-offs rate variation Provision for adjustment to market value (14,920) (8,814) 14,634 - 488 Provision for deterioration (21,740) (8,962) - 19,840 82 Provision for obsolescence (1,635) (5,016) - 93 68 (38,295) (22,792) 14,634 19,933 638 Additionally, during the six month period ended June 30, 2013, there were write-offs of inventories in the amount of R$30,346 in the parent company and R$31,296 in the consolidated (R$15,272 in the parent company and R$24,163 in the consolidated as of June 30, 2012) referring to deteriorated items, which have been charged directly to the statement of income. 86 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. Management expects inventories to be recovered in a period shorter than 12 months. On June 30, 2013, R$50,000 of the total balance of inventories of the parent company and consolidated was pledged as collateral for rural credit operations (R$50,000 as of December 31, 2012). BIOLOGICAL ASSETS The group of biological assets of the Company comprises living animals which are segregated in the following categories: poultry, pork and cattle. In addition, these categories are separated into consumable and production biological assets. In Management’s opinion, the fair value of the biological assets is substantially represented by the cost of formation, mainly due to the short life cycle of the animals and to the fact that a significant portion of the profitability of the Company’s products derives from the manufacturing process and not from obtaining in natura meat (raw materials at slaughtering point). This opinion is supported by a fair value appraisal report prepared by an independent expert in 2012, which presented an insignificant difference between the two methodologies. Therefore, biological assets are recorded at formation cost. During the six month period ended June 30, 2013, Management did not identify any event that could impact the business model or the assumptions utilized in the analysis performed in 2012. The quantities and balances per category of biological assets are presented below: 87 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. BR GAAP Parent company 12.31.12 Quantity Value Quantity Value Consumable biological assets Immature poultry 203,420 583,677 Immature pork 3,461 627,790 Immature cattle 139 146,648 Total current 207,020 1,358,115 Production biological assets Immature poultry 7,759 110,422 Mature poultry 11,022 139,428 Immature pork 162 32,441 Mature pork 374 145,899 Total non-current 19,317 428,190 226,337 1,786,305 BR GAAP and IFRS Consolidated 12.31.12 Quantity Value Quantity Value Consumable biological assets Immature poultry 208,695 596,561 Immature pork 3,461 627,790 Immature cattle 139 146,648 Total current 212,295 1,370,999 Production biological assets Immature poultry 7,759 110,422 Mature poultry 11,022 139,428 Immature pork 162 32,441 Mature pork 374 145,899 Total non-current 19,317 428,190 231,612 1,799,189 The rollforward of biological assets for the period is presented below: 88 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. BR GAAP Parent company Current Non-current Poultry Pork Cattle Total Poultry Pork Total Balance as of 12.31.12 583,677 627,790 146,648 1,358,115 249,850 178,340 428,190 Increase due to acquisition 80,396 536,007 91,834 708,237 13,663 58,124 71,787 Increase due to reproduction, consumption of animal feed, medication and remuneration of outgrowers 1,895,007 449,979 7,522 2,352,508 176,193 7,266 183,459 Depreciation - (165,341) (17,951) (183,292) Transfer between current and non-current 24,172 26,404 - 50,576 (24,172) (26,404) (50,576) Reduction due to slaughtering (2,054,123) (1,046,624) (100,178) (3,200,925) - - - Write-off - (8,059) (8,059) Balance as of 06.30.13 BR GAAP and IFRS Consolidated Current Non-current Poultry Pork Cattle Total Poultry Pork Total Balance as of 12.31.12 596,561 627,790 146,648 1,370,999 249,850 178,340 428,190 Increase due to acquisition 80,396 536,007 91,834 708,237 13,663 58,124 71,787 Increase due to reproduction, consumption of animal feed, medication and remuneration of outgrowers 1,895,007 449,979 7,522 2,352,508 176,193 7,266 183,459 Depreciation - (165,341) (17,951) (183,292) Transfer between current and non-current 24,172 26,404 - 50,576 (24,172) (26,404) (50,576) Reduction due to slaughtering (2,054,346) (1,046,624) (100,178) (3,201,148) - - - Write-off - (8,059) (8,059) Balance as of 06.30.13 The costs of breeding animals are depreciated using the straight-line method for a period from 15 to 30 months. 89 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. RECOVERABLE TAXES BR GAAP BR GAAP and IFRS Parent company Consolidated 12.31.12 12.31.12 State ICMS ("VAT") 944,808 966,892 PIS and COFINS ("Federal Taxes to Social Fund Programs") 890,441 890,642 Withholding income and social contribution tax 241,175 277,776 IPI ("Federal VAT") 58,689 58,689 Other 62,508 84,914 Provision for realization (170,929) (172,347) 2,026,692 2,106,566 Current 892,104 964,769 Non-current 1,134,588 1,141,797 The reduction in the balance of PIS and COFINS is mainly due to the realization of credits through offsetting against other federal taxes. The increase in the balance of VAT (“ICMS”) arises from operations in the State of Santa Catarina, Paraná and Mato Grosso do Sul. The rollforward of the provisions is presented below: BR GAAP Parent company Additions Write-offs State ICMS ("VAT") (145,891) (33,108) 23,338 PIS and COFINS ("Federal Taxes to Social Fund Programs") (10,298) - - IPI ("Federal VAT") (14,740) - - BR GAAP and IFRS Consolidated Additions Write-offs State ICMS ("VAT") (145,892) (33,108) 23,338 PIS and COFINS ("Federal Taxes to Social Fund Programs") (10,298) - - IPI ("Federal VAT") (14,740) - - Other (1,417) (837) - The increase in the provision for VAT credits results from evaluations made by the Company indicating possible negative goodwill or losses at the time of their realization. 90 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. INCOME TAX AND SOCIAL CONTRIBUTION Deferred income tax and social contribution composition BR GAAP BR GAAP and IFRS Parent company Consolidated 12.31.12 12.31.12 Assets: Tax loss carryforwards (corporate income tax) 641,749 670,447 Valuation allowance for tax losses - - (274) Negative calculation basis (social contribution tax) 251,581 252,354 Allowance for negative calculation basis losses - - (104) Assets temporary differences: Provisions for tax, civil and labor risk 109,899 115,473 Suspended collection taxes 51,340 51,340 Provision for estimated losses with doubtful accounts 10,237 10,665 Provision for property, plant and equipment losses 3,145 3,313 Provision for tax credits realization 55,539 60,935 Provision for other obligations 28,391 29,676 Employees' profit sharing 25,033 25,033 Provision for inventories 10,438 10,900 Employees' benefits plan 103,308 103,308 Amortization on fair value of business combination 5,372 5,372 Business combination - Sadia 817,858 817,858 Unrealized losses on derivatives 45,015 45,015 Unrealized losses on inventories - - - 2,604 Adjustments relating to the transition tax regime 143,575 143,574 Provision for losses 14,672 14,671 Other temporary differences 51,589 53,370 2,368,741 2,415,530 Liabilities: Liabilities temporary differences: Business combination - Sadia and Quickfood (865,998) (990,028) Unrealized losses on inventories - - - Adjustments relating to the transition tax regime (675,127) (677,137) Other temporary differences (1,618) (23,423) (1,542,743) (1,690,588) Total deferred tax legally enforceable 825,998 724,942 Estimated annual effective tax rate - CPC 21 - - Business combination - Dánica and Avex - - (27,792) Total deferred tax 825,998 697,150 91 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. Estimated time of realization Temporary differences will be realized as they are settled or realized. The period of the settlement or realization of such differences is imprecise and is tied to several factors that are not under Management’s control. Management estimates that the deferred tax assets originated from tax losses carry forwards and negative basis of social contribution are expected to be realized as set forth below: BR GAAP BR GAAP and IFRS Parent company Consolidated 2013 2014 2015 2016 2017 2018-2020 2021-2022 Management considers the scheduled reversal of deferred tax liabilities, projected taxable income and tax-planning strategies. Based on the level of historical taxable income and projections for future taxable income, Management believes that it is more likely than not that the Company will realize the benefits of these deductible differences. However, it could be impacted in the short term if estimates of future taxable income during the carryforward period are reduced. The rollforward of the deferred tax assets is set forth below: BR GAAP BR GAAP and IFRS Parent company Consolidated 12.31.12 12.31.12 Beginning balance 595,001 836,853 Deferred income tax recorded in the statement of income 281,780 21,321 Deferred income tax recorded in other comprehensive income (50,783) 19,298 Business combination - Dánica/Avex - - - (52,925) Business combination - Quickfood - - - (124,440) Other - (2,957) Ending balance 825,998 697,150 92 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. STATEMENT OF EXECUTIVE BOARD ON THE QUARTERLY FINANCIAL INFORMATION AND INDEPENDENT AUDITOR’S REPORT ON REVIEW OF INTERIM FINANCIAL INFORMATION Income and social contribution taxes reconciliation BR GAAP BR GAAP and IFRS Parent company Consolidated 06.30.12 06.30.12 Income before taxes 123,554 186,178 Nominal tax rate 34.00% 34.00% 34.00% 34.00% Tax expense at nominal rate (42,008) (63,301) Adjustments of taxes and contributions on: Equity interest in income of affiliates 84,084 3,674 Exchange rate variation on foreign investments 18,254 41,213 Difference of tax rates on earnings from foreign subsidiaries - - (10,992) Interest on shareholders' equity, net 34,000 34,000 Results from foreign subsidiaries - (343) Profit sharing (695) (92) Donations (267) (1,268) Penalties (7,037) (4,950) Investment grant 13,309 23,815 Estimated annual effective tax rate CPC 21 (57,717) (49,506) Other adjustments (5,891) 5,655 36,032 (22,095) Current income tax - - (43,277) Deferred income tax 36,032 21,182 The taxable income, current and deferred income tax from foreign subsidiaries is set forth below: The Company determined that the total profit accounted for by holdings of their foreign wholly-owned subsidiary will not be redistributed. Such resources will be used for investments in the subsidiaries, and thus no deferred income taxes were recognized. The total of undistributed earnings corresponds to R$1,165,150 as of June 30, 2013 (R$2,223,356 as of December 31, 2012). This variation is mainly due to the effect of the merger of Sadia GmbH into BRF GmbH on March 31, 2013. BR GAAP and IFRS Consolidated 06.30.12 Taxable income from foreign subsidiaries (19,183) Current income taxes expense from foreign subsidiaries (7,165) Deferred income taxes benefit from foreign subsidiaries 4,896 JUDICIAL DEPOSITS 93 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. The rollforward of the judicial deposits is set forth below: BR GAAP Parent company Price index Additions Reversals Write-offs update Tax 240,450 16,779 (369) (3,031) 10,227 264,056 Labor 93,409 39,389 (7,904) (7,503) 693 118,084 Civil, commercial and other 30,016 3,075 (4,386) (6,674) 219 22,250 BR GAAP and IFRS Consolidated Price index Exchange Additions Reversals Write-offs update rate variation Tax (1) 240,582 16,779 (369) (3,031) 10,244 - 264,205 Labor (2) 93,503 39,389 (7,904) (7,561) 693 - 118,120 Civil, commercial and other 31,216 3,075 (4,386) (6,674) 219 (537) 22,913 The additions are mainly represented by judicial deposits related to the discussion of the incidence of VAT in a different rate of certain products sold as the state of origin in the amount of R$16,163. The additions are mainly represented by the increase in the number of cases entered on the period. RESTRICTED CASH Average BR GAAP BR GAAP and IFRS interest rate Parent company Consolidated WATM (1) Currency (% p.a.) Guarantee deposit 1.53 US$ 0.22 - - 9,137 National treasury certificates 6.77 R$ 18.15 83,877 83,877 83,877 93,014 Weighted average maturity term (in years). The guarantee deposit above relates to financial debt of the subsidiary Quickfood with Rabobank. The national treasure certificates are pledged as collateral for the loan obtained through the Special Program Asset Restructuring (“PESA”), see note 18 of these quarterly financial information. INVESTMENTS 94 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. Investments breakdown BR GAAP BR GAAP and IFRS Parent company Consolidated Investment in subsidiaries and affiliates 2,713,155 34,711 Goodwill Quickfood 457,568 - - Advance for future capital increase 100 - - Other investments 880 1,947 3,171,703 36,658 95 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. Summarized financial information of subsidiaries and affiliates Heloísa Ind. VIP S.A. Com. Empr. e Avipal Avipal Perdigão PDF Partici- Produtos Establec. Sadia Sadia Sadia Particip. Construtora Centro Labor. PSA Trading pações Lácteos Levino Quickfood Sadia International Alimentos Overseas Sadia S.A. (1) Imob. S.A. Oeste S.A. Veter. Ltda. S.A. Ltda. Ltda. (1) Zaccardi BRF GmbH S.A. GmbH (2) Ltd. S.A. S.A. Current assets - 85 12 1 - - Non-current assets - Current liabilities - Non-current liabilities - Shareholders' equity - - - Net revenues - 5 - - - 54 - - Net income (loss) - 1 - 54 - - 12.31.12 12.31.12 12.31.12 12.31.12 12.31.12 12.31.12 12.31.12 12.31.12 12.31.12 12.31.12 12.31.12 12.31.12 12.31.12 12.31.12 12.31.12 Current assets - 60,212 121 85 467 119 1 - 5,953 184,901 145,221 741,488 6,737 36,776 2 Non-current assets - 89,158 - - 8,022 997 - - 2,199 1,162,152 86,207 221,394 142,261 236,615 512,537 Current liabilities - (142) (5) - (84) (1) - - (1,451) (717) (122,999) (282) (1,197) (115,892) (3,512) Non-current liabilities - (4,185) - (6,131) - (40,492) (121,858) - (28,058) (510,875) Shareholders' equity - (145,043) (116) (85) (8,405) (1,115) (1) - (570) (1,346,336) (67,937) (840,742) (147,801) (129,441) 1,848 Net revenues 15,226,451 4,025 - - 366 - - 63,917 8,950 739 391,875 739 - 38,735 - Net income (loss) 1,039,680 11,859 62 (180) (3,028) (873) - (3,934) (33) (85,473) (5) 83,884 2,613 1,641 (29) Merger of wholly-owned subsidiaries on December 31, 2012. Merger of wholly-owned subsidiary by BRF GmbH on March 31, 2013. 96 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. Rollforward of direct investments of subsidiaries and affiliates – Parent company VIP S.A. Empr. Avipal Establec. Sadia Sadia K&S Sadia Nutrifont BRF e Particip. Avipa Centro PSA Labor. Construtora Perdigão UP! Alimen- PDF Partici- Levino Quickfood Sadia Internati- Alimentos Alimentos Overseas Alimentos Suínos do Total Imob Oeste S.A. Veter. Ltda S.A. Trading S.A. tos Ltda pações Ltda Zaccardi BRF GmbH (1) S.A. GmbH onal Ltd. S.A. S.A. S.A. (1) S.A. Sul Ltda. 06.30.13 12.31.12 a) Capital share as of June 30, 2013 % of share 100,00% 100,00% 88,00% 100,00% 100,00% 50,00% 1,00% 90,00% 100,00% 90,05% - 100,00% 99,98% 49,00% 100,00% 50,00% 99,00% Total number of shares and membership interests 14.249.459 6.963.854 5.463.850 445.362 100.000 1.000 1.000 100 1 36.469.606 - 900 33.717.308 27.664.086 50.000 20.000 100 Number of shares and membership interest held 14.249.459 6.963.854 4.808.188 445.362 100.000 500 10 90 1 32.841.224 - 900 33.717.308 13.555.402 50.000 10.000 50 b) Subsidiaries' information as of June 30, 2013 Capital stock 40.061 5.972 5.564 445 100 1 1 41 4.858 16.291 - 1.839 142.661 27.664 2 20.000 - Shareholders' equity 162.397 85 8.459 117 1.014 25.477 1 50 2.087.625 61.245 - 160.751 194.203 26.567 (14.250) 20.218 - Fair value adjustments of assets and liabilities acquired - 206.239 - Goodwill based on expectation of future profitability - 246.259 - Income (loss) for the period 17.357 - 54 1 (101) 25.476 - (480) (290.370) (1.781) 62.083 404 (17.515) 3.464 (11.905) 218 - c) Balance of investments as of June 30, 2013 Balance of the investment in the beginning of the period 145.043 85 7.407 116 1.115 22.287 - 382 1.346.336 518.746 840.742 147.801 129.441 11.322 - - - 3.170.823 10.158.756 Equity pick-up 17.357 - 48 1 (101) 12.738 - (432) (222.989) (1.604) 62.083 404 (17.515) 1.696 (946) 109 - (149.151) 976.635 Premium related to Exchange Offer - (67.381) - (10.959) - - (78.340) - Unrealized profit in inventory - (8) - 78 - 70 (34) Goodwill in the acquisition of non-controlling entities - (33.851) Exchange rate variation on goodwill in the acquisiton of non-controlling entities - (918) - - - (373) - (1.291) (1.280) Goodwill - 457.568 Exchange rate variation on foreign investments - 172.157 (5.068) (35.850) 12.546 11.051 - (497) - - 154.339 121.198 Other comprehensive income (3) - (31) (6.555) (4.424) - - (8.773) - (19.786) (50.817) Advance for future capital increase - 23.000 Capital increase - 80.294 - - 10.000 - 90.294 - Dividends and interests on shareholders' equity - (22.286) - (22.286) (8.988) Write-off plants from the execution of TCD - (252.850) Net assets acquired - 63.852 Impairment losses for investments - 89 - 12.402 - - 12.491 - Business combination - 866.975 - (866.975) - (8.282.366) Total 162.397 85 7.455 117 1.014 12.739 - - 2.087.625 507.650 - 160.751 194.203 13.018 - 10.109 - 3.157.163 3.170.823 As disclosed in note 18.1, the Company entered into an operation denominated Exchange Offer involving the wholly-owned subsidiaries Sadia Overseas and BFF International. In the execution of this transaction there were payments of premium and interest by these subsidiaries in the amounts of R$10,959 and R$67,381, respectively, which were reclassified as a reduction of debt bonds and will be amortized over the terms of Senior Notes BRF 2013. 97 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. Summary financial information in joint venture and affiliates Affiliate Joint venture UP! K&S Rising Star Nutrifont Federal Foods 12.31.12 12.31.12 12.31.12 06.30.13 Current assets 32,395 11,304 68,619 155,069 Non-current assets 33 34 8,030 1,354 3,982 Current liabilities (10,142) (7,523) (68,750) (102,231) Non-current liabilities - - (489) - (121) - (4,368) 22,287 11,322 1,102 52,452 UP! K&S Rising Star Nutrifont Federal Foods 06.30.12 06.30.12 06.30.12 06.30.13 Net revenues 36,753 16,953 65,548 - 106,387 Operational expenses (7,691) (6,546) (168) (14,449) Net income (loss) 11,557 (1,124) 84 389 (5,029) % participation 50% 50% 49% 49% 50% 50% 50% 49% On January 16, 2013, the Company concluded through its wholly-owned subsidiary in Austria, the acquisition of 49% of the capital stock of Federal Foods for the amount of U$37,100 equivalent to R$75,384, generating a goodwill of R$20,210 (note 17). 98 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. PROPERTY, PLANT & EQUIPMENT Property, plant and equipment rollforward is set forth below: BR GAAP Parent company Weighted average depreciation Transfers to Transfers from rate (% p.a.) Additions (1) Write-off Transfers held for sale held for sale Cost Land - 615,927 16,831 (16,735) 7,596 - - Buildings and improvements - 4,810,401 95,549 (30,884) 196,722 - - Machinery and equipment - 5,744,113 28,229 (9,979) 278,116 (993) 32 Facilities - 1,417,435 1,663 (5,805) 46,987 - - Furniture - 81,977 205 (4,358) 14,617 - - Vehicles and aircrafts - 150,971 42 (1,698) 8,522 (1,436) 59 Other - 211,585 281 (2,348) 19,963 - - Construction in progress - 838,643 447,196 - (513,542) - - Advances to suppliers - 49,576 44,170 - (79,436) - - 91 Depreciation Buildings and improvements 3.05 (1,183,791) (68,161) 1,867 (16,054) - - Machinery and equipment 5.86 (1,972,574) (166,023) 8,664 5,684 426 - Facilities 3.83 (366,100) (29,607) 1,225 (11) - - Furniture 7.99 (34,813) (3,462) 1,497 (3,385) - - Vehicles and aircrafts 14.63 (40,536) (11,865) 58 13,882 995 - Other 3.57 (62,989) (7,537) 2,329 (121) - - - Provision for losses - (2) 91 The amount of R$127,048 is due to the conclusion of the construction of the distribution center in the city of Salvador (State of Bahia) and the building of the administrative services center located in the city of Curitiba (State of Paraná), which were recorded as finance leases, see note 21.2. Net transfer to intangible assets in the amount of R$13,521 (note 17) and net transfer to other rights relating to employees’ housing program in the amount of R$6,848. 99 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. BR GAAP and IFRS Consolidated Weighted average depreciation Transfers to Transfers from Exchange rate rate (% p.a.) Additions (1) Write-off Transfers held for sale held for sale variation Cost Land - 618,740 16,831 (16,735) 7,596 - - (438) 625,994 Buildings and improvements - 4,966,733 97,810 (31,210) 196,928 - - 1,293 5,231,554 Machinery and equipment - 6,033,839 32,769 (15,884) 279,153 (993) 32 (10,986) 6,317,930 Facilities - 1,446,392 2,047 (6,003) 47,056 - - (6,956) 1,482,536 Furniture - 95,424 1,845 (5,427) 14,701 - - (1,265) 105,278 Vehicles and aircrafts - 160,879 643 (1,975) 8,522 (1,436) 59 361 167,053 Other - 223,212 1,895 (2,408) 19,963 - - 2,476 245,138 Construction in progress - 877,857 470,958 (130) (514,276) - - 9,305 843,714 Advances to suppliers - 60,478 46,649 - (80,098) - - (68) 26,961 91 Depreciation Buildings and improvements 3.04 (1,179,907) (72,686) 1,935 (15,788) - - (449) (1,266,895) Machinery and equipment 5.85 (2,092,973) (175,424) 9,089 11,222 426 - 1,587 (2,246,073) Facilities 3.84 (389,234) (31,686) 1,280 (36) - - 257 (419,419) Furniture 8.01 (42,187) (4,186) 1,766 (3,277) - - (310) (48,194) Vehicles and aircrafts 15.08 (44,055) (12,600) 241 13,882 995 - (115) (41,652) Other 3.57 (55,249) (9,717) 2,337 (6,008) - - 279 (68,358) - Provision for losses - (20,460) 91 The amount of R$127,048 is due to the conclusion of the construction of the distribution center in the city of Salvador (State of Bahia) and the building of the administrative services center located in the city of Curitiba (State of Paraná), which were recorded as finance leases, see note 21.2. Net transfer to intangible assets in the amount of R$13,521 (note 17) and net transfer to other rights relating to employees’ housing program in the amount of R$6,848. (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. Since the period ended March 31, 2013, the Management started to diclose the additions in property, plant and equipment by cathegory of investment. The Company classifies its investments in the following cathegories: (i) growth: refers to projects that result in increase of revenue through expansion of operational capacity; (ii) efficiency: refers to projects aiming to increase operating income with no impact on the production volume; and (iii) support: refers to projects aiming compliance with quality standards, safety or continuity of operations, not considering economic returns. The consolidated acquisitions during the six month period ended June 30, 2013 are substantially represented by construction in progress in the total amount of R$470,958 and buildings and improvements of R$97,810 which are mainly comprised of: BR GAAP and IFRS Consolidated Description Expansion Expansion of productive capacity of cooked sausages, frankfurters, sausage, frozen prepared entrees, cooked meals, pizzas and smoked products of the industrial units located in the cities of Lucas do Rio Verde (State of Mato Grosso), Videira (State of Santa Catarina), Ponta Grossa (State of Paraná), Capinzal (State of Santa Catarina), Tatuí (State of São Paulo) and Uberlândia 104,997 Construction of a margarine industrial unit in the city of Vitória de Santo Antão (State of Pernambuco) 44,928 Construction of a cheese industrial unit in the city of Três de Maio (State of Rio Grande do Sul) 34,843 Expansion of slaughterhouse of industrial units located in the cities of Rio Verde (State of Goiás), Nova Mutum (State of Mato Grosso), Lucas do Rio Verde (State of Mato Grosso) and Dourados (State of Mato Grosso do Sul) 34,683 Construction of a UHT plant in the city of Barra do Pirai (State of Rio de Janeiro) 16,168 Construction of a distribution center in the city of Rio de Janeiro (State of Rio de Janeiro) 8,662 Construction of a processing of fineshed goods industrial unit in Abu Dabhi (UAE) 4,514 248,795 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. Efficiency Automation of poultry production (gutting and deboning) of the industrial units located in the cities of Carambeí (State of Paraná), Chapecó (State of Santa Catarina), Lajeado (State of Rio Grande do Sul), Várzea Grande (State of Mato Grosso) and Capinzal (State of Santa Catarina) 37,602 Automation of production of yogurt, pizzas, ready meals and sandwiches in the city of Carambeí (State of Paraná) 22,165 Automation of poultry packaging proars of industrial units located in the cities of Chapecó (State of Santa Catarina), Videira (State of Santa Catarina) and Marau (State of Rio Grande do Sul) 6,469 Adequacy of the production of raw materials (condiment) of the industrial unit located in the city of Concórdia (State of Santa Catarina) 5,571 Expansion of receiving grain of the industrial units located in the cities of Dourados (State of Mato Grosso do Sul) and Uberlândia (State of Minas Gerais). 2,201 Improvement in the production of breeding stock (aiming the animal welfare) of the industrial unit located in the city of Uberlândia (State of Minas Gerais) 2,111 Innovation in the format of packaging of UHT milk in the industrial unit located in the city of Ravena (State of Minas Gerais) 1,421 Automation of pork leg deboning process og the industrial unit located in the city of Lucas do Rio Verde (State of Mato Grosso) 1,031 78,571 Support Formation of forests to generate stocks of firewood for the boilers 20,253 Construction of houses for employees - 270 units in the city of Nova Mutum (State of Mato Grosso) and 280 units in the city of Mineiros (State of Goiás) 12,043 Renewal and acquisition of Microsoft licenses 8,642 Construction of a technology center in the city of Jundiaí (State of São Paulo) 8,050 facilities, freight elevators and logistics warehouse in the units located in the cities of Várzea Grande (State of Mato Grosso), Concórdia (State of Santa Catarina), Uberlândia (State of Minas Gerais), Paranaguá (State of Paraná), Embu (State of São Paulo) and Toledo (State of Paraná) 6,898 Adequacy of pork slaughtering of the industrial unit located in the city of Toledo (State of Paraná) 6,695 Implementation of information systems in foreign units 2,838 Adequacy of cereal receiving of the industrial unit located in the city of Arroio do Meio (State of Rio Grande do Sul) 1,312 66,731 Financial lease 132,546 See note 21.2. The disposals are mainly related to the disposal of rural property in the amount of R$37,869, obsolete items in the amount of R$7,730 and replaced assets in the amount of R$4,940, recorded in other operating expenses. (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. The Company has fully depreciated items which are still in operation, as set forth below: BR GAAP BR GAAP and IFRS Parent company Consolidated 12.31.12 12.31.12 Cost Buildings and improvements 107,970 118,008 Machinery and equipment 525,052 555,336 Facilities 70,854 70,854 Furniture 12,265 15,959 Vehicles and aircrafts 3,450 3,450 Others 19,127 19,127 738,718 782,734 During the six month period ended June 30, 2013, the Company capitalized interest in the amount of R$25,908 in the consolidated (R$24,024 as of June 30, 2012). The weighted interest rate utilized to determine the capitalized amount was 7.12% p.a. (7.49% as of June 30, 2012). On June 30, 2013, the Company had no commitments assumed related to acquisition and/or construction of properties, except those disclosed in note 18, item 18.3. The property, plant and equipment that are held as collateral for transactions of different natures are presented below: BR GAAP and IFRS Parent company and Consolidated 12.31.12 Book value of the Book value of the Type of collateral collateral collateral Land Financial/Labor/Tax/Civil 355,931 Buildings and improvements Financial/Labor/Tax/Civil 1,735,376 Machinery and equipment Financial/Labor/Tax 2,104,092 Facilities Financial/Labor/Tax 638,450 Furniture Financial/Labor/Tax/Civil 18,579 Vehicles and aircrafts Financial/Tax 1,636 Others Financial/Labor/Tax/Civil 73,640 4,927,704 The Company is not allowed to assign these assets as collateral to other transactions or to sell them. INTANGIBLE (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. Intangible assets are comprised of the following items: BR GAAP Parent company Weighted average amortization Accumulated rate (% p.a.) Cost amortization 12.31.12 Goodwill - 2,767,985 - 2,767,985 Outgrowers fidelization 12.50 9,871 (1,880) 6,869 Trademarks - 1,173,000 - 1,173,000 Patents 16.51 3,722 (484) 3,418 Supplier relationship 42.00 135,000 (134,998) 2 2,752 Software 20.00 276,353 (141,345) 142,640 4,096,664 BR GAAP and IFRS Consolidated Weighted average amortization Accumulated rate (% p.a.) Cost amortization 12.31.12 Non-compete agreement 2.44 426 (351) 75 394 Goodwill - 3,102,582 - 3,083,263 Exclusivity agreement 100.00 558 (422) 452 Outgrowers fidelization 12.50 9,871 (1,880) 16,642 Trademarks - 1,304,255 - 1,305,937 Patents 17.26 5,431 (1,514) 3,895 Customer relationship 7.71 181,956 (6,666) 181,803 Supplier relationship 42.00 147,461 (138,410) 4,743 Software 20.00 298,479 (142,928) 154,532 4,751,661 The intangible assets rollforward is set forth below: (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. BR GAAP Parent company Additions Write-offs Transfers Cost: Goodwill: 2,767,985 - - - Ava 49,368 - - - Batavia 133,163 - - - Cotochés 39,590 - - - Eleva Alimentos 1,273,324 - - - Heloísa 33,461 - - - Incubatório Paraíso 656 - - - Paraíso Agroindustrial 16,751 - - - Perdigão Mato Grosso 7,636 - - - Sadia 1,214,036 - - - Outgrowers fidelization 8,204 1,667 - - Trademarks 1,173,000 - - - Patents 3,722 - - - Supplier relationship 135,000 - - - Software 323,157 11 (60,331) 13,516 Amortization: Outgrowers fidelization (1,335) (545) - - Patents (304) (180) - - Supplier relationship (132,248) (2,750) - - Software (180,517) (21,164) 60,331 5 5 - (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. BR GAAP and IFRS Consolidated Exchange Additions Write-offs Transfers rate variation Cost: Goodwill: 3,083,263 20,210 - (3,201) 2,310 Ava 49,368 - Avex 37,989 - - - (420) Batavia 133,163 - Cotochés 39,590 - Dánica 10,145 - - - (768) Eleva Alimentos 1,273,324 - Federal Foods - 20,210 - - 2,349 Heloísa 33,461 - Incubatório Paraíso 656 - Paraíso Agroindustrial 16,751 - Perdigão Mato Grosso 7,636 - Plusfood 17,684 - - - 1,149 Quickfood 249,460 - - (3,201) - Sadia 1,214,036 - Non-compete agreement 442 - - - (16) Exclusivity agreement 603 - - - (45) Outgrowers fidelization 18,791 1,667 - (10,587) - Trademarks 1,305,937 - - (245) (1,437) Patents 5,107 27 - 251 46 Customer relationship 182,496 - - - (540) Supplier relationship 136,991 - - 10,587 (117) Software 336,956 10,079 (61,215) 13,510 (851) Amortization: Non-compete agreement (48) (294) - - (9) Exclusivity agreement (151) (280) - - 9 Outgrowers fidelization (2,149) (545) - 814 - Patents (1,212) (285) - - (17) Customer relationship (693) (5,925) - - (48) Supplier relationship (132,248) (5,299) - (814) (49) Software (182,424) (21,397) 60,839 5 49 5 For the six month period ended June 30, 2013, Management did not identify any event that could indicate an impairment of such assets (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. LOANS AND FINANCING BR GAAP Parent company Weighted average Non- Charges (% p.a.) interest rate (% p.a.) WAMT Current current 12.31.12 Local currency FIXED RATE + TJLP + 4.38% BNDES, FINEM, development bank credit (FIXED RATE + TJLP + 4.13% on 6.65% lines, other secured debts and financial lease 12.31.12) (7.28% on 12.31.12) 2.7 317,525 850,444 1,390,617 98.50% CDI + TJLP + 3.80% (102.21% CDI + TJLP + 3.80% on 7.91% Export credit facility 12.31.12) (7.91% on 12.31.12) 0.9 349,155 300,000 1,048,128 5.50% 5.50% Working capital (5.66% on 12.31.12) (5.66% on 12.31.12) 0.4 1,292,105 1,494 1,244,836 FIXED RATE + IGPM + 1.25% (FIXED RATE + IGPM + 1.22% on 1.76% Fiscal incentives 12.31.12) (1.89% on 12.31.12) 10.9 5 12,802 12,401 Bonds 7.75% 7.75% 5.0 4,140 495,744 - IGPM + 4.90% 11.05% PESA (IGPM + 4.90% on 12.31.12) (12.46% on 12.31.12) 6.8 1,511 194,257 193,938 3,889,920 Foreign currency UMBNDES + 2.18% 5.75% BNDES, FINEM, development bank credit (UMBNDES + 2.22% on 12.31.12) (5.78% on 12.31.12) lines, other secured debts and financial lease e.r. (US$ and other currencies) e.r. (US$ and other currencies) 1.4 36,766 44,605 105,899 LIBOR + FIXED RATE + 2.33% (LIBOR + FIXED RATE + CDI + 3.42% 2.20% on 12.31.12) (3.35% on 12.31.12) Export credit facility e.r. (US$ and other currencies) e.r. (US$ and other currencies) 3.9 163,158 651,551 1,075,882 Advances for foreign exchange rate contracts (0.62% + e.r. US$ on 12.31.12) (0.62% + e.r. US$ on 12.31.12) - 102,212 5.11% 5.11% (5.88% on 12.31.12) (5.88% on 12.31.12) Bonds e.r. US$ e.r. US$ 5.1 12,903 2,652,453 1,531,036 2,815,029 6,704,949 Weighted average maturity term (in years). (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. BR GAAP and IFRS Consolidated Weighted average Non- Charges (% p.a.) interest rate (% p.a.) WAMT Current current 12.31.12 Local currency FIXED RATE + TJLP + 4.38% BNDES, FINEM, development bank credit (FIXED RATE + TJLP + 4.13% on 6.65% lines, other secured debts and financial lease 12.31.12) (7.28% on 12.31.12) 2.7 317,525 850,444 1,390,617 98.50% CDI + TJLP + 3.80% (102.21% CDI + TJLP + 3.80% on 7.91% Export credit facility 12.31.12) (7.91% on 12.31.12) 0.9 349,155 300,000 1,048,128 5.50% 5.50% Working capital (5.66% on 12.31.12) (5.66% on 12.31.12) 0.4 1,292,105 1,494 1,244,836 FIXED RATE + IGPM + 1.25% (FIXED RATE + IGPM + 1.22% on 1.76% Fiscal incentives 12.31.12) (1.89% on 12.31.12) 10.9 5 12,802 12,401 Bonds 7.75% 7.75% 5.0 4,140 495,744 - IGPM + 4.90% 11.05% PESA (IGPM + 4.90% on 12.31.12) (12.46% on 12.31.12) 6.8 1,511 194,257 193,938 3,889,920 Foreign currency UMBNDES + 1.59% 8.31% BNDES, FINEM, development bank credit (UMBNDES + 2.15% on 12.31.12) (6.08% on 12.31.12) lines, other secured debts and financial lease e.r. (US$ and other currencies) e.r. (US$ and other currencies) 1.4 43,350 68,030 109,412 LIBOR + FIXED RATE + 2.49% (LIBOR + FIXED RATE + CDI + 3.40% 2.36% on 12.31.12) (3.28% on 12.31.12) Export credit facility e.r. (US$ and other currencies) e.r. (US$ and other currencies) 3.9 246,340 889,592 1,691,553 Advances for foreign exchange rate contracts (0.62% + e.r. US$ on 12.31.12) (0.62% + e.r. US$ on 12.31.12) - 102,212 19.21% 19.21% (21.25% on 12.31.12) (21.25% on 12.31.12) Working capital e.r. ARS e.r. ARS 0.3 130,722 - 117,808 5.96% 5.96% (7.20% on 12.31.12) (7.20% on 12.31.12) Bonds e.r. US$ e.r. US$ 8.2 58,635 4,517,430 3,607,416 5,628,401 9,518,321 Weighted average maturity term (in years). (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. The main characteristics of loans and financing agreements entered by the Company were detailed disclosed in note 19 of financial statements for the year ended December 31, 2012. Bonds Senior Notes BRF 2023 : On May 15, 2013, BRF priced international offerings of (i) 10 (ten) year bonds in the aggregate amount of U.S.$500,000 (the “USD Bonds”), which will mature on May 22, 2023 (“Senior Notes BRF 2023”), issued with a coupon of 3.95% per year (yield to maturity 4.135%), payable semi-annually beginning on November 22, 2013 and (ii) 5 (five) year bonds in the aggregate amount of R$500,000 (the “BRL Bonds”) which will mature on May 22, 2018, issued with a coupon of 7.75% per year (yield to maturity 7.75%), payable semi-annually beginning as from November 22, 2013. From the total amount raised in the USD Bonds (“Senior Notes BRF 2023”), US$150,000 was used in a operation denominated Exchange Offer to exchange a portion of debt of Sadia Overseas Bonds 2017 of US$250,000 and a portion of debt of BFF Notes 2020 of US$750,000 (“existing bonds”) by Senior Notes BRF 2023. In the execution of the Exchange Offer, the Company mady payments of premium and incurred interest to the date of the closing of the transaction in the amounts of US$5,043 and US$31,008 to the Sadia Overseas Bonds 2017 and BFF Notes 2020 bondholders. The Company determined there was no substantial change in the terms of the existing bonus, therefore, the exchange transaction was recorded as a modification of a financial liability. The amounts of premium and interest paid and transaction costs will be amortized over the terms of Senior Notes BRF 2023, according to the requirements of CPC 38 (IAS 39). BFF Notes : On January 28, 2010, BFF International Limited issued senior notes in the total amount of US$750,000, whose notes are guaranteed by BRF, with a nominal interest rate of 7.25% p.a. and effective rate of 7.31% p.a. maturing on January 28, 2020. On June 20, 2013, the amount of US$120,718 of these senior notes has exchanged by Senior Notes BRF 2023, and the remaining balance amounted US$629,282 as of June 30, 2013. Sadia Bonds : In the total value of US$250,000, such bonds are guaranteed by BRF, with an interest rate of 6.88% p.a. and maturing on May 24, 2017. On June 20, 2013, the amount of US$29,282 of these senior notes has exchanged by Senior Notes BRF 2023, and the remaining balance amounted US$220,718 as of June 30, 2013. (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. Loans and financing maturity schedule The maturity schedule of the loans and financing balance is as follow: BR GAAP BR GAAP and IFRS Parent company Consolidated 2013 2014 2015 2016 2017 onwards Guarantees BR GAAP BR GAAP and IFRS Parent company Consolidated 12.31.12 12.31.12 Total of loans and financing 6,704,949 9,518,321 Mortgage guarantees 1,405,735 1,405,735 Related to FINEM-BNDES 900,226 900,226 Related to FNE-BNB 361,144 361,144 Related to tax incentives and other 144,365 144,365 Statutory lien on assets acquired with financing 91,079 91,079 Related to FINEM-BNDES 5,209 5,209 Related to financial lease 85,870 85,870 The Company is the guarantor of a loan obtained by Instituto Sadia de Sustentabilidade with the BNDES. The loan was obtained with the purpose of allowing the implementation of biodigestors in the properties of the outgrowers which take part in the Company’s integration system, targeting the reduction of the emission of Greenhouse Gases. The value of these guarantees on June 30, 2013, totaled R$66,569 (R$72,123 as of December 31, 2012). The Company is guarantor of loans related to a special program, which aimed the local development of outgrowers in the central region of Brazil. The proceeds of such loans shall be utilized to improve farm conditions and will be paid in 10 years, taking as collateral the land and equipment acquired by the outgrowers though this program. The total of guarantee as of June 30, 2013, amounted to R$404,444 (R$441,077 as of December 31, 2012). On June 30, 2013, the Company entered into financial guarantees agreements in the amount of R$1,366,648 (R$1,234,215 as of December 31, 2012) offered mainly in litigation on which the Company is discussing the use of tax credits. These guarantees have an average cost of 0.95% p.a. (0.87% p.a. as of December 31, 2012). (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. Commitments In the normal course of the business, the Company enters into agreements with third parties which are mainly related to the purchase of raw materials, such as corn, soymeal and hog, where the agreed prices can be fixed or to be fixed. The agreements consider the market value of the commodities on the date of these quarterly financial information and the amounts are set forth below: BR GAAP BR GAAP and IFRS Parent company Consolidated 2013 2014 2015 2016 2017 onwards The Company entered into leasing agreements denominated “built to suit” in which the real state will be build by third parties. The agreements terms are 10 years from the signing date as well as the charge of rent expenses. If the Company defaults on its obligations, it will be subject to fines and/or rent falling due, according to each contract. The schedule of future payments related to the built to suit agreements is set forth below: BR GAAP and IFRS Parent company and Consolidated 2013 2014 2015 2016 2017 onwards (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. The decrease in the estimate of future payments of R$203,128 on December 31, 2012 to R$9,000 on June 30, 2013, is due to the conclusion of the construction of the distribution center in the city of Salvador (State of Bahia) and the building of the administrative services center located in the city of Curitiba (State of Paraná), which were recorded as finance leases, see note 21.2. ACCOUNTS PAYABLE BR GAAP BR GAAP and IFRS Parent company Consolidated 12.31.12 12.31.12 Domestic suppliers Third parties 2,890,875 2,890,879 Related parties 10,722 10,637 2,901,597 2,901,516 Foreign suppliers Third parties 231,065 479,730 Related parties 2,802 - 233,867 479,730 3,135,464 3,381,246 Accounts payable to suppliers are not subject to interest charges and are generally settled in average within 38 days. The information on accounts payable involving related parties is presented in note 28. The consolidated trade accounts payable refer to transactions with the affiliated UP! in the domestic market and with the joint venture Federal Foods in the foreign market. (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. OTHER FINANCIAL ASSETS AND LIABILITIES BR GAAP BR GAAP and IFRS Parent company Consolidated 12.31.12 12.31.12 Derivative financial instruments Cash flow hedge Assets Non-deliverable forward (NDF) 28,489 28,489 Currency option contracts - - Fixed exchange rate contracts - 2,080 - 2,080 Exchange rate contracts (Swap) 2,119 2,119 32,688 32,688 Liabilities Non-deliverable forward (NDF) (66,226) (66,226) Currency option contracts - - Fixed exchange rate contracts - - Exchange rate contracts (Swap) (125,851) (180,747) (192,077) (246,973) Derivatives not designated as hedge accounting Assets Non-deliverable forward (NDF) - - 396 Live cattle forward contracts - 57 - 57 Live cattle option contracts 5 59 5 59 Dollar future contracts - - 116 512 Liabilities Non-deliverable forward (NDF) - - - Live cattle forward contracts - - Live cattle option contracts (49) (49) Exchange rate contracts (Swap) (5,609) (5,609) Dollar future contracts - (782) - (782) Live cattle future contracts (7) (7) (6,447) (6,447) Current assets 32,804 33,200 Current liabilities (198,524) (253,420) The collaterals given in the transactions presented above are disclosed in note 7. (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. LEASES The Company is the lessee in several contracts, which can be classified as operating or finance lease. Operating lease The minimum future payments of operating lease agreements not cancelable, in total and for each of the following years, are presented below: BR GAAP BR GAAP and IFRS Parent company Consolidated 2013 2014 2015 2016 2017 onwards On June 30, 2013, the payments of lease agreements recognized as expense in the current period amounted to R$120,386 (R$46,988 as of June 30, 2012) in the parent company and R$134,012 in the consolidated (R$117,381 as of June 30, 2012). Finance lease The leased assets are presented below: BR GAAP Parent company Weighted average interest rate (% p.a.) 12.31.12 Cost Machinery and equipment 21,098 Software 22,108 Vehicles 135,660 Land 389 Buildings 14,999 194,254 Accumulated depreciation Machinery and equipment 19.41 (9,218) Software 20.00 (4,492) Vehicles 14.20 (16,969) Buildings 12.41 (154) (30,833) 163,421 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. BR GAAP and IFRS Consolidated Weighted average interest rate (% p.a.) 12.31.12 Cost Machinery and equipment 21,098 Software 22,108 Vehicles 135,660 Land 389 Buildings 14,999 194,254 Accumulated depreciation Machinery and equipment 19.41 (9,218) Software 20.00 (4,492) Vehicles 14.20 (16,969) Buildings 12.41 (154) (30,833) 163,421 The period of depreciation of leased assets corresponds to the lower amount between term of the contract and the life of the asset, as determined by CVM Deliberation 645/10. The increase is due to the conclusion of construction of distribution center located in the city of Salvador (State of Bahia) and the building of Administrative Services Center located in the city of Curitiba (State of Paraná). The future minimum payments required are segregated as follows, and were recorded as current and non-current liabilities: BR GAAP and IFRS Parent Company Present value of Minimum future minimum payments Interest payments 2013 38,290 1,961 40,251 2014 43,592 8,270 51,862 2015 21,732 8,141 29,873 2016 18,582 7,808 26,390 2017 onwards 93,113 50,935 144,048 215,309 77,115 292,424 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. BR GAAP and IFRS Consolidated Present value of Minimum future minimum payments Interest payments 2013 39,250 2,113 41,363 2014 44,129 8,589 52,718 2015 21,808 8,184 29,992 2016 18,704 7,864 26,568 2017 onwards 93,113 50,935 144,048 217,004 77,685 294,689 Comprises the amount of R$55,723 related to financial lease of vehicles which are recorded on loans and financing. Comprises the amount of R$57,794 related to financial lease of vehicles which are recorded on loans and financing. SHARE BASED PAYMENT The rules for the stock options plan granted to Company’s executive, were disclosed in the annual financial statements for the year ended December 31, 2012 (see note 23) and has not changed during this period. The breakdown of the outstanding granted options is presented as follows: Date Quantity Price of converted share Share price Beginning End of the Options Outstanding Grant date of the year year granted options Granting date Updated IPCA at 06.30.13 05/03/10 05/02/11 05/02/15 1,540,011 686,921 23.44 28.05 48.45 07/01/10 06/30/11 06/30/15 36,900 36,900 24.75 27.58 48.45 05/02/11 05/01/12 05/01/16 2,463,525 1,849,899 30.85 34.66 48.45 05/02/12 05/01/13 05/01/17 3,708,071 3,228,267 34.95 37.36 48.45 05/02/13 05/01/14 05/01/18 3,490,201 3,490,201 46.86 47.03 48.45 Amounts in Brazilian Reais. The rollforward of the outstanding granted options for the six month period ended June 30, 2013 is presented as follows: (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. BR GAAP and IFRS Consolidated Quantity of outstanding options as of December 31, 2012 Issued - grant of 2013 3,490,201 Exercised - grant of 2012 (234,705) Exercised - grant of 2011 (336,731) Exercised - grant of 2010 (176,669) Canceled Grant of 2012 (67,489) Quantity of outstanding options as of June 30, 2013 The weighted average strike prices of the outstanding options is R$39.73 (thirty nine Brazilian Reais and seventy three cents) and the weighted average of the remaining contractual term is 47 months. The Company presented in shareholders’ equity the fair value of the options in the amount of R$56,388 (R$45,464 as of December 31, 2012). In the statement of income for the six month period ended June 30, 2013 the amount recognized as expense was R$10,924 (expense of R$8,735 as of June 30, 2012). During the six month period ended June 30, 2013, the Company’s executives exercised 748,105 shares, with an average price of R$33.60 (thirty three Brazilian Reais and sixty cents) totaling R$25,137. In order to comply with this commitment, the Company utilized treasury shares with an acquisition cost of R$21.63 (twenty one Brazilian Reais and sixty three cents), recording a gain in the amount of R$8,956 as capital reserve. The fair value of the stock options was measured using the Black-Scholes pricing model, as disclosed in the annual financial statements for the year ended December 31, 2012 (note 23). There is no change in the methodology adopted during the three month period ended June 30, 2013. (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. SUPPLEMENTARY RETIREMENT PLAN AND OTHER BENEFITS TO EMPLOYEES The Company offers supplementary retirement plans and other benefits to its employees. The characteristics of the supplementary retirement plans, as well as of the other employee benefits, were disclosed in the annual financial statements for the year ended December 31, 2012 (note 24) and have not been changed during this period. The actuarial liabilities and the related effects in the statement of income are presented below: BR GAAP and IFRS Consolidated Liabilities Statement of income 12.31.12 06.30.12 Retirement supplementary plan - BFPP - - (7,197) Retirement supplementary plan - FAF - - 24,930 Medical assistance 92,408 (6,443) Penalty F.G.T.S. 150,715 (8,954) Reward for working time 40,483 (2,403) Other 20,240 (2,269) 303,846 (2,336) Current 17,414 Non-current 286,432 BFPP – Brasil Foods Pension Plan FAF – Attilio Francisco Xavier Fontana Foundation F.G.T.S. – Government Severance Indemnity Fund for employees PROVISION FOR TAX, CIVIL AND LABOR RISK The Company and its subsidiaries are involved in certain legal proceedings arising from the regular course of business, which include civil , administrative, tax, social security and labor lawsuits. The Company classifies the risk of unfavorable decisions in the legal suits as “probable”, “possible” or “remote”. The provision recorded relating to such lawsuits is determined by the Company’s Management, based on the legal opinion of advisors and reasonably reflect the estimated probable losses. The Company’s Management believes that the provisions for tax, civil and labor contingencies, accounted for according to CVM Deliberation No. 594/09, is sufficient to cover eventual losses related to its legal lawsuits, as presented below: (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. Contingencies for probable losses The rollforward of the provisions for tax, civil and labor risks is summarized below: BR GAAP Parent company Price index Additions Reversals Payments update Tax 175,888 36,210 (4,953) (9,956) 4,485 Labor 118,723 114,249 (42,092) (65,023) 3,802 Civil, commercial and other 50,354 23,673 (11,937) (17,677) 1,144 Contingent liabilities 558,060 - (1,018) - - Current 163,798 92,069 Non-current 739,227 841,863 BR GAAP and IFRS Consolidated Price index Exchange Additions Reversals Payments update rate variation Tax 179,542 36,210 (6,956) (9,956) 4,485 (6) Labor 134,443 116,773 (42,557) (67,025) 3,802 675 Civil, commercial and other 50,371 23,673 (11,937) (17,677) 1,144 - Contingent liabilities 570,473 - (1,018) - - (932) Current 173,916 98,110 Non-current 760,913 865,417 Contingencies classified as a risk of possible loss The Company is involved in other labor and social security, civil and tax lawsuits, which the expected loss evaluated by management and supported by legal advisors is classified as possible, and therefore, no provision has been recognized. Tax lawsuits totaled R$7,192,282 (R$6,582,085 as of December 31, 2012), from which R$551,044 (R$552,060 as of December 31, 2012) were recorded at the estimated fair value resulting from business combinations with Sadia, Avex and Dánica as determined by paragraph 23 of CVM Deliberation No. 665/11, presented in the table of item 25.1. The main natures of these contingencies were properly disclosed in the annual financial statements for the year ended December 31, 2012 (note 25.2). (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. SHAREHOLDERS’ EQUITY Capital stock On June 30, 2013 and December 31, 2012, the capital subscribed and paid by the Company was R$12,553,417,953.36 (twelve billion, five hundred and fifty three million, four hundred and seventeen thousand, nine hundred and fifty three Brazilian Reais and thirty six cents), composed of 872,473,246 shares of common stock without par value. The realized value of the capital stock in the balance sheet is net of the expenses with public offering in the amount of R$92,947. The Company is authorized to increase the capital stock, irrespective of amendments to the bylaws, up to the limit of 1,000,000,000 shares of common stock, in book-entry form, and without par value. Interest on shareholders’ equity and dividends On June 18, 2013, in the Board of Directors Extraordinary Meeting was approved the payment pf R$359,000 related to interest on shareholder’s equity to be paid on August 15, 2013. On February 15, 2013 the payment of R$174,750 was made related to the interest on shareholders’ equity proposed by the Management on December 20, 2012 and approved in the Shareholders Ordinary and Extraordinary Meeting on April 9, 2013. In the same meeting a distribution of dividends was approved in the amount of R$45,300, to be paid on April 30, 2013. Breakdown of capital stock by nature BR GAAP and IFRS Consolidated 12.31.12 Common shares 872,473,246 Treasury shares (2,399,335) Outstanding shares 870,073,911 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. Rollforward of outstanding shares BR GAAP and IFRS Consolidated Quantity of outstanding of shares 12.31.12 Shares at the beggining of the period 869,453,804 Sale of treasury shares 620,107 Shares at the end of the period 870,073,911 Treasury shares The Company has 1,651,230 shares in treasury, with an average cost of R$21.63 (twenty one Brazilian Reais and sixty three cents) per share, with a market value corresponding to R$80,002. The reduction of 748,105 in the number of treasury shares occurred due the options exercised by the Company’s executives. EARNING PER SHARE 06.30.12 Basic numerator Net income for the period attributable to BRF shareholders 159,586 Basic denominator Common shares 872,473,246 Weighted average number of outstanding shares - basic (except treasury shares) 869,469,377 Net earnings per share basic - R$ 0.18354 Diluted numerator Net income for the period attributable to BRF shareholders 159,586 Diluted denominator Weighted average number of outstanding shares - basic (except treasury shares) 869,469,377 Number of potential shares (stock options) 216,220 Weighted average number of outstanding shares - diluted 869,685,597 Net earnings per share diluted - R$ 0.18350 On June 30, 2013, all of the 9,292,188 outstanding options granted to the Company’s executives were considered in the calculation of the diluted earnings per share due to the fact that the strike price was lower than the average market price. GOVERNMENT GRANTS The Company has tax benefits related to ICMS for investments granted by the governments of the States of Goiás, Pernambuco, Mato Grosso and Bahia. Such incentives are directly associated to the manufacturing facilities operations, job generation and to the economic and social development in the respective states, being accounted for as a reserve for tax incentives in the shareholders’ equity. (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. As of June 30, 2013, the amount related to this incentive totaled R$59,381 (R$67,431 as of December 31, 2012). RELATED PARTIES – PARENT COMPANY Within the Company’s business operations context, rights and obligations arise between related parties, resulting from transactions of purchase and sale of products, loans agreed on normal conditions of market for similar transactions, based on contracts. All the relationships between the Company and its subsidiaries were disclosed irrespective of the existence or not of transactions between these parties. All the transactions and balances among the companies were eliminated in the consolidation and refer to commercial and/or financial transactions. (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. Transactions and balances The balances of the assets and liabilities are demonstrated below: Balance sheet 12.31.12 Accounts receivable UP! Alimentos Ltda. 898 Perdigão Europe Ltd. 162,943 Perdigão International Ltd. 329,714 BRF Global GmbH - Wellax Foods Logistics C.P.A.S.U. Lda. 685,488 Sadia Uruguai S.A. 4,188 Sadia Chile S.A. 14,860 Avex S.A. - 5,059 Sadia Alimentos S.A. 22,994 1,226,144 Dividends and interest on the shareholders' equity receivable Avipal S.A. Construtora e Incorporadora 5 5 UP! Alimentos Ltda. - 5 (1) Recorded in other accounts receivable. Loan contracts Perdigão International Ltd. (4,553) Highline International Ltd. (3,727) Establecimiento Levino Zaccardi y Cia. S.A. 4,762 (3,518) Trade accounts payable Wellax Foods Logistics C.P.A.S.U. Lda. 146 Sadia Uruguai S.A. 154 Avex S.A. - Sadia Chile S.A. - 9 UP! Alimentos Ltda. 10,722 Perdigão International Ltd. 2,423 Sadia Alimentos S.A. 73 70 13,524 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. Advance for future capital increase PSA Laboratório Veterinário Ltda. 100 100 Other rights and obligations BFF International Ltd. 971 Avex S.A. 11,133 UP! Alimentos Ltda. 3,164 Establecimiento Levino Zaccardi y Cia S.A. 1,294 Sino dos Alpes Alimentos Ltda. (5,174) Perdigão International Ltd. (1,924,823) Wellax Foods Logistics C.P.A.S.U. Lda. (1,333,538) Sadia Uruguai S.A. - (471) PSA Laboratório Veterinário Ltda. (344) Avipal Centro Oeste S.A. (38) K&S Alimentos S.A. - (3,247,826) (1) The amount corresponds to advances for export pre-payment. Statement of income 06.30.12 Revenue UP! Alimentos Ltda. 1,607 K & S Alimentos Ltda. - Perdigão Europe Ltd. 326,801 Perdigão International Ltd. 1,621,124 BRF Global GmbH - Wellax Foods Logistics C.P.A.S.U. Lda. - Sadia Uruguai S.A. - Sadia Chile S.A. - Sadia Alimentos S.A. - Sadia S.A. - 707,022 2,656,554 (1) Wholly-owned subsidiary merged into BRF on December 31, 2012. Financial results, net Perdigão Trading S.A. - (38) Perdigão International Ltd. (37,790) Wellax Foods Logistics C.P.A.S.U. Lda. - (37,828) (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. Acquisitons of the period 06.30.12 UP! Alimentos Ltda. (65,379) K&S Alimentos S.A. - Avex S.A. - Quickfood S.A. - Sadia Uruguai S.A. - Establecimiento Levino Zaccardi y Cia. S.A. (2,933) Sadia S.A. - (667,767) Sino dos Alpes Alimentos Ltda. - (5,174) Heloísa Ltda. - (19,064) (760,317) (1) Wholly-owned subsidiary merged into BRF on December 31, 2012. All the companies listed above are controlled by BRF, except for UP! Alimentos Ltda. and K&S which are affiliated company. The Company entered into loan agreements with Instituto Perdigão de Sustentabilidade. On June 30, 2013, the total receivable is R$11,257 (R$9,031 as of December 31, 2012), being remunerated at interest rate of 12% p.a. The Company also recorded a liability in the amount of R$8,648 (R$16,018 as of December 31, 2012) related to the fair value of the guarantees offered to BNDES concerning a loan made by the Instituto Sadia de Sustentabilidade. Due to the acquisition of biodigesters from Instituto Sadia de Sustentabilidade, as of June 30, 2013, the Company recorded a liability in the amount of R$57,921 within other obligations (R$57,921 as of December 31, 2012) with this entity. The parent company and its subsidiaries carry out intercompany loans. Below is a summary of the balances and rates charged for the transactions which corresponding balance is above R$10,000 on the date of these quarterly financial information: (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. Counterparty Balance Interest Creditor Debtor rate BFF International Ltd. Perdigão International Ltd. 951,781 8.0% p.a. Sadia Overseas Ltd. Wellax Food Comércio 478,029 7.0% p.a. BFF International Ltd. Wellax Food Comércio 314,517 8.0% p.a. Sadia International Ltd. Wellax Food Comércio 133,544 1.5% p.a. BRF GmbH Plusfood Holland B.V. 112,091 3.0% p.a. Plusfood Holland B.V. Plusfood B.V. 65,574 3.0% p.a. BRF GmbH BRF Foods LLC 40,411 7.0% p.a. Wellax Food Comércio BRF GmbH 22,563 1.5% p.a. BRF GmbH Qualy B.V. 17,435 1.5% p.a. BRF GmbH BRF Global GmbH 13,005 1.5% p.a. Plusfood Holland B.V. BRF GmbH 11,264 1.5% p.a. Other related parties The Company leased properties owned by FAF. For the six month period ended June 30, 2013 the amount paid as rent amounted to R$3,071 (R$5,225 as of June 30, 2012). The rent value was set based on market conditions. Granted guarantees All granted guarantees on behalf of related parties were disclosed in note 18.3. Management remuneration The management key personnel includes the directors and officers, members of the executive committee and the head of internal audit. On March 31, 2013, there were 25 professionals (25 professionals as of December 31, 2012). The total remuneration and benefits paid to these professionals is demonstrated below: (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. BR GAAP and IFRS Consolidated 06.30.12 Salary and profit sharing 25,061 Short term benefits of employees 683 Post-employment benefits 80 60 Termination benefits 318 Stock-based payment 3,638 29,760 Comprises medical assistance, educational expenses and other. NET SALES BR GAAP BR GAAP and IFRS Parent company Consolidated 06.30.12 06.30.12 Gross sales Domestic sales 3,346,986 7,130,362 Foreign sales 2,330,921 5,310,599 Dairy products 1,520,995 1,589,693 Food service 324,729 802,031 7,523,631 14,832,685 Sales deductions Domestic sales (545,557) (1,183,171) Foreign sales (216) (132,177) Dairy products (233,625) (241,991) Food service (41,989) (96,097) (821,387) (1,653,436) Net sales Domestic sales 2,801,429 5,947,191 Foreign sales 2,330,705 5,178,422 Dairy products 1,287,370 1,347,702 Food service 282,740 705,934 6,702,244 13,179,249 The increase in the parent company balances is due to the merger of the wholly-owned subsidiaries Sadia S.A. and Heloísa Ind. e Com. de Prod Lácteos Ltda., occurred on December 31, 2012. RESEARCH AND DEVELOPMENT COSTS Consists of expenditures on internal research and development of new products, recognized when incurred in the statement of income. The total expenditure with research and development for the six month period ended June 30, 2013, amounted to R$16,998 in the parent company and in the consolidated (R$12,126 in the parent company and R$15,255 in the consolidated as of June 30, 2012). (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. EXPENSES WITH EMPLOYEE’S REMUNERATION BR GAAP BR GAAP and IFRS Parent company Consolidated 06.30.12 06.30.12 Salaries and social charges 656,962 1,367,034 Social security cost 178,472 356,701 Government severance indemnity fund for employees, guarantee fund for length of service 50,135 98,956 Medical assistance and ambulatory care 19,401 55,767 Retirement supplementary plan 4,426 7,197 Employees profit sharing (40,684) 18,935 Other benefits 132,012 267,241 Provision for labor risks 30,315 60,352 1,031,039 2,232,183 The reduction of the balance refers to the application of the Provisional Measure No. 563/12 enacted in January, 2013 (partial payroll exemption), when such expenses started to be accounted for as sales deduction. The credit balance for the six month period ended June 30, 2012 refers to the reversal of the provision for the employees profit sharing for the fiscal year of 2011 net of R$51,822 of expenses from the current period. The increase in the parent company balances is due to the merger of the wholly-owned subsidiaries Sadia S.A. and Heloísa Ind. e Com. de Prod. Lácteos Ltda., occurred on December 31, 2012. (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. OTHER OPERATING INCOME (EXPENSES), NET BR GAAP BR GAAP and IFRS Parent company Consolidated 06.30.12 06.30.12 Income Recovery of expenses 4,764 5,633 Employees benefits - 24,930 Insurance indemnity 2,633 12,974 Provision reversal 58,122 29,333 Net income from the transfer of Carambeí plant - 64,817 - 64,817 Other 894 11,860 131,230 149,547 Expenses Employees profit sharing (11,139) (18,935) Idleness costs (29,042) (56,191) Provision for tax risks (5,644) (10,561) Insurance claims costs (12,422) (23,953) Net losses from the disposal of property, plant and equipment (11,611) (13,127) Other employees benefits (8,850) (20,069) Stock options plan (8,735) (8,735) Management profit sharing (1,922) (1,922) Provision for civil and labor risks (2,267) (5,462) Net loss from the execution of TCD - (101,583) - (69,339) Other (5,557) (21,433) (198,772) (249,727) (67,542) (100,180) Idleness cost includes depreciation expense in the amount of R$17,674 and R$17,974 for the six month periods ended June 30, 2013 and June 30, 2012, respectively. (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. FINANCIAL INCOME (EXPENSES), NET BR GAAP BR GAAP and IFRS Parent company Consolidated 06.30.12 06.30.12 Financial income Gains on the translation of foreign investments - - 363,646 Exchange rate variation on other assets 51,919 93,998 Interest on other assets 20,597 23,463 Interests on financial assets classified as: 15,619 44,387 Available for sale - - 7,309 Held to maturity - 9,176 Held for trading 15,619 27,902 Exchange rate variation on marketable securities 8,278 15,187 Interest on marketable securities 3,588 6,828 Financial income on accounts payable - 148 Interest income on loans to related parties - 400 2,052 Exchange rate variation on other liabilities - 47,411 - 80,819 Gains on derivative transactions - 16,262 - 11,013 Other 692 17,227 164,766 658,768 Financial expenses Interest on loans and financing (88,534) (229,284) Exchange rate variation on other liabilities (226,500) (382,065) Losses on the translation of foreign investments - - (242,433) Exchange rate variation on loans and financing (33,599) (76,211) Interest on other liabilities (13,205) (31,575) Losses on derivative transactions (17,159) (12,959) Exchange rate variation on other assets - (1,314) - (13,979) Exchange rate variation on marketable securities - (697) - (5,376) Interest expenses on loans to related parties (37,828) - - Financial expenses on accounts payable - (3,016) - - Other (6,955) (27,326) (428,807) (1,021,208) (264,041) (362,440) The information regarding interest on loans to related parties is presented in note 28.1. In the consolidated this interest refers to the transactions with Instituto de Sustentabilidade Perdigão. (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. STATEMENT OF INCOME BY NATURE The Company has opted to disclose its statement of income by function and thus presents below the details by nature: BR GAAP BR GAAP and IFRS Parent company Consolidated 06.30.12 06.30.12 Costs of sales Costs of goods 4,203,333 7,356,847 Depreciation 199,445 420,215 Amortization 755 5,148 Salaries and employees benefits 753,779 1,557,194 Other 478,674 1,007,206 5,635,986 10,346,610 Sales expenses Depreciation 9,920 16,246 Amortization 102 621 Salaries and employees benefits 202,444 468,188 Direct logistics expenses 273,796 785,843 Other 315,983 743,521 802,245 2,014,419 Administrative expenses Depreciation 1,258 3,443 Amortization 11,337 16,909 Salaries and employees benefits 85,185 127,514 Fees 11,112 11,362 Other (7,030) 20,997 101,862 180,225 Other operating expenses Depreciation 13,866 14,538 Other 184,906 235,189 198,772 249,727 The composition of other operating expenses is presented in note 32. (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. INSURANCE COVERAGE – CONSOLIDATED The Company adopts the policy of contracting insurance coverage for assets subject to risks in amounts sufficient to cover any claims, considering the nature of its activity. Insured Amount of Assets covered Coverage amounts coverage Fire, lightning, explosion, windstorm, deterioration of refrigerated products, breakdown of machinery, loss of Inventories and property, plant and equipment profit and other 25,030,792 1,191,511 Garantee Judicial, traditional and customer garantees 753,572 753,600 National transport Road risk and civil liability of cargo carrier 20,763,848 111,692 International transport Transport risk during imports and exports 10,611,833 139,841 General civil liability for directors and officers Third party complaints 29,979,799 1,436,774 Credit Customer default 337,741 315,807 NEW RULES AND PRONOUNCEMENTS RECENTLY ADOPTED IAS 19 – Employee Benefits In June 2011, the IASB revised IAS 19, which was fully adopted by CVM Deliberation No. 695/12. The Company had already adopted these changes, except for the segregation between short and long term of the liabilities since January 1, 2013. IAS 27 – Separate Financial Statements In May 2011, the IASB revised IAS 27. The change addresses issues related to investments in subsidiaries, jointly-controlled entities and associate companies, when an entity prepares separate financial statements. The revised standard is effective for annual reporting periods beginning on or after January 1, 2013. As disclosed in the annual financial statements for the year ended December 31, 2012, the Company does not prepare separate financial statements and thus there is no impact arising from these changes in this quarterly financial information. IAS 28 – Investments in associates and joint ventures In May 2011, the IASB revised IAS 28. The change addresses issues related to investments in associate companies and establishes the rules for using the equity accounting method for investments in associate companies and jointly-controlled entities. The revised standard is effective for annual reporting periods beginning on or after January 1, 2013. The Company had already adopted these changes, thus there is no impact in this quarterly financial information. (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. IFRS 7 – Financial Instruments – Disclosures: Offsetting of Financial Assets and Liabilities In December 2011, the IASB issued a revision of the rule establishing requirements for disclosure of compensation arrangements of financial assets and liabilities. This standard is effective for annual periods beginning on or after January 1, 2013. The Company does not have any compensation agreements related to financial assets and liabilities, thus there is no impact in this quarterly financial information. IFRS 10 – Consolidated Financial Statements In May 2011, the IASB issued IFRS 10. This standard provides the principles for the presentation and preparation of financial statements of the Consolidated Financial Statement when the entity controls one or more entities. The standard provides additional guidance to assist in determining control when there is doubt in the assessment. This standard is effective for annual reporting periods beginning on or after January 1, 2013. The Company had already adopted these changes, thus there is no impact in this quarterly financial information. IFRS 11 – Joint Arrangements In May 2011, the IASB issued IFRS 11. This standard deals with aspects related to the accounting treatment for jointly-controlled entities and joint operations. This standard also limit the use of proportional consolidation just for joint operations, and also establish the equity accounting method as the only method acceptable for joint ventures. This standard is effective for annual reporting periods beginning on or after January 1, 2013. There was no impact arising from the adoption of this standard, due to the fact that investments in jointly-controlled entities were not proportionally consolidated in the financial statements of the Company. IFRS 12 – Disclosure of Interests in Other Entities In May 2011, the IASB issued IFRS 12. This standard deals with aspects related to the disclosure of nature and risks related to interests owned in subsidiaries, jointly-controlled entities and associate companies. This standard is effective for annual reporting periods beginning on or after January 1, 2013. The Company's Management believes that the information disclosed in these quarterly financial information regarding the risks mentioned above is sufficient for the expected content regarding to quarterly financial information. IFRS 13 – Fair Value Measurement (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. In May 2011, the IASB issued IFRS 13. This standard establishes fair value and consolidates in a single standard the aspects of fair value measurement and establishes the requirements of disclosure related to fair value. This standard is effective for annual reporting periods beginning on or after January 1, 2013. The Company's Management believes that those requirements were properly disclosed in the financial statements for the year ended December 31, 2012 and the disclosure considered relevant for quarterly financial information was maintained. NEW RULES AND PRONOUNCEMENTS NOT ADOPTED The interpretations and amendments to the rules existent below, applicable to the following accounting periods, were published by IASB and it application to the financial statements of the Company to be filed with CVM (the Brazilian Securities Commission) only if there is a Deliberation by that agency, therefore, there was no anticipated adoption of these rules. IFRS 9 – Financial Instruments In October 2010, the IASB revised IFRS 9. The change of this standard addresses the first stage of the project of replacement of IAS 39. The date of application of this standard was extended to January 1, 2015. The Company is evaluating the impact of adopting this standard and any differences from IAS 39 in its consolidated financial statements. (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. APPROVAL OF THE QUARTERLY FINANCIAL INFORMATION The quarterly financial information was approved and its disclosure authorized by the Board of Directors on July 29, 2013. BOARD OF DIRECTORS Chairman Abilio dos Santos Diniz Vice-Chairman Sérgio Ricardo Silva Rosa Independent Member Décio da Silva Independent Member José Carlos Reis de Magalhães Neto Independent Member Luiz Fernando Furlan Independent Member Manoel Cordeiro Silva Filho Independent Member Pedro de Andrade Faria Independent Member Walter Fontana Filho Board Member Carlos Fernando da Costa Board Member Luis Carlos Fernandes Afonso Board Member Paulo Assunção de Sousa FISCAL COUNCIL / AUDIT COMITTEE Chairman and Financial Specialist Attílio Guaspari Members Decio Magno Andrade Stochiero Members Susana Hanna Stiphan Jabra BOARD OF EXECUTIVE OFFICERS Chief Executive Officer José Antônio do Prado Fay Vice President of Foreign Market Antônio Augusto de Toni Vice President of Food Service Ely David Mizrahi Vice President of Human Resources Gilberto Antônio Orsato Vice President of Local Market José Eduardo Cabral Mauro Vice President of Finance, Administration and Investor Relations Leopoldo Viriato Saboya Vice President of Supply Chain Luiz Henrique Lissoni Vice President of Strategy and M&A Nelson Vas Hacklauer Vice President of Operations and Technology Nilvo Mittanck Vice President of Corporate Affairs Wilson Newton de Mello Neto Marcos Roberto Badollato Controller Joloir Nieblas Cavichini Accountant - CRC 1SP 257406/O-5 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. The shareholding position of the largest shareholders, management, members of the Board of Directors and Audit Committee of the Company is presented below (not reviewed): 12.31.12 Shareholders Quantity % Quantity % Major shareholders Fundação Petrobrás de Seguridade Social - Petros 106,616,230 12.22 Caixa de Previd. dos Func. Do Banco do Brasil 106,355,822 12.19 Tarpon 69,988,490 8.02 BlackRock, Inc 44,776,961 5.13 Fundação Vale do Rio Doce de Seg. Social - Valia 22,167,625 2.54 Fundação Sistel de Seguridade Social 10,396,048 1.19 FAPES/BNDES 3,474,904 0.40 Management Board of Directors 9,564,898 1.10 Executives 152,755 0.02 Treasury shares 2,399,335 0.28 Other 496,580,178 56.91 872,473,246 100.00 The pension funds are controlled by employees that participate in the respective companies. Investment fund held solely by the Fundação de Assistência e Previdência Social of BNDES-FAPES. The shares of common stock currently held by this fund are tied to the voting agreement signed by the Pension Funds. The shareholding position of the controlling shareholders that belong to the voting agreement and/or holders of more than 5% of the voting stock is presented below (not reviewed): 12.31.12 Shareholders Quantity % Quantity % Fundação Petrobrás de Seguridade Social - Petros 106,616,230 12.22 Caixa de Previd. dos Func. Do Banco do Brasil 106,355,822 12.19 Tarpon 69,988,490 8.02 BlackRock, Inc 44,776,961 5.13 327,737,503 37.56 Other 544,735,743 62.44 872,473,246 100.00 The pension funds are controlled by employees that participate in the respective companies. Investment fund held solely by the Fundação de Assistência e Previdência Social of BNDES-FAPES. The shares of common stock currently held by this fund are tied to the voting agreement signed by the Pension Funds. The Company is bound to arbitration in the Market Arbitration Chamber, as established by the arbitration clause in the by-laws. (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. INDEPENDENT AUDITOR’S REPORT ON REVIEW OF QUARTERLY FINANCIAL INFORMATION The Shareholders and Officers BRF S.A. Itajaí - SC Introduction We have reviewed the accompanying individual and consolidated interim financial information of BRF S.A. (“Company”), contained in the Quarterly Information Form (ITR) for the quarter ended June 30, 2013, which comprise the balance sheet as at June 30, 2013 and the related statements of income and comprehensive income for the three and six month periods then ended, and changes in equity and cash flow for the six-month period then ended, including other explanatory information. Management is responsible for the preparation of individual interim financial information in accordance with Accounting Pronouncement CPC 21 - Demonstração Intermediária (“CPC 21”) and the consolidated interim financial information in accordance with CPC 21 and International Accounting Standard IAS 34 - Interim Financial Reporting, issued by the International Accounting Standards Board (IASB), as well as for the presentation of this information in a manner consistent with the standards issued by the Brazilian Securities and Exchange Commission (CVM) applicable to the preparation of the Quarterly Information (ITR). Our responsibility is to express a conclusion on this interim financial information based on our review. Scope of the review We conducted our review in accordance with Brazilian and International Standards on Review Engagements (NBC TR 2410 - Revisão de Informações Intermediárias Executada pelo Auditor da Entidade) and ISRE 2410 - Review of Interim Financial Information Performed by the Independent Auditor of the Entity). A review of interim financial information consists of making inquiries, primarily of persons responsible for financial and accounting matters, and applying analytical and other review procedures. A review is substantially less in scope than an audit conducted in accordance with Brazilian and International Standards on Auditing and consequently does not enable us to obtain assurance that we would become aware of all significant matters that might be identified in an audit. Accordingly, we do not express an audit opinion. Conclusion on the individual interim financial information Based on our review, nothing has come to our attention that causes us to believe that the accompanying individual interim financial information included in the quarterly information referred to above is not prepared, in all material respects, in accordance with CPC 21 applicable to the preparation of quarterly financial information (ITR), consistently with the rules issued by the Brazilian Securities and Exchange Commission. (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. Conclusion on the consolidated interim financial information Based on our review, nothing has come to our attention that causes us to believe that the accompanying consolidated interim financial information included in the quarterly information referred to above is not prepared, in all material respects, in accordance with CPC 21 and IAS 34, applicable to the preparation of quarterly financial information (ITR), consistently with the rules issued by the Brazilian Securities and Exchange Commission. Other matters Statements of value added We have also reviewed the individual and consolidated statements of value added for the six-month period ended June 30, 2013, prepared under the responsibility of Company management, the presentation of which in the interim information is required by the rules issued by the Brazilian Securities and Exchange Commission (CVM) applicable to preparation of Quarterly Information, and considered as supplementary information under IFRS – International Financial Reporting Standards, which does not require the presentation of the statement of value added. These statements have been subject to the same review procedures previously described and, based on our review, nothing has come to our attention that causes us to believe that they are not prepared, in all material respects, in a manner consistent with the overall individual and consolidated interim financial information. São Paulo, July 29, 2013. ERNST & YOUNG TERCO Auditores Independentes S.S. CRC-SC-000048/F-0 Antonio Humberto Barros dos Santos Contador CRC-1SP161745/O-3 S-SC (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. OPINION OF THE FISCAL COUNCIL The Fiscal Council of BRF S.A., in fulfilling its statutory and legal duties, reviewed: (i) the conclusion issued by Ernst & Young Terco Auditores Independentes; (ii) the Management Report; and (iii) the quarterly financial information (parent company and consolidated) for the six month period ended on June 30, 2013. Based on the documents reviewed and on the explanations provided, the members of the Fiscal Council, undersigned, issued an opinion for the approval of the financial information identified above. São Paulo, July 29, 2013. Attílio Guaspari Chairman and Financial Expert Decio Magno Andrade Stochiero Fiscal Council Member Susana Hanna Stiphan Jabra Fiscal Council Member (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR – Quarterly Financial Information – June 30, 2013 – BRF S.A. STATEMENT OF EXECUTIVE BOARD ON THE QUARTERLY FINANCIAL INFORMATION AND INDEPENDENT AUDITOR’S REPORT ON REVIEW OF INTERIM FINANCIAL INFORMATION In compliance with the dispositions of sections V and VI of article 25 of CVM Instruction No. 480/09, the executive board of BRF S.A., states: (i) reviewed , discussed and agreed with the Company's quarterly financial information for the six month period ended June 30, 2013; and (ii) reviewed, discussed and agreed with conclusions expressed in the report issued by Ernst & Young Terco Auditores Independentes for the Company's quarterly financial information for the six month period ended June 30, 2013. São Paulo, July 29, 2013. José Antônio do Prado Fay Chief Executive Officer Director Antônio Augusto de Toni ExportMarket Executive Officer Ely David Mizrahi Food Service Executive Officer Gilberto Antônio Orsato Human Resources Executive Officer José Eduardo Cabral Mauro Local Market Executive Officer Leopoldo Viriato Saboya Chief Financial, Administrative and IR Officer Luiz Henrique Lissoni Supply Chain Executive Officer Nelson Vas Hacklauer Strategy and M&A Executive Officer Nilvo Mittanck Operations and Technology Executive Officer Wilson Newton de Mello Neto Corporate Affairs Executive Officer
